



 



CREDIT AGREEMENT


dated as of


June 10, 2014


among




EMMIS OPERATING COMPANY,
as Borrower




EMMIS COMMUNICATIONS CORPORATION,
as Parent




The Credit Parties Party Hereto




The Lenders Party Hereto




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




and




FIFTH THIRD BANK,
as Syndication Agent
__________________________


J.P. MORGAN SECURITIES LLC,
as Bookrunner and Lead Arranger
 







--------------------------------------------------------------------------------



                                        
TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I Definitions
1


 
SECTION 1.01. Defined Terms
1


 
SECTION 1.02. Classification of Loans and Borrowings
35


 
SECTION 1.03. Terms Generally
35


 
SECTION 1.04. Accounting Terms; GAAP
36


 
SECTION 1.05. Pro Forma Calculations
36


 
 
 
ARTICLE II The Credits
37


 
SECTION 2.01. Commitments
37


 
SECTION 2.02. Loans and Borrowings
38


 
SECTION 2.03. Requests for Borrowings
38


 
SECTION 2.04. [Intentionally Omitted]
39


 
SECTION 2.05. Swingline Loans
39


 
SECTION 2.06. Letters of Credit
40


 
SECTION 2.07. Funding of Borrowings; Subsequent Acquisition Proceeds
43


 
SECTION 2.08. Interest Elections
44


 
SECTION 2.09. Termination and Reduction of Commitments
45


 
SECTION 2.10. Repayment of Loans; Evidence of Debt
46


 
SECTION 2.11. Prepayment of Loans
47


 
SECTION 2.12. Fees
50


 
SECTION 2.13. Interest
51


 
SECTION 2.14. Alternate Rate of Interest
51


 
SECTION 2.15. Increased Costs
52


 
SECTION 2.16. Break Funding Payments
53


 
SECTION 2.17. Taxes
53


 
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
57


 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
58


 
SECTION 2.20. Defaulting Lenders
59


 
SECTION 2.21. Incremental Term Loans; Incremental Revolving Commitments
61


 
SECTION 2.22. Loan Modification Offers
62


 
SECTION 2.23. Loan Purchases
64


 
 
 
ARTICLE III Representations and Warranties
66


 
SECTION 3.01. Organization; Powers
66


 
SECTION 3.02. Authorization; Enforceability
66


 
SECTION 3.03. Governmental Approvals; No Conflicts
67


 
SECTION 3.04. Financial Condition; No Material Adverse Change
67


 
SECTION 3.05. Properties
67




i

--------------------------------------------------------------------------------



 
SECTION 3.06. Litigation and Environmental Matters
68


 
SECTION 3.07. Compliance with Laws and Agreements
68


 
SECTION 3.08. Investment Company Status; Margin Stock
68


 
SECTION 3.09. Taxes
69


 
SECTION 3.10. ERISA
69


 
SECTION 3.11. Disclosure
69


 
SECTION 3.12. Anti-Corruption Laws
69


 
SECTION 3.13. Material Agreements
69


 
SECTION 3.14. Security Interests in Collateral
70


 
SECTION 3.15. Solvency
70


 
SECTION 3.16. Licenses and Approvals
70


 
SECTION 3.17. Subsidiaries; Unrestricted Subsidiaries
72


 
SECTION 3.18. Insurance
72


 
SECTION 3.19. Labor
72


 
SECTION 3.20. Burdensome Restrictions
73


 
SECTION 3.21. No Default
73


 
SECTION 3.22. WBLS-WLIB LMA; Purchase Agreement; WBLS Operating Agreement
73


 
 
 
ARTICLE IV Conditions
73


 
SECTION 4.01. Effective Date
73


 
SECTION 4.02. Subsequent Acquisition Funding Date
76


 
SECTION 4.03. Each Credit Event
78


 
 
 
ARTICLE V Affirmative Covenants
78


 
SECTION 5.01. Financial Statements; Ratings Change and Other Information
78


 
SECTION 5.02. Notices of Material Events
80


 
SECTION 5.03. Existence; Conduct of Business
81


 
SECTION 5.04. Payment of Obligations
81


 
SECTION 5.05. Maintenance of Properties; Insurance
81


 
SECTION 5.06. Books and Records; Inspection Rights
81


 
SECTION 5.07. Compliance with Laws, Contracts, Licenses and Permits
82


 
SECTION 5.08. Use of Proceeds and Letters of Credit
82


 
SECTION 5.09. Ratings
83


 
SECTION 5.10. Casualty and Condemnation
83


 
SECTION 5.11. Compliance with WBLS-WLIB LMA, Purchase Agreement and WBLS
Operating Agreement
83


 
SECTION 5.12. Depository Banks
83


 
SECTION 5.13. Additional Guarantors and Collateral; Further Assurances; Excluded
Assets
84


 
SECTION 5.14. Post-Effective Date Deliverables
85


 
 
 
ARTICLE VI Negative Covenants
86


 
SECTION 6.01. Indebtedness
86


 
SECTION 6.02. Liens
88




ii

--------------------------------------------------------------------------------



 
SECTION 6.03. Fundamental Changes; Sale of Assets
89


 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
90


 
SECTION 6.05. Swap Agreements
92


 
SECTION 6.06. Sale and Leaseback Transactions
92


 
SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness
92


 
SECTION 6.08. Transactions with Affiliates
94


 
SECTION 6.09. Restrictive Agreements
95


 
SECTION 6.10. Amendment of Material Documents
95


 
SECTION 6.11. Unrestricted Subsidiaries
96


 
SECTION 6.12. Parent Covenant
97


 
SECTION 6.13. Fiscal Year
98


 
SECTION 6.14. Use of Proceeds
98


 
SECTION 6.15. Purchase Agreement; WBLS-WLIB LMA; WBLS Operating Agreement
98


 
SECTION 6.16. Limitations on Activities of WBLS Entities
98


 
SECTION 6.17. Financial Covenants
98


 
 
 
ARTICLE VII Events of Default
99


 
 
 
ARTICLE VIII The Administrative Agent
103


 
SECTION 8.01. Appointment
103


 
SECTION 8.02. Rights and Power
103


 
SECTION 8.03. Exculpatory Provisions
103


 
SECTION 8.04. Administrative Agent Reliance
104


 
SECTION 8.05. Delegation of Duties
104


 
SECTION 8.06. Resignation
104


 
SECTION 8.07. Lender Non-Reliance
104


 
SECTION 8.08. Other Titles
105


 
SECTION 8.09. Collateral and Guarantee Matters
105


 
 
 
ARTICLE IX Miscellaneous
106


 
SECTION 9.01. Notices
106


 
SECTION 9.02. Waivers; Amendments
107


 
SECTION 9.03. Expenses; Indemnity; Damage Waiver
109


 
SECTION 9.04. Successors and Assigns
111


 
SECTION 9.05. Survival
114


 
SECTION 9.06. Counterparts; Integration; Effectiveness
115


 
SECTION 9.07. Severability
115


 
SECTION 9.08. Right of Setoff
115


 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
116


 
SECTION 9.10. WAIVER OF JURY TRIAL
116


 
SECTION 9.11. Headings
116


 
SECTION 9.12. Confidentiality
116




iii

--------------------------------------------------------------------------------



 
SECTION 9.13. Interest Rate Limitation
117


 
SECTION 9.14. USA PATRIOT Act
118


 
SECTION 9.15. No Fiduciary Duty
118


 
SECTION 9.16. FCC Approval
118


 
SECTION 9.17. Appointment for Perfection; Release of Collateral
119






iv

--------------------------------------------------------------------------------



SCHEDULES:
 
Schedule 2.01
Commitments
Schedule 3.05(c)
Stations
Schedule 3.05(d)
Magazines
Schedule 3.06(a)
Litigation
Schedule 3.06(b)
Pending FCC Proceedings
Schedule 3.16
FCC Licenses
Schedule 3.16(k)
Section 73.3555 of the FCC Rules
Schedule 3.17
Subsidiaries
Schedule 6.01
Existing Indebtedness
Schedule 6.02
Existing Liens
Schedule 6.04(b)
Certain Permitted Investments
Schedule 6.04(l)
Certain Permitted Acquisitions
Schedule 6.08
Existing Affiliate Transactions
Schedule 6.09
Existing Restrictions
 
 
EXHIBITS:
 
Exhibit A
Form of Assignment and Assumption
Exhibit B-1
U.S. Tax Compliance Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit B-2
U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit B-3
U.S. Tax Compliance Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit B-4
U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit C
NextRadio License and Distribution Agreement
Exhibit D
NextRadio Funding Agreement
Exhibit E
Auction Procedures
Exhibit H-1
Increased Facility Activation Notice-Incremental Term Loans
Exhibit H-2
Increased Facility Activation Notice-Incremental Revolving Commitments
Exhibit I
Form of Collateral Access Agreement




v

--------------------------------------------------------------------------------





CREDIT AGREEMENT dated as of June 10, 2014, among EMMIS OPERATING COMPANY, an
Indiana corporation, as Borrower, EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation (the “Parent”), each other CREDIT PARTY from time to time signatory
hereto, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and FIFTH THIRD BANK, as Syndication Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accepting Lenders” has the meaning set forth in Section 2.22(a).
“Acquired Business” means those certain assets of YMF Media New York LLC and YMF
Media New York License LLC acquired pursuant to the Purchase Agreement.
“Acquired Business Acquisition” means the acquisition of the Acquired Business
pursuant to the Purchase Agreement in a two-step transaction, in which (a) an
initial $55,000,000 payment is made on the Effective Date and the Acquired
Business is purchased by a wholly-owned Subsidiary of the Borrower and
contributed to the WBLS Entities (the “Initial Acquisition”) and (b) a
subsequent $76,000,000 payment is made no later than February 17, 2015 and upon
such subsequent payment, the WBLS Entities shall be Wholly-Owned Subsidiaries
(the “Subsequent Acquisition”).
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests (to the extent
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or similar
persons thereof) of any Person.    
“Act” has the meaning set forth in Section 9.14.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that in no event shall
the Adjusted LIBO Rate with respect to the Term Loan Facility be less than
1.00%.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.    

1

--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Class” has the meaning set forth in Section 2.22(a).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or, if such day is not a Business Day, the next preceding Business Day) for
a deposit in Dollars with a maturity of one month plus 1.0%; provided that in no
event shall the Alternate Base Rate with respect to the Term Loan Facility be
less than 2.00%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Margin” means (a) with respect to the Revolving Facility, (i) 3.75%
with respect to ABR Loans and (ii) 4.75% with respect to Eurodollar Loans, (b)
with respect to the Term Loan Facility, (i) 3.75% with respect to ABR Loans and
(ii) 4.75% with respect to Eurodollar Loans and (c) with respect to any
Incremental Facility, the amount set forth in the applicable Increased Facility
Activation Notice.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment;
provided that in the case of Section 2.20 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) the entity or an
Affiliate of an entity that administers or manages a Lender.
“Arranger” means J.P. Morgan Securities LLC in its capacity as lead arranger and
bookrunner hereunder.
“Asset Disposition” means any one or a series of related transactions (other
than an Asset Swap) pursuant to which any of the Parent, the Borrower, any
Subsidiary, the Austin Partnership or RAM conveys, sells, leases, licenses or
otherwise transfers or disposes of, directly or indirectly (including by

2

--------------------------------------------------------------------------------



means of a simultaneous exchange of Stations), any of its properties, businesses
or assets (other than (a) to the Borrower or any Wholly-Owned Subsidiary of the
Borrower, (b) the sale of inventory in the ordinary course or the sale of
obsolete or worn out property or property that is no longer used or useful, in
each case in the ordinary course, (c) the sale or grant of licenses of
Intellectual Property no longer material to the business of the Borrower or any
Subsidiary in the ordinary course, (d) the sale or discount of overdue
receivables in the ordinary course in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing transaction), (e) the sale of cash equivalents in
the ordinary course of business, (f) leases, licenses or subleases or
sublicenses of real or personal property in the ordinary course and (g) the sale
of Permitted Investments in the ordinary course of business) whether owned on
the date hereof or thereafter acquired (including the sale of the interest held
by the Borrower or any of its Subsidiaries in the Austin Partnership or in RAM
and the sale or issuance of Equity Interests of any Subsidiary other than to the
Borrower or any Wholly-Owned Subsidiary of the Borrower).
“Asset Swap” means any transfer of assets of any of the Borrower or any
Subsidiary, the Austin Partnership or RAM to any Person other than the Parent,
the Borrower or a Wholly-Owned Subsidiary of the Parent or the Borrower in
exchange for assets of such Person if such exchange would qualify, whether in
part or in full, as a like-kind exchange pursuant to §1031 of the Code. Nothing
in this definition shall require the Parent, the Borrower or any Subsidiary, the
Austin Partnership or RAM to elect that §1031 of the Code be applicable to any
Asset Swap.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Auction Manager” has the meaning set forth in Section 2.23(a).
“Auction Notice” means an auction notice given by the Borrower in accordance
with the Auction Procedures with respect to an Auction Purchase Offer.
“Auction Procedures” means the auction procedures with respect to Auction
Purchase Offers set forth in Exhibit E hereto.
“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to modified Dutch auctions
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 2.23.
“Austin Partnership” means Emmis Austin Radio Broadcasting Company, L.P.
(formerly known as LBJS Broadcasting Company, L.P.), a Texas limited
partnership, and of which RAM is the sole general partner.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Available Amount” means, as of any time, the excess, if any, of:
(a)     the sum of (i) the Cumulative Borrower’s ECF Share, plus (ii) the Net
Available Proceeds of Indebtedness and Disqualified Equity Interests of Parent,
in each case incurred or issued after the Effective Date, which have been
exchanged or converted into Qualified Equity

3

--------------------------------------------------------------------------------



Interests of Parent, plus (iii) the Net Available Proceeds of sales of
Investments made using the Available Amount (in an amount, together with amounts
added pursuant to clause (iv) below, not to exceed the amount of such
Investments made using the Available Amount), plus (iv) returns, profits,
distributions and similar amounts received in cash or Permitted Investments on
Investments made using the Available Amount (in an amount, together with amounts
added pursuant to clause (iii) above, not to exceed the amount of such
Investments made using the Available Amount), plus (v) the Investments made
using the Available Amount of the Borrower and its Subsidiaries in any
Unrestricted Subsidiary that has been re-designated as a Subsidiary or that has
been merged or consolidated into the Borrower or any of its Subsidiaries or the
fair market value of the assets of any Unrestricted Subsidiary that have been
transferred to the Borrower or any of its Subsidiaries in an amount not to
exceed the amount of the Investments of the Borrower and its Subsidiaries in
such Unrestricted Subsidiary made using the Available Amount; over
(b)     the sum of all Investments made prior to such time in reliance on
Section 6.04(u), plus all Restricted Payments made prior to such time in
reliance on Section 6.07(a)(ix), plus all prepayments of Indebtedness made prior
to such time in reliance on Section 6.07(b)(vii).
“Banking Services” means each and any of the following bank services provided to
any Credit Party by JPMorgan, any Lender or any of their respective Affiliates:
(a) credit cards for commercial customers (including “commercial credit cards”,
purchasing cards and ACH transactions), (b) stored value cards and (c) treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Banking Services Obligations” of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Blocked Control Agreement” has the meaning set forth in Section 4.01(q).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Emmis Operating Company, an Indiana corporation.

4

--------------------------------------------------------------------------------



“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will) to the extent such intangible assets have
not been acquired in connection with an Acquisition pursuant to Section 6.04(i);
provided that Capital Assets shall not include any item customarily charged
directly to expense or depreciated over a useful life of twelve (12) months or
less in accordance with GAAP.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Parent, the Borrower and its Financial Subsidiaries prepared in accordance with
GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.
“CFC Holding Company” means any Domestic Subsidiary of the Borrower
substantially all of the assets of which are one or more CFCs, either directly
or indirectly through other entities that are disregarded entities or
partnerships for U.S. federal income tax purposes, and all such entities have no
material assets (excluding equity interests in each other) other than equity
interests of such CFCs; provided that such entity shall be treated as a CFC
Holding Company only if such entity (and any disregarded entity through which
such entity owns any CFCs) do not have any material liabilities.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than any Permitted Holder, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Parent
unless the Permitted Holders own capital stock having a greater percentage of
the general voting power of the outstanding voting capital stock than that held
by such Person or group; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent or the Borrower by Persons
(other than directors on the Effective Date) who were neither (i) nominated by
the board of directors of the Parent or the Borrower, as applicable, nor (ii)
appointed by directors so nominated; (c) the acquisition of direct or indirect
Control of the Parent by any Person or group

5

--------------------------------------------------------------------------------



other than any Permitted Holder; (d) the Borrower shall at any time (i) cease to
own Equity Interests of any Subsidiary representing the same percentage of
outstanding Equity Interests of such Subsidiary as held by the Borrower on the
date hereof or as of any later date on which any new Subsidiary is created or
acquired, unless the diminution of such percentage is attributable to a
disposition of Equity Interests which was permitted hereunder or (ii) cease to
own Equity Interests of any Subsidiary which enables it at all times to elect a
majority of the board of directors of such Subsidiary unless the disposition of
such Equity Interests was permitted hereunder; (e) the Parent shall cease to
directly own one hundred percent (100%) of the issued and outstanding Equity
Interests of the Borrower; or (f) the occurrence of any “Change of Control” or
any similar term under and as defined in any agreement or indenture governing
any Subordinated Indebtedness having a principal amount in excess of $7,500,000.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Incremental Term Loans or Swingline Loans. Additional Classes of Loans may be
established pursuant to Section 2.21, 2.22 and 9.02(e).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means “Collateral” as defined in any Collateral Document.
“Collateral Access Agreement” means an agreement in substantially the form
attached hereto as Exhibit I or such other agreement in form and substance
reasonably satisfactory to the Administrative Agent.
“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgage and any other documents pursuant to which a Person
grants a Lien upon any real or personal property as security for payment of the
Secured Obligations.
“Commitment” means a Revolving Commitment or a Term Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications Act” means the Communications Act of 1934, as amended, and the
rules and regulations of the FCC thereunder as now or hereafter in effect.

6

--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any applicable computation period, the
Parent’s, the Borrower’s and Financial Subsidiaries’ Consolidated Net Income on
a consolidated basis from continuing operations, plus, to the extent included in
the determination of Consolidated Net Income, (a) income and franchise taxes
paid or accrued during such period, (b) Consolidated Total Interest Expense for
such period, (c) amortization and depreciation deducted in determining
Consolidated Net Income for such period, (d) any extraordinary non-cash charges
for such period, (e) any other non-cash charges for such period (but excluding
(A) any non-cash charge in respect of an item that was included in Consolidated
Net Income in a prior period, (B) any non-cash charge that relates to the
write-down or write-off of inventory and (C) income, loss and expenses arising
from or in connection with Trades), (f) [reserved], (g) expenditures related to
ongoing funding of the litigation with respect to the Parent Preferred Stock to
the extent actually incurred and paid or to be paid in cash for such period in
an aggregate amount not in excess of $2,000,000, (h) [reserved], (i) [reserved],
(j) to the extent paid in cash, expenses incurred in such period in connection
with entering into this Agreement and any amendments thereto, so long as the
Borrower has provided evidence of such costs in a form reasonably satisfactory
to the Administrative Agent, (k) transaction costs paid in cash in such period
in connection with any Acquisitions (other than the Acquired Business
Acquisition) or Asset Dispositions permitted hereunder (whether or not
completed) in an aggregate amount not in excess of $500,000 for such period;
provided that to the extent the actual transaction costs paid in cash in any
such period shall be less than $500,000, 100% of the difference between $500,000
and such actual transaction costs paid shall be rolled over for use in the next
four fiscal quarters and (without duplication of any such excess amount) may
increase the amount that may be added back pursuant to this clause (k) during
such fiscal quarters (and for periods including such fiscal quarters); provided
further that with respect to any such transaction costs the Borrower has
provided evidence of such costs in a form reasonably satisfactory to the
Administrative Agent, and (l) transaction costs paid in cash in connection with
the Acquired Business Acquisition (including severance charges incurred in
connection therewith) in an aggregate amount not in excess of $1,250,000 so long
as the Borrower has provided evidence of such costs in a form reasonably
satisfactory to the Administrative Agent, minus, to the extent included in the
determination of Consolidated Net Income, (i) any cash payments made during such
period in respect of non-cash charges described in clause (e) above taken in a
prior period and (ii) any extraordinary gains and any non-cash items of income
for such period; provided, that for the purpose of determining Consolidated
EBITDA, Consolidated EBITDA shall be deemed to be (w) $10,346,000 for the Fiscal
Quarter ended May 31, 2013, (x) $11,621,000 for the Fiscal Quarter ended August
31, 2013, (y) $12,561,000 for the Fiscal Quarter ended November 30, 2013 and (z)
$4,193,000 for the Fiscal Quarter ended February 28, 2014. For purposes of
calculating Consolidated EBITDA for any period, any Acquisition, Asset
Disposition pursuant to Section 6.03(c) or Asset Swap of the Borrower or any of
its Subsidiaries which occurred during such period shall be deemed to have
occurred on the first date of such period and the calculation of Consolidated
EBITDA shall be adjusted on a pro forma basis in connection therewith.
“Consolidated Excess Cash Flow” means, for any Fiscal Year of the Borrower, the
excess, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income for such Fiscal Year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in determining such Consolidated Net
Income, (iii) decreases in Working Capital for such Fiscal Year, and (iv) the
aggregate net amount of non-cash loss on the disposition of property by the
Parent, the Borrower and its Financial Subsidiaries during such Fiscal Year, to
the extent deducted in arriving at such Consolidated Net Income, minus (b) the
sum, without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net

7

--------------------------------------------------------------------------------



Income, (ii) the aggregate amount actually paid by the Parent, the Borrower and
its Financial Subsidiaries in cash during such Fiscal Year on account of Capital
Expenditures and Investments permitted by Section 6.04(h) (solely in respect of
Acquisitions made pursuant to Section 6.04(h) in respect of (x) Subsidiaries
that will become Credit Parties upon consummation of such Acquisition or (y)
assets that will be owned by Credit Parties upon consummation of such
Acquisition), Section 6.04(i) and Section 6.04(n) (excluding the principal
amount of Indebtedness incurred in connection with such expenditures or
Investments and any such expenditures or Investments financed with the proceeds
of asset dispositions that have not yet been used to pay down the Loans), (iii)
the aggregate amount of all regularly scheduled principal payments of Long-Term
Debt (including the Term Loans) of the Parent, the Borrower and its Financial
Subsidiaries made during such Fiscal Year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (iv) increases in Working Capital for such
Fiscal Year and (v) the aggregate net amount of non-cash gain on the disposition
of property by the Parent, the Borrower and its Financial Subsidiaries during
such Fiscal Year (other than sales of inventory in the ordinary course of
business), to the extent included in determining such Consolidated Net Income.
“Consolidated Net Income” means, for any computation period, with respect to the
Parent, the Borrower and its Financial Subsidiaries on a consolidated basis,
cumulative net income earned during such period as determined in accordance with
GAAP.
“Consolidated Senior Debt” means Consolidated Total Debt minus Subordinated
Indebtedness of the Parent, the Borrower and its Financial Subsidiaries, on a
consolidated basis, calculated in accordance with GAAP.
“Consolidated Senior Secured Debt” means Consolidated Senior Debt that is
secured by any assets of Parent or any of its Subsidiaries.
“Consolidated Total Assets” means, at any date, the amount that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Parent and its
Subsidiaries.
“Consolidated Total Debt” means (a) all Indebtedness of the Parent, the Borrower
and its Financial Subsidiaries, on a consolidated basis, calculated in
accordance with GAAP plus, without duplication (b) the face amount of all
outstanding letters of credit in respect of which the Parent, the Borrower or
any Financial Subsidiary has any actual or contingent reimbursement obligation
and (c) the principal amount of all Guarantees of Indebtedness made by the
Parent, the Borrower and its Financial Subsidiaries.
“Consolidated Total Interest Expense” means, for any period, total cash interest
expense deducted in the computation of Consolidated Net Income for such period
(including that attributable to Capital Lease Obligations) of the Parent, the
Borrower and its Financial Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent, the Borrower and its Financial
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs of rate hedging in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP); provided, that for the
purpose of determining Consolidated Total Interest Expense for each of the three
Fiscal Quarters of the Borrower ending immediately after the Effective Date,
“Consolidated Total Interest Expense” for the relevant period shall be deemed to
equal such amount for such Fiscal Quarter (and each previous Fiscal Quarter
commencing after the Effective Date) multiplied by 4, 2, and 4/3 respectively.

8

--------------------------------------------------------------------------------



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corporate Overhead” means (i) accounting and audit costs and expenses incurred
by the Parent in the ordinary course of its business in connection with
preparing consolidated and consolidating financial reports and tax filings, (ii)
fees and expenses incurred by the Parent in connection with SEC and other
regulatory matters, (iii) fees and expenses relating to the corporate
maintenance of the Parent, (iv) outside director fees incurred by the Parent,
(v) costs and expenses payable by the Parent for director and officer insurance
or in connection with pending or threatened legal action, (vi) transfer agent
fees payable in connection with capital stock of the Parent, (vii) proxy
solicitation costs incurred by the Parent, (viii) franchise taxes and other fees
payable to the jurisdictions of incorporation or qualification of the Parent,
(ix) other similar costs and expenses of the Parent incurred in the ordinary
course of conducting its business; provided, that in no event shall Corporate
Overhead include officers’ and other employees’ fees, salaries, bonuses, debt
service and dividends and other distributions in respect of the capital stock of
the Parent.
“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans (or unused Revolving Commitments)
(“Refinanced Debt”); provided that such exchanging, extending, renewing,
replacing or refinancing Indebtedness (a) is in an original aggregate principal
amount not greater than (i) the aggregate principal amount of the Refinanced
Debt (plus accrued and unpaid interest, premiums and fees payable by the terms
of such Refinanced Debt and reasonable and customary costs, expenses, fees or
original issue discount in connection with such extension, renewal, replacement
or refinancing) plus (ii) with respect to any refinancing of Revolving
Commitments, an additional amount equal to any existing unused Revolving
Commitments to the extent that the portion of any existing and unused Revolving
Commitment being refinanced was permitted to be drawn under Section 4.03
immediately prior to such refinancing and such drawing shall be deemed to have
been made, (b) does not mature, in the case of (i) any Credit Agreement
Refinancing Indebtedness in respect of the Term Loans, earlier than, or have a
weighted average life to maturity shorter than, the Refinanced Debt (or, with
respect to any notes constituting Credit Agreement Refinancing Indebtedness,
will not have mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, change of control offers or events
of default) that could result in the redemption of such notes prior to the
maturity date of the Refinanced Debt) and (ii) in the case of any Credit
Agreement Refinancing Indebtedness in respect of the Revolving Commitments,
earlier than the Revolving Maturity Date (and there shall be no scheduled
commitment reductions or scheduled amortization payments under such Credit
Agreement Refinancing Indebtedness prior to the Revolving Maturity Date), (c)
shall not be subject to any Guarantee by a Person other than a Credit Party and
such Guarantee shall be on a pari passu (or subordinated) basis to the Guarantee
in respect of the Obligations provided under the Guarantee and Collateral
Agreement, (d) in the case of any secured refinancing Indebtedness, (i) the
obligations in respect thereof shall not be secured by any Lien on any asset of
Parent, the Borrower or any Subsidiary other than any asset constituting
Collateral and any such Lien shall be on a pari passu or junior basis with any
Lien securing the Obligations (and, in respect of any Credit Agreement
Refinancing Indebtedness consisting of term loans at any time there are Term
Loans outstanding, shall be junior) and (ii) such Indebtedness shall be subject
to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (e) has terms and conditions (excluding pricing, fees,
rate floors and optional prepayment or redemption terms) that reflect market
terms at the time of issuance or incurrence of such Credit Agreement Refinancing
Indebtedness (but in no event shall any such Credit

9

--------------------------------------------------------------------------------



Agreement Refinancing Indebtedness have covenants and defaults materially more
restrictive (when taken as a whole) than those under the then-existing
Facilities, except for covenants and defaults applicable only to periods after
the Latest Maturity Date in effect as of the date of incurrence of such Credit
Agreement Refinancing Indebtedness); (provided that a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent in good faith at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Credit Agreement Refinancing Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such covenants satisfy the requirement set out in this clause (e),
shall be conclusive evidence that such covenants satisfy such requirement unless
the Administrative Agent provides notice to the Borrower of its objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects)).
“Credit Documents” means this Agreement, the Fee Letter, each promissory note,
if any, delivered pursuant to Section 2.10(e) and each Collateral Document, each
amendment or waiver thereto or thereunder and each other document, instrument or
agreement executed and delivered from time to time by any Credit Party (or an
Excluded Subsidiary, to the extent required by the terms of this Agreement or
the other Credit Documents) in connection with or pursuant to the terms of this
Agreement or any other Credit Document.
“Credit Party” means the Parent, the Borrower and each Subsidiary Guarantor.
“Cumulative Borrower’s ECF Share” means, as of any date of determination, for
each Fiscal Year (commencing with the Fiscal Year ending February 28, 2015) with
respect to which an Excess Cash Flow Certificate has been delivered, an amount
(in no event less than zero) equal to the sum of the Retained Percentage of
Consolidated Excess Cash Flow for such Fiscal Years covered by such Excess Cash
Flow Certificates.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Lender Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Lender Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

10

--------------------------------------------------------------------------------



“Deposit Account” has the meaning assigned to such term in the Uniform
Commercial Code of any applicable jurisdiction.
“Deposit Account Control Agreement” means a Deposit Account control agreement,
in form and substance reasonably satisfactory to the Administrative Agent, to be
executed by each institution maintaining a Deposit Account (other than an
Excluded Account) for the Borrower or any other Credit Party, the applicable
Credit Party and the Administrative Agent, in each case as required by Section
5.12(b).
“Digonex” means Digonex Technologies Inc., an Indiana corporation.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)     matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)     is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)     is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date that is 91 days after the Latest Maturity
Date in effect as of the date of issuance of such Equity Interests (or, in the
case of any such Equity Interests outstanding on the Effective Date, the
Effective Date); provided, however, that (i) an Equity Interest in any Person
that would not constitute a Disqualified Equity Interest but for terms thereof
giving holders thereof the right to require such Person to redeem or purchase
such Equity Interest upon the occurrence of an “asset sale” or a “change of
control” (or similar event, however denominated) shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Obligations that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination or expiration of the Commitments and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Lender” means such Persons identified in writing to the
Administrative Agent prior to the Effective Date or as may be identified in
writing to the Administrative Agent by the Borrower from time to time
thereafter, with the consent of the Administrative Agent (not to be unreasonably
withheld or delayed); provided that any addition to the list of Disqualified
Lenders shall not retroactively disqualify any Lenders; provided further that
the Borrower may remove any person or persons from the list of “Disqualified
Lenders” by subsequent written notice to the Administrative Agent.

11

--------------------------------------------------------------------------------



“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means, as to any Person, each subsidiary of such Person
that is incorporated under the laws of the United States, any State thereof or
the District of Columbia.
“ECF Percentage” means 75%; provided that with respect to each Fiscal Year, the
ECF Percentage shall be reduced to (x) 50% if the Total Senior Secured Leverage
Ratio as of the last day of such Fiscal Year is less than 3.50 to 1.0 but
greater than or equal to 2.75 to 1.0, (y) 25% if the Total Senior Secured
Leverage Ratio as of the last day of such Fiscal Year is less than 2.75 to 1.0
but greater than or equal to 2.25 to 1.0 and (z) 0% if the Total Senior Secured
Leverage Ratio as of the last day of such Fiscal Year is less than 2.25 to 1.0.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Emmis Chief Executive Office” means that certain real property owned by the
Borrower and located at One Emmis Plaza, 40 Monument Circle, Indianapolis,
Indiana 46204.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any harmful or deleterious
substances or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equity Issuance” means the sale or issuance (whether by public or private
offering) by the Parent, the Borrower or any Subsidiary of any of its Equity
Interests or any Equity-Like Instrument, other than sales or issuances to the
Parent, the Borrower, any Subsidiary or any trust or other similar entity for
the benefit of the Parent, the Borrower, any Subsidiary or any employee,
director or independent contractor of any of the foregoing.
“Equity-Like Instrument” means any instrument that is equity-like in nature
(including preferred stock and any instrument issued pursuant to the conversion
of convertible Indebtedness into Equity Interests), whether or not such
instrument is considered an Equity Interest, which evidences a residual interest
in the issuer or its assets after the payment of all indebtedness and other
liabilities paid prior to equity in accordance with GAAP, and has no put or
similar provisions (except for put or similar provisions applicable in the event
of an asset sale or change of control or for which the exercise date of such
provision

12

--------------------------------------------------------------------------------



is more than six (6) months after the Latest Maturity Date in effect as of the
date of issuance of such instrument), no fixed maturity date and no mandatory
redemption date, unless such maturity date or such mandatory redemption date is
more than six (6) months after the Maturity Date. For the avoidance of doubt,
nothing contained herein permitting the existence in any Equity-Like Instrument
of put or similar provisions applicable in the event of an asset sale or change
of control shall be deemed a consent to the making of any payment resulting from
the exercise of such provisions.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Plan; (f) any event or condition that constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (g) the determination that any Plan is or
is expected to be an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (h) the failure by the Borrower or any ERISA Affiliate to make
when due required contributions to a Plan or Multiemployer Plan or the failure
by any Plan to satisfy the minimum funding standard (within the meaning of
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA) applicable to
such Plan, in each case, whether or not waived; (i) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 or ERISA; (j) the
loss of a Plan’s qualification or tax-exempt status; (k) the termination of a
Plan described in Section 4064 of ERISA; or (l) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar Tranche” means the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Flow Certificate” has the meaning assigned to such term in Section
2.11(c).

13

--------------------------------------------------------------------------------



“Excluded Account” means a Deposit Account (i) which is used for the purpose of
making payroll and withholding tax payments related thereto and other employee
wage and benefit payments and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursements), (ii) which is
a zero-balance account, (iii) consisting of customer, custodial or escrow
accounts so long as no funds or other property of the Borrower or any other
Credit Party is deposited in such account, (iv) which is used as a cash
collateral account subject to Liens permitted by Section 6.02 or (i) the average
monthly balance of which, when aggregated with the average monthly balance of
all other Deposit Accounts over which no Deposit Account Control Agreement
exists pursuant to this clause (v), is less than $1,000,000.
“Excluded Assets” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Excluded Securities Account” means a Securities Account with a balance of less
than $1,000,000.
“Excluded Subsidiaries” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the existing Credit Agreement dated as of
December 28, 2012 among the Borrower, the Parent, the lenders party thereto,
JPMorgan, as administrative agent, and the other agents party thereto, as
amended to the date hereof.
“FAA” means the Federal Aviation Administration.

14

--------------------------------------------------------------------------------



“Facilities” means (a) the Term Loan Facility, (b) the Revolving Facility and
(c) the Incremental Term Loans.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“FCC” means the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
“FCC License” means any license, permit, certificate of compliance, antenna
structure registration, franchise, approval or authorization held by Borrower,
any of its Subsidiaries, or any WBLS Entity, granted or issued by the FCC
required in connection with the conduct by Borrower and each of its Subsidiaries
of its Stations and any ancillary broadcast facilities as presently operated or
proposed to be operated.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letters” means collectively (a) that certain Fee Letter dated as of April
16, 2014, by and among JPMorgan, J.P. Morgan Securities LLC and the Borrower and
(b) that certain Fee Letter dated as of April 16, 2014, by and among Fifth Third
and the Borrower, in each case, as the same may be amended, restated, modified
or supplemented.
“Final FCC Order” means action by the FCC, which action is not reversed, stayed,
enjoined, set aside, annulled or suspended, and with respect to which no
requests for stay, reconsideration, review, rehearing, appeal or certiorari, or
sua sponte action by the FCC is pending, and as to which the time for filing any
such request, petition or appeal, certiorari, or for review by the FCC on its
own motion, has expired or otherwise terminated.
“Financial Affiliate” means a Subsidiary of the bank holding company controlling
any Lender that is engaging in any of the activities permitted by §4(e) of the
Bank Holding Company Act of 1956 (12 U.S.C. §1843).
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financial Subsidiaries” means (a) any Subsidiary of the Borrower (other than,
except as set forth in clause (d) below, any Unrestricted Subsidiary), (b) the
Austin Partnership, (c) RAM and (d) the WBLS Entities. Notwithstanding anything
to the contrary contained herein and for the avoidance of doubt, it is
understood and agreed that (i) with respect to any financial or numerical
calculation herein (including Consolidated Net Income) in reference to Financial
Subsidiaries, such calculation, with respect to the

15

--------------------------------------------------------------------------------



Austin Partnership, RAM and any other Non-Wholly Owned Subsidiary (other than
the WBLS Entities), shall be calculated only to the extent of the Borrower’s and
the Wholly-Owned Subsidiaries’ aggregate equity percentage of ownership in the
Austin Partnership, RAM or such Non-Wholly Owned Subsidiary, as applicable and
(ii) with respect to the WBLS Entities, for so long as the WBLS-WLIB LMA is in
effect, Consolidated Net Income (other than for purposes of calculations
pursuant to Section 6.07(a)(ix) or Section 6.07(b)(vii)) shall be reduced by any
$739,500 monthly payments due to YMF Media New York LLC or YMF Media New York
Licensee LLC during the applicable period (it being understood that with respect
to any calculation of Consolidated Net Income, the amount deducted from
Consolidated Net Income pursuant to this clause (ii) shall be $8,874,000).
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on February 28, or in the case of a leap year, February 29, May
31, August 31 and November 30 of each year.
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on February 28, or in the case of a leap year, February 29, of each year.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries (including the Unrestricted
Subsidiaries) primarily for the benefit of employees of the Borrower or such
Subsidiaries (including the Unrestricted Subsidiaries) residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination or severance of employment, and which plan
is not subject to ERISA or the Code.
“Foreign Pension Plan Event" means (i) the failure of the Parent, the Borrower
or its Subsidiaries to make its required contributions in respect of any Foreign
Pension Plan when such contributions are due; (ii) the failure of the Parent,
the Borrower or its Subsidiaries to administer any Foreign Pension Plan in
accordance with its terms and all applicable laws; (iii) the occurrence of an
act or omission in respect of any Foreign Pension Plan which could give rise to
the imposition on the Parent, the Borrower or its Subsidiaries of fines,
penalties or related charges under applicable laws; (iv) the assertion of a
material claim (other than a routine claim for benefits) against the Parent, the
Borrower or its Subsidiaries in respect of a Foreign Pension Plan; (v) the
imposition of a Lien in respect of any Foreign Pension Plan; or (vi) any event
or condition which might constitute grounds for the termination, in whole or in
part, of any Foreign Pension Plan or the appointment of a trustee to administer
any Foreign Pension Plan.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
    “Governmental Authority” means any nation or federal or national government,
any state, county or local municipality or other political subdivision thereof
and the governmental or quasi-governmental entity or body associated therewith,
and any agency, instrumentality, court arbitral tribunal or other entity

16

--------------------------------------------------------------------------------



exercising governmental or quasi-governmental, any executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
political entity or government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or any Excluded Swap
Obligations. The amount of any Guarantee made by any guarantor shall be deemed
to be the lower of (a) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made and (b) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless (in the case of a primary
obligation that is not Indebtedness) such primary obligation and the maximum
amount for which such guarantor may be liable are not stated or determinable, in
which case the amount of such Guarantee shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement, dated as of the date hereof, between the Credit Parties and the
Administrative Agent, for the benefit of the Administrative Agent, the Lenders
and the other holders of the Secured Obligations, and any other guarantee and/or
security agreement entered into, after the date of this Agreement by any other
Credit Party (as required by this Agreement or any other Credit Document) or any
other Person, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Guarantor” means the Parent and each Subsidiary Guarantor.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to, or that can reasonably
be expected to give rise to liability under, any Environmental Law.
“Hostile Acquisition” means the acquisition of the Equity Interests of a Person
(the “Target”) through a tender offer or similar solicitation of the owners of
such Equity Interests which has not been approved prior to such acquisition by
resolutions of the Board of Directors of the Target or by similar action if the
Target is not a corporation (and which approval has not been withdrawn).
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Increased Facility Activation Date” means any Business Day on which any Lender
shall execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.21(a).

17

--------------------------------------------------------------------------------



“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit H-1 or H-2, as applicable.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
“Incremental Equivalent Debt” means notes secured by Liens on the Collateral on
a pari passu or junior basis to the Liens on the Collateral securing the
Obligations, term loans secured by Liens on the Collateral on a junior basis to
the Liens on the Collateral securing the Obligations, unsecured notes or
unsecured term loans; provided that (i) the maturity date of any Incremental
Equivalent Debt shall be no earlier than the Latest Maturity Date as in effect
at the time of incurrence of such Incremental Equivalent Debt, (ii) the weighted
average life to maturity of any Incremental Equivalent Debt shall be no shorter
than the weighted average life to maturity of any Term Loans or Incremental Term
Loans (as in effect at the time of incurrence of such Incremental Equivalent
Debt), (iii) no Incremental Equivalent Debt shall be subject to any Guarantee by
a Person other than a Credit Party and such Guarantee shall be on a pari passu
(or subordinated) basis to the Guarantee in respect of the Obligations provided
under the Guarantee and Collateral Agreement, (iv) in the case of Incremental
Equivalent Debt that is secured, (A) the obligations in respect thereof shall
not be secured by any Lien on any asset of Parent, the Borrower or any
Subsidiary other than any asset constituting Collateral and (B) such Incremental
Equivalent Debt shall be subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent and (v) such Incremental
Equivalent Debt is subject to covenants no more restrictive (taken as a whole)
than those under this Agreement (provided that a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent in good faith at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Incremental Equivalent Debt or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such covenants satisfy the requirement set out in this clause (v), shall be
conclusive evidence that such covenants satisfy such requirement unless the
Administrative Agent provides notice to the Borrower of its objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects)).
“Incremental Revolving Commitments” means any Revolving Commitments made
pursuant to Section 2.21(a).
“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).
“Incremental Term Maturity Date” means, with respect to the Incremental Term
Loans to be made pursuant to any Increased Facility Activation Notice, the
maturity date specified in such Increased Facility Activation Notice, which date
shall not be earlier than the Latest Maturity Date in effect as of the date of
incurrence of such Incremental Term Loans.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes,
preferred stock (solely to the extent issued after the Effective Date) or
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an

18

--------------------------------------------------------------------------------



existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
Off-Balance Sheet Liabilities. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Ineligible Institution” means a (a) natural person or (b) holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.
“Ineligible Securities” means securities which may not be underwritten or dealt
in by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §24, Seventh), as amended.
“Information Memorandum” means, collectively, the confidential information
materials dated April 2014 relating to the Borrower and the Transactions.
“Initial Acquisition” has the meaning set forth in the definition of “Acquired
Business Acquisition”.
“Intellectual Property” has the meaning set forth in Section 3.05(b).
“Interest Coverage Ratio” means, the ratio, determined as of the end of each
Fiscal Quarter of the Borrower for the most-recently ended four Fiscal Quarters,
of Consolidated EBITDA for such period to Consolidated Total Interest Expense
for such period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each quarter, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 7

19

--------------------------------------------------------------------------------



days or one, two, three, six or twelve months thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” has the meaning set forth in the definition of “LIBO Rate”.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity then in effect with respect to outstanding Loans or Commitments.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.21, 9.02(e) or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen

20

--------------------------------------------------------------------------------



that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; provided, that, if the Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to Dollars, then the LIBO Rate shall be the
Interpolated Rate at such time. “Interpolated Rate” means, at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
“License Subsidiaries” means collectively, (a) Emmis License Corporation of New
York, Emmis Radio License, LLC and WBLS License and (b) any new Subsidiaries
that hold licenses to broadcast or transmit radio or television signals formed
or acquired in connection with any Acquisition permitted under Section 6.04, the
Acquired Business Acquisition, or any internal reorganization permitted pursuant
to Section 6.03(a).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Conditionality Representations” means (a) those representations and
warranties enumerated in Section 4.02(b) and (b) with respect to any
Acquisition, those representations and warranties that are made by the target of
the applicable Acquisition in the acquisition agreement related thereto as are
material to the interests of the Lenders, but only to the extent that the
accuracy of such representations and warranties is a condition to the
obligations of Parent, the Borrower or the applicable Subsidiary to close under
such acquisition agreement or Parent, the Borrower or the applicable Subsidiary
has the right to decline to consummate the Acquisition as a result of a breach
of such representations and warranties in such acquisition agreement.
“LMA Agreement” means any agreement pursuant to which a Person unaffiliated with
Borrower or any of its Subsidiaries acquires the right to program substantially
all of the time and/or to sell the advertising spots of a Station or to
otherwise provide services substantially related to the programming, staffing or
financial operations of a Station in exchange for cash consideration or other
consideration, entered into, directly or indirectly, between the Borrower or any
of its Subsidiaries, on the one hand, and any Person other than the Parent, the
Borrower or any of its Subsidiaries or their respective Affiliates, on the other
hand.
“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower and the Administrative Agent and one or more Accepting
Lenders, effecting one or more Permitted Amendments and such other amendments
hereto and to the other Credit Documents as are contemplated by Section 2.22.
“Loan Modification Offer” has the meaning set forth in Section 2.22(a).

21

--------------------------------------------------------------------------------



“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Magazine” means all of the properties, assets and operating rights (including
but not limited to any ancillary publications) constituting a system for
publishing a magazine, including on-line publications of such magazine.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or income, of the Parent
and its Subsidiaries taken as a whole, (b) the ability of the Borrower or any
other Credit Parties to perform their respective obligations under this
Agreement or any other Credit Document to which it is a party, (c) the
Collateral or the Administrative Agent’s Liens (on behalf of itself and the
Secured Creditors) on the Collateral or the priority of such Liens or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Bank or
the Lenders under this Agreement or any other Credit Document.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit, and the Guarantee of the Obligations under the Guarantee and Collateral
Agreement), or obligations in respect of one or more Swap Agreements, of any one
or more of the Credit Parties, their Subsidiaries, the Austin Partnership or RAM
in an aggregate principal amount exceeding $7,500,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations any
Credit Party, any Subsidiary, the Austin Partnership or RAM in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means as of any date of determination (a) with respect to
any License Subsidiaries, any License Subsidiary (i) whose total assets of the
last day of the four fiscal quarter period ending on the last day of the most
recent fiscal period for which financials have been or were required to be
delivered pursuant to Section 5.01(a) or (b) exceed $200,000 at such date or
(ii) whose revenues during such four fiscal quarter period exceed $200,000, in
each case determined in accordance with GAAP, and (b) with respect to any other
Subsidiary, any Subsidiary (i) whose total assets at the last day of the four
fiscal quarter period ending on the last day of the most recent fiscal period
for which financials have been or were required to be delivered pursuant to
Section 5.01(a) or (b) exceed 5.0% of the Consolidated Total Assets of the
Parent and its Subsidiaries at such date or (ii) whose revenues during such four
fiscal quarter period exceed 5.0% of the consolidated revenues of the Parent and
its Subsidiaries for such period, in each case determined in accordance with
GAAP; provided that if, at any time and from time to time after the Effective
Date, (A) Immaterial Subsidiaries that are License Subsidiaries have, in the
aggregate, (x) total assets as of the last day of the most recently ended four
fiscal period for which financials have been or were required to be delivered
pursuant to Section 5.01(a) or (b) in excess of $500,000 or (y) revenues during
such four fiscal quarter period in excess of $500,000, in each case determined
pursuant to GAAP, or (B) Immaterial Subsidiaries have, in the aggregate, (x)
total assets at the last day of the most recently ended four fiscal quarter
period for which financials have been or were required to be delivered pursuant
to Section 5.01(a) or (b) in excess of 5.0% of the Consolidated Total Assets of
the Parent and its Subsidiaries at such date or (y) revenues during such four
fiscal quarter period in excess of 5.0% of the consolidated revenues of the
Parent and its Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on the date on which financial
statements for such fiscal period are delivered pursuant to

22

--------------------------------------------------------------------------------



this Agreement, designate in writing to the Administrative Agent one or more of
such Subsidiaries as “Material Subsidiaries” so that there is no such excess
pursuant to clause (A) or clause (B) of this proviso.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Minimum Extension Condition” has the meaning set forth in Section 2.22(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent, the Lenders and other holders of the Secured Obligations,
on real property of a Credit Party, including any amendment, modification or
supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, as to which the Borrower or any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
“Necessary Authorization” means (i) other than FCC Licenses, any material
license, permit, consent, franchise, order, approval or authorization from, or
any filing, recording or registration with, any Governmental Authority
reasonably necessary to the conduct of any business of the Borrower or any of
its Subsidiaries substantially as such business is currently conducted or for
the ownership, maintenance and operation by such Person of its Stations and
other properties substantially as such Stations and other properties are
currently operated or to the performance by such Person of its obligations under
any LMA Agreement substantially as such obligations are currently performed and
(ii) with respect to FCC Licenses, any main station FCC License held by the
Borrower or its Subsidiaries.
“Net Available Proceeds” means (a) with respect to any Asset Disposition, Asset
Swap or Recovery Event, the sum of cash or readily marketable cash equivalents
received (including by way of a cash generating sale or discounting of a note or
receivable, but excluding (i) any other consideration received in the form of
assumption by the acquiring Person of debt or other obligations relating to the
properties or assets so disposed of or received in any other non-cash form and
(ii) an aggregate amount of reasonable reserves with respect to any such Asset
Disposition or Asset Swap established in accordance with GAAP against any
adjustment to the sale price or any liabilities (x) related to any of the
applicable assets and (y) retained by the Borrower or any of its Subsidiaries
including pension plan and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Available Proceeds of such Asset Disposition occurring on
the date of such reduction)) therefrom, whether at the time of such disposition
or subsequent thereto, or (b) with respect to any sale or issuance of Equity
Interests of, or the incurrence of any Indebtedness by, any Credit Party or any
Financial Subsidiary, cash or readily marketable cash equivalents received (but
excluding any other non-cash form) therefrom, whether at the time of such
disposition, sale, issuance or incurrence or subsequent thereto, net, in either
case, of all legal, title and recording tax expenses, commissions and other fees
and all costs and expenses incurred and all federal, state, local and other
taxes paid or reasonably estimated to be paid as a consequence of such
transactions and, in the case of an Asset Disposition, Asset Swap or Recovery
Event, net of all payments made by any Credit Party or any Financial Subsidiary
on any Indebtedness which is secured by such assets pursuant to a Lien permitted
under Section 6.02 upon or with respect to such assets or which must by the
terms of such Lien, in order to

23

--------------------------------------------------------------------------------



obtain a necessary consent to such Asset Disposition or Asset Swap or by
applicable law be repaid out of the proceeds from such Asset Disposition, Asset
Swap or Recovery Event.
“New Lender” has the meaning set forth in Section 2.21(c).
“NextRadio License Agreements” means any intellectual property license agreement
entered into between TagStation, LLC and a NextRadio License Subsidiary from
time to time, in form and substance reasonably satisfactory to the
Administrative Agent (provided that a license agreement substantially in the
form attached hereto as Exhibit C shall be deemed to be reasonably satisfactory
to the Administrative Agent), providing for a non-exclusive, non-transferrable
license from TagStation, LLC to such NextRadio License Subsidiary to use the
TagStation IP within the United States of America, including its territories and
possessions.
“NextRadio License Subsidiary” means NextRadio, LLC, an Indiana limited
liability company, and any other subsidiary of TagStation, LLC formed for the
purpose of entering into a NextRadio License Agreement as licensee thereunder.
“Non-Wholly Owned Subsidiary” means any Subsidiary (including Excluded
Subsidiaries) that is not a Wholly-Owned Subsidiary.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the LC Exposure and all other liabilities (if any), whether actual or
contingent, of the Credit Parties with respect to Letters of Credit, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Credit Parties to the Lenders or to any Lender, the
Administrative Agent or any indemnified party hereunder arising under any of the
Credit Documents; provided, however, that the definition of “Obligations” shall
not create any guarantee by any Subsidiary Guarantor of (or grant of security
interest by any Subsidiary Guarantor to support, as applicable) any Excluded
Swap Obligations of such Subsidiary Guarantor for purposes of determining any
obligations of any Subsidiary Guarantor.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.
“Operating Subsidiaries” means collectively, as of the Effective Date, (a) Emmis
Publishing Corporation, Mediatex Communications Corporation, and Los Angeles
Magazine Holding Company, Inc., each an Indiana corporation; (b) Emmis Radio,
LLC, an Indiana limited liability company; (c) Emmis International Broadcasting
Corporation, a California corporation; (d) the Partnership Subsidiaries and
their successors; (e) Emmis Indiana Broadcasting, L.P., an Indiana limited
partnership; (f) WBLS and WBLS Tower; and (g) any new Subsidiaries acquired in
connection with any acquisition permitted hereunder or formed in connection with
any internal reorganization permitted pursuant to Section 6.03(a) and used to
hold assets (other than broadcast licenses).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

24

--------------------------------------------------------------------------------



any other transaction pursuant to or enforced any Credit Document, or sold or
assigned an interest in any Loan or Credit Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Parent” has the meaning set forth in the preamble hereto.
“Parent Preferred Stock” means the preferred stock of the Parent issued and
outstanding as of the Effective Date.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“Partnership Subsidiaries” means collectively, Emmis Indiana Broadcasting, L.P.
and Emmis Publishing, L.P., each an Indiana limited partnership.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Amendment” means an amendment to this Agreement and the other Credit
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.22, providing for an extension of the maturity date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and, in connection therewith, may also provide for (a)(i) a
change in the Applicable Margin with respect to the Loans and/or Commitments of
the Accepting Lenders subject to such Permitted Amendment and/or (ii) a change
in the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders in respect of such Loans and/or Commitments, (b) changes to
any prepayment premiums with respect to the applicable Loans and Commitments of
a relevant Class, (c) such amendments to this Agreement and the other Credit
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Credit Documents to each new “Class” of loans and/or commitments resulting
therefrom and (d) additional amendments to the terms of this Agreement
applicable to the applicable Loans and/or Commitments of the Accepting Lenders
that are less favorable to such Accepting Lenders than the terms of this
Agreement prior to giving effect to such Permitted Amendments and that are
reasonably acceptable to the Administrative Agent.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    Liens of landlords, laborers and employees arising by operation of law
and carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, in each case arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.04;

25

--------------------------------------------------------------------------------



(c)    pledges and deposits made in the ordinary course of business (i) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) securing insurance premiums or
reimbursement obligations under insurance policies, in each case payable to
insurance carriers that provide insurance to the Credit Parties;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    leases or licenses of intellectual property, broadcast tower space,
broadcast subchannels, broadcast spectrum or similar assets entered into in the
ordinary course of business and consistent with past practices, which do not
interfere in any material respect with the business of any Credit Party or any
Subsidiary;
(h)     leases or subleases of real estate in the ordinary course of business
and consistent with past practices, which do not interfere in any material
respect with the business of any Credit Party or any Subsidiary;
(i)    Liens, licenses, or other restrictions or encumbrances on the TagStation
IP Source Code pursuant to the TagStation IP Escrow Agreement; and
(j)    Liens, licenses, or other restrictions or encumbrances pursuant to the
TagStation Call Option Agreement.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” means Jeffrey Smulyan, his spouse, his children, his
grandchildren, his estate and trusts created for the benefit of any of the
foregoing.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any

26

--------------------------------------------------------------------------------



commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    investments in money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and
(f)    in the case of any Foreign Subsidiary, short-term investments that are
analogous to the foregoing, are of the same credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Sections 6.01(b) and (h) that (A) has
an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, plus, subject
to the consent of the Administrative Agent which consent shall not be
unreasonably withheld, reasonable and customary costs, expenses, interest,
premiums or original issue discount in connection with such refinancing, (B) has
a weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (C) is not entered into as part of a sale leaseback
transaction, (D) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (E) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (F) has terms and conditions (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) that reflect
market terms at the time of issuance or incurrence of such Permitted
Refinancing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and as to which Borrower or any ERISA Affiliate may have
any liability, including liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
prior five years, or by reason of being deemed a contributing sponsor under
Section 4069 of ERISA.
“Pledged Collateral” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Purchase Agreement” means that certain Purchase and Sale Agreement, dated as of
February 11, 2014, among YMF Media New York LLC, YMF Media New York License LLC
and Emmis Radio LLC, as amended by that certain First Amendment to Purchase and
Sale Agreement, dated as of February 28, 2014, among YMF Media New York LLC, YMF
Media New York License LLC and Emmis Radio LLC.

27

--------------------------------------------------------------------------------



“Purchasing Borrower Party” means any of Holdings or its subsidiaries.
“Qualified Equity Interests” means Equity Interests of Parent other than
Disqualified Equity Interests.
“RAM” means Radio Austin Management, L.L.C., the sole general partner of the
Austin Partnership, which is and shall remain a single purpose entity whose sole
material asset is the general partnership interest in the Austin Partnership.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Recovery Event” has the meaning set forth in Section 2.11(c)(iii).
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Replacement Lender” has the meaning set forth in Section 9.02(d).
“Repricing Transaction” means (a) any prepayment or repayment of Term Loans with
the proceeds of a concurrent incurrence of Indebtedness by the Borrower in the
form of syndicated term loans in respect of which the all-in yield is, on the
date of such prepayment, lower than the all-in yield on such Term Loans
(calculated by the Administrative Agent in accordance with standard market
practice, taking into account, in each case, the Adjusted LIBO Rate floor in the
definition of such term herein and any interest rate floor applicable to such
financing, if applicable on such date, the Applicable Margin hereunder and the
interest rate spreads under such Indebtedness, and any original issue discount
and upfront fees applicable to or payable in respect of such Term Loans and such
Indebtedness (but excluding arrangement, structuring, underwriting, commitment,
amendment or other fees regardless of whether paid in whole or in part to any or
all lenders of such Indebtedness and any other fees that are not paid generally
to all lenders of such Indebtedness)), (b) any amendment to this Agreement that
reduces the effective interest rate applicable to the Term Loans or (c) any
prepayment made to a Lender as the result of a mandatory assignment of all or a
portion of its Term Loans pursuant to Section 9.02(d) following such Lender’s
failure to consent to an amendment to this Agreement described in clause (b) of
this definition. For purposes of this definition, original issue discount and
upfront fees shall be equated to interest based on an assumed four-year life to
maturity (or, if less, the actual life to maturity).
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Commitments and outstanding Term Loans representing more than
50% of the sum of the total Revolving Credit Exposures, unused Commitments and
outstanding Term Loans at such time.
“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
“Required Term Lenders” means, at any time, Lenders having outstanding Term
Loans representing more than 50% of the outstanding Term Loans at such time.

28

--------------------------------------------------------------------------------



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Parent, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Subsidiary or
any option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Subsidiary.
“Retained Percentage” means, with respect to any Fiscal Year, (a) 100% minus (b)
the ECF Percentage with respect to such Fiscal Year.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $20,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Facility” means the Revolving Commitments and the Loans made in
respect thereof.
“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds a Revolving Loan.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“Revolving Maturity Date” means the date that is the fifth anniversary of the
Effective Date.
“S&P” means Standard & Poor’s Financial Services LLC and any successor to its
rating agency business.
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
“Sanctioned Country” means at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

29

--------------------------------------------------------------------------------



“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.
“SEC” Securities and Exchange Commission.
“Secured Creditors” shall have the meaning ascribed that term in the respective
Collateral Documents.
“Secured Obligations” means all Obligations, together with all Banking Services
Obligations and Swap Obligations owing to one or more Lenders or their
respective Affiliates.
“Securities Account” has the meaning assigned to such term in the Uniform
Commercial Code of any applicable jurisdiction.
“Securities Account Control Agreement” means a Securities Account control
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, to be executed by each institution maintaining a Securities Account
(other than an Excluded Securities Account) for the Borrower or any other Credit
Party, the applicable Credit Party and the Administrative Agent, in each case as
required by Section 5.12(c).
“Senior Leverage Ratio” means at any time, the ratio of (i) Consolidated Senior
Debt at such time less any unrestricted cash and cash equivalents of the
Borrower and its Domestic Subsidiaries (in an amount not to exceed $20,000,000)
at such time to (ii) Consolidated EBITDA for the most recently completed four
Fiscal Quarters of the Borrower, computed on a consolidated basis for the
Parent, the Borrower and its Financial Subsidiaries.
“Station” means the properties, assets and operating rights constituting a
system for transmitting radio or television signals from a transmitter and any
ancillary facilities licensed by the FCC or foreign Governmental Authority with
comparable authority to the FCC and operated by the Borrower or its Subsidiaries
(including Financial Subsidiaries), together with any subsystem which is
ancillary to such system and including all the Stations set forth on Schedule
3.05(c) hereto.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any basic,
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, satisfactory to the Administrative
Agent; provided that the material terms and conditions of such Subordinated
Indebtedness are no more

30

--------------------------------------------------------------------------------



restrictive than the terms and conditions set forth in this Agreement with
respect to the Obligations and otherwise reasonably acceptable to the
Administrative Agent; provided, further that the Administrative Agent shall have
received from the Borrower a certificate from the principal Financial Officer of
the Borrower or the Parent, as applicable, certifying that the Obligations of
the Borrower and its Subsidiaries arising under this Agreement and the other
Credit Documents constitute “Senior Debt” under and as defined in the definitive
documentation governing such Subordinated Indebtedness, and the incurrence of
the Obligations is permitted under the definitive documentation governing such
Subordinated Indebtedness and will not cause a “Default” or “Event of Default”
under and as defined in such definitive documentation.
“Subsequent Acquisition” has the meaning set forth in the definition of
“Acquired Business Acquisition”.
“Subsequent Acquisition Funding Date” has the meaning assigned to such term in
Section 4.02.
“Subsequent Acquisition Proceeds” has the meaning assigned to such term in
Section 2.07(a).
“Subsequent Acquisition Proceeds Account” means an account of the Borrower
maintained at JPMorgan and subject to the Blocked Control Agreement.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the partnership interests are, as of such date,
owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Parent and the
Borrower other than Unrestricted Subsidiaries, except as otherwise expressly
provided herein.
“Subsidiary Guarantor” means each Subsidiary of the Borrower which is a party to
the Guarantee and Collateral Agreement.
“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve month period ending with the month in which such
determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (a)
above.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Parent, the Borrower or the Subsidiaries shall be a Swap
Agreement.

31

--------------------------------------------------------------------------------



“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swap Obligations” of a Credit Party means any and all obligations of such
Credit Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means Fifth Third Bank, in its capacity as syndication agent
for the Revolving Facility and the Term Loan Facility.
“TagStation Call Option Agreement” means any agreement, in form and substance
reasonably satisfactory to the Administrative Agent (provided that a call option
agreement the terms of which are substantially in accordance with the governance
plan attached hereto as Exhibit D shall be deemed to be reasonably satisfactory
to the Administrative Agent), whereby Emmis Radio, LLC grants certain members of
the United States radio industry a right, but not the obligation, to purchase
all of the equity interests owned by Emmis Radio, LLC in TagStation, LLC at a
price equal to the greater of (i) the fair market value (determined by an
appraisal process) of such equity interests in TagStation, LLC, net of payments
made or to be made by members of the United States radio industry to fund
payments to wireless carriers for enabling FM receivers in wireless devices or
(ii) two times the costs incurred by Emmis Radio, LLC and its affiliates (prior
to the second anniversary of the commencement of the first agreement between a
NextRadio License Subsidiary and a wireless carrier) in connection with the
creation and operation of the TagStation Software, the NextRadio App,
TagStation, LLC and the NextRadio License Subsidiaries (as determined by an
appraisal process based upon evidence provided by Emmis Radio, LLC).
    “TagStation International License Agreements” means any intellectual
property license agreement entered into between TagStation, LLC and any
Subsidiary (including Foreign Subsidiaries) from time to time, in form and
substance reasonably satisfactory to the Administrative Agent, providing for an
exclusive, royalty-free, perpetual license from Tag Station, LLC to such
Subsidiary to use the TagStation IP outside the United States of America,
including its territories and possessions.
“TagStation IP” means any and all intellectual property contributed to or
otherwise owned by TagStation, LLC related to the software program and related
business commonly known as TagStation, and the software application and related
businesses commonly known as NextRadio.
“TagStation IP Escrow Agreement” means any agreement between TagStation, LLC and
a third-party intellectual property warehousing provider, in form and substance
reasonably satisfactory to the Administrative Agent, providing for the
warehousing of the TagStation IP Source Code for the benefit of

32

--------------------------------------------------------------------------------



certain parties under the TagStation Transaction Documents on terms reasonably
customary for such third-party intellectual property escrow agreements.
“TagStation IP Source Code” means any computer source code comprising part of
the TagStation IP.
“TagStation Transaction Documents” means, collectively, the NextRadio License
Agreements, the TagStation International License Agreements, the TagStation IP
Escrow Agreement, the TagStation Call Option Agreement and any other documents
or instruments executed in connection therewith.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Telecom Business” means business related to FM receiver and mobile devices,
including supporting software and back office transmitters used in connection
therewith, but excluding fixed line and reseller telecom businesses.
“Term Lender” means each Lender that has a Term Loan Commitment or that holds a
Term Loan.
“Term Loan” means, with respect to each Lender, such Lender’s pro-rata portion
of the term loan Borrowing made by the Lenders pursuant to Section 2.01(b) and,
with respect to all Lenders, the aggregate of all such pro-rata portions.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder, expressed as an amount representing
the maximum aggregate principal amount of such Lender’s Term Loan. The amount of
each Lender’s Term Loan Commitment is set forth on Schedule 2.01. The aggregate
amount of the Lenders’ Term Loan Commitments is $185,000,000.
“Term Loan Facility” means each of the Term Loan Commitments and the Term Loans
made in respect thereof.
“Term Maturity Date” means the date that is the seventh anniversary of the
Effective Date.
“Ticking Fee Amount” means an amount accruing from July 1, 2014 to (but
excluding) the Effective Date equal to the product of (x) the Ticking Fee Rate
and (y) the aggregate allocations of prospective lenders in respect of the Term
Loans.
“Ticking Fee Rate” means a rate per annum equal to (a) for the period from July
1, 2014 through July 31, 2014, 50% of the Applicable Margin in respect of Term
Loans that are Eurodollar Loans, (b) for the period from August 1, 2014 through
August 31, 2014, 75% of the Applicable Margin in respect of Term Loans that are
Eurodollar Loans and (c) for the period from September 1, 2014 and thereafter,
100% of the Applicable Margin in respect of Term Loans that are Eurodollar
Loans.
“Total Leverage Ratio” means at any time, the ratio of (i) Consolidated Total
Debt at such time less any unrestricted cash and cash equivalents of the
Borrower and its Domestic Subsidiaries (in an amount not to exceed $20,000,000)
at such time to (ii) Consolidated EBITDA for the most recently completed four
Fiscal Quarters of the Borrower, computed on a consolidated basis for the
Parent, the Borrower and its Financial Subsidiaries. Notwithstanding the
foregoing, for purposes of calculating the Total Leverage Ratio (other than any
calculation pursuant to Section 6.07(a)(ix) or Section 6.07(b)(vii)) at any time
prior to the

33

--------------------------------------------------------------------------------



earlier of (1) the Subsequent Acquisition Funding Date and (2) February 18,
2015, clause (i) above shall be deemed to equal Consolidated Total Debt at such
time less (x) any unrestricted cash and cash equivalents of the Borrower and its
Domestic Subsidiaries (in an amount not to exceed $20,000,000 at such time) and
(y) the aggregate amount of the Subsequent Acquisition Proceeds.
“Total Senior Secured Leverage Ratio” means the ratio, measured as of any date,
of (i) the Consolidated Senior Secured Debt at such time less any unrestricted
cash and cash equivalents of the Borrower and its Domestic Subsidiaries (in an
amount not to exceed $20,000,000) at such time to (ii) Consolidated EBITDA for
the most recently completed four Fiscal Quarters of the Borrower, computed on a
consolidated basis for the Parent, the Borrower and its Financial Subsidiaries.
“Trades” means those assets and liabilities of the Borrower and any of its
Subsidiaries which do not represent the right to receive payment in cash or the
obligation to make payment in cash and which arise pursuant to so-called trade
or barter transactions.
“Transactions” means the Acquired Business Acquisition, the execution, delivery
and performance by the Borrower of this Agreement and the other Credit
Documents, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests in the
Collateral.
“Unrestricted Subsidiaries” means collectively, (a) Emmis New York Radio LLC,
Emmis New York Radio License LLC, NextRadio LLC, Emmis International Holdings,
B.V. and its Subsidiaries, (b) prior to the Subsequent Acquisition Funding Date,
the WBLS Entities, (c) upon acquisition thereof, Digonex, (d) any not-for-profit
subsidiary, if any, and (e) any Subsidiary acquired or formed after the
Effective Date that is designated as an Unrestricted Subsidiary pursuant to
Section 6.11 after the Effective Date. Notwithstanding the foregoing, no Person
may be an Unrestricted Subsidiary hereunder if (i) it is a “Guarantor” under any
indenture or other document or instrument governing Subordinated Indebtedness or
has otherwise guaranteed or given assurances of payment or performance under or
in respect of any Indebtedness (including Subordinated Indebtedness) of the
Parent, the Borrower or any of the Subsidiaries or (ii) it is a License
Subsidiary (other than Emmis New York Radio License LLC) formed or organized, as
applicable, under the laws of the United States.
    “U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“WBLS” means WBLS-WLIB, LLC, an Indiana limited liability company.
“WBLS Entities” means WBLS, WBLS License and WBLS Tower.
“WBLS License” means WBLS-WLIB License LLC, an Indiana limited liability
company.

34

--------------------------------------------------------------------------------



“WBLS Operating Agreement” means that certain Operating Agreement of WBLS-WLIB
LLC, made as of the Effective Date by and among the members of WBLS-WLIB LLC.
“WBLS Subsidiary Guarantors” means the WBLS Entities and any Subsidiaries of the
WBLS Entities that are to become Guarantors upon consummation of the Subsequent
Acquisition.
“WBLS Tower” means WBLS Tower, LLC, an Indiana limited liability company.
“WBLS-WLIB LMA” means that certain Local Programming and Marketing Agreement,
dated as of February 11, 2014, among YMF Media New York LLC, YMF Media New York
Licensee LLC and Emmis Radio LLC, as amended by that certain First Amendment to
Local Programming and Marketing Agreement, dated as of February 28, 2014, among
YMF Media New York LLC, YMF Media New York Licensee LLC and Emmis Radio LLC.
“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Working Capital” means, at any date, the excess of current assets of the
Parent, the Borrower and its Financial Subsidiaries on such date over current
liabilities of the Parent, the Borrower and its Financial Subsidiaries on such
date, all determined on a consolidated basis in accordance with GAAP.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or

35

--------------------------------------------------------------------------------



determinations within such definition and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Accounting Standards Codification 825 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or update having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
update having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described in such provision, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) in a manner such that any obligations relating to a lease
that, in accordance with GAAP as in effect on the Effective Date, would be
accounted for by the Borrower as an operating lease shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
Capitalized Lease (and shall not constitute Indebtedness hereunder).
SECTION 1.05. Pro Forma Calculations. In connection with any Acquisition, Asset
Disposition pursuant to Section 6.03(c) or Asset Swap, the calculation of
compliance with the financial covenants set forth in Section 6.17 or the
determination of various ratios described in such sections by the Borrower and
its Subsidiaries shall include the business, business division or Person
acquired in connection with any Acquisition or Asset Swap as if such business,
business division or Person were a Subsidiary and after excluding any business,
business division or Person sold or otherwise disposed of in connection with any
such Asset Disposition or Asset Swap. The calculation of such compliance shall
be determined as of the most recently ended Fiscal Quarter by reference to the
financial results of the Borrower and its Subsidiaries for such Fiscal Quarter
after adjusting the same to (i) exclude the financial results attributable to
any business, business division or Person sold or otherwise disposed of as if
such transaction occurred on the first day of such Fiscal Quarter and (ii)
include the audited financial results of any business, business division or
Person acquired, if available for such Fiscal Quarter, or if such audited
financial results are not available for such Fiscal Quarter, any unaudited
financial results or any management reports as are approved by the
Administrative Agent in respect of such business, business division or Person,
as if such Acquisition or Asset Swap had occurred on the first day of such
Fiscal Quarter and including the adjustments described in clauses (a), (b), (c),
(d), and (e) below:
(a)    all Indebtedness (whether under this Agreement or otherwise) and any
other balance sheet adjustments incurred, made or assumed in connection with an
Acquisition or Asset Swap shall be deemed to

36

--------------------------------------------------------------------------------



have been incurred, made or assumed on the first day of the Fiscal Quarter, and
all Indebtedness of the Person acquired in such Acquisition or Asset Swap or
which is attributable to the business or business division acquired which was
repaid in connection with the consummation of the Acquisition or Asset Swap
shall be deemed to have been repaid on the first day of the Fiscal Quarter;
(b)    all Indebtedness assumed to have been incurred pursuant to the preceding
clause (a) in connection with an Acquisition or Asset Swap shall be deemed to
have borne interest at (i) the arithmetic mean of (A) the Adjusted LIBO Rate for
Eurodollar Loans having an Interest Period of one (1) month in effect on the
first day of the Fiscal Quarter and (B) the Adjusted LIBO Rate for Eurodollar
Loans having an Interest Period of one (1) month in effect on the last day of
the Fiscal Quarter plus (ii) the Applicable Margin with respect to Revolving
Loans which are Eurodollar Loans then in effect (after giving effect to the
Acquisition or Asset Swap on a pro forma basis);
(c)    any interest paid in connection with Indebtedness which was repaid or
prepaid in connection with an Acquisition, Asset Disposition or Asset Swap or
will have been repaid or prepaid within 10 days thereafter shall be excluded in
the pro forma calculation of the financial covenants set forth in Section 6.17
(i.e., treated as though such interest expense had not been incurred);
(d)    all Indebtedness which is has been repaid or prepaid in connection with
such Asset Disposition or is to be repaid within 10 days thereafter (and as to
any prior Asset Dispositions which occurred during such Fiscal Quarter) shall be
deemed to have been repaid on the first day of the Fiscal Quarter; and
(e)    for purposes of calculating Consolidated EBITDA for the Fiscal Quarter,
other reasonable cost savings, expenses and other income statement, or operating
statement adjustments as may be approved by the Administrative Agent in writing
which are attributable to the change in ownership and/or management resulting
from such Acquisition or Asset Swap (including the amount of any pre-acquisition
management fees paid during such period in connection with the operation of any
Station subject to such Acquisition or Asset Swap to the extent such fees are
not payable after such transaction) shall be deemed to have been realized on the
first day of the Fiscal Quarter, provided that the Administrative Agent shall be
under no obligation to approve such cost savings, expenses or other adjustments.
ARTICLE II
The Credits
SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.
(b)    Subject to the terms and conditions set forth herein, each Lender agrees
to make a Term Loan to the Borrower on the date of the initial Borrowing in a
principal amount that will not result in (a) such Lender’s Term Loan exceeding
such Lender’s Term Loan Commitment or (b) the sum of the Term Loans exceeding
the total Term Loan Commitments. No amount of the Term Loan which is repaid or
prepaid by the Borrower may be reborrowed hereunder.

37

--------------------------------------------------------------------------------



SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. Each Term Loan shall be
made as part of a Borrowing consisting of Term Loans made by the Lenders ratably
in accordance with their respective Term Loan Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $10,000 and
not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Tranches outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Term
Maturity Date or Revolving Maturity Date, as applicable.
SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one (1) Business Day before the date of the proposed
Borrowing (or, in the case of an ABR Borrowing on the Effective Date, 11:00
a.m., New York City time, on the date of the proposed Borrowing); provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic mail to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    whether such Borrowing is to be a Borrowing of Term Loans or Revolving
Loans;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

38

--------------------------------------------------------------------------------



(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any such requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. [Intentionally Omitted]
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer

39

--------------------------------------------------------------------------------



of immediately available funds, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit in an aggregate amount not to exceed $5,000,000 as the applicant thereof,
for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement or any other
Credit Document and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days or such lesser period to which the Issuing Bank may consent) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. Any Letter of Credit with a one-year tenor may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date that is five (5) Business Days prior to the Revolving
Maturity Date). A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $5,000,000 and (ii) the sum of the total Revolving Credit
Exposures shall not exceed the total Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the

40

--------------------------------------------------------------------------------



date one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Revolving Maturity Date, provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (ii) above).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; if such
notice is not received prior to such time of the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein
(including Section 2.02(c)), request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

41

--------------------------------------------------------------------------------



(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued

42

--------------------------------------------------------------------------------



on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 103% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.
SECTION 2.07. Funding of Borrowings; Subsequent Acquisition Proceeds. (a) Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the

43

--------------------------------------------------------------------------------



Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that (i) with respect to the Term Loans to be made on the Effective
Date, $76,000,000 of the proceeds thereof (the “Subsequent Acquisition
Proceeds”) shall not be made available to the Borrower but shall be disbursed to
the Subsequent Acquisition Proceeds Account and (ii) ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
(c)    To request the release of the Subsequent Acquisition Proceeds, the
Borrower shall notify the Administrative Agent of such request by telephone not
later than 11:00 a.m., New York City time, two (2) Business Days before the
proposed Subsequent Acquisition Funding Date. Each such telephonic notice shall
be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written release request in a
form reasonably approved by the Administrative Agent and signed by the Borrower.
Each such telephonic and written request shall specify the following
information: (i) the date of the proposed Subsequent Acquisition Funding Date,
which shall be a Business Day and (ii) the location and number of the Borrower’s
account to which funds are to be disbursed (which shall be an account of the
Borrower maintained with the Administrative Agent in New York City). Upon
satisfaction of the conditions precedent set forth in Section 4.02 on the
proposed Subsequent Acquisition Funding Date, the Administrative Agent shall
disburse the Subsequent Acquisition Proceeds to the account designated by the
Borrower in its release request.
SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on

44

--------------------------------------------------------------------------------



the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as a Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date. Unless previously terminated, the Term Loan Commitments shall terminate
upon the making of the Term Loan on the date of the initial Borrowing.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $2,500,000 and not less than $2,500,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.

45

--------------------------------------------------------------------------------



(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of a particular event specified in such
notice or other credit facilities, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective Revolving
Commitments or Term Loan Commitments, as applicable.
SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each applicable Lender the then unpaid principal amount of each Revolving
Loan on the Revolving Maturity Date, (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then outstanding
and (iii) to the Administrative Agent for the account of each applicable Lender,
on the first Business Day of each calendar quarter (each such date being called
a “Repayment Date”), commencing on April 1, 2015, a principal amount of the Term
Loans in an amount equal to 0.25% of the original principal amount of the Term
Loans with the remaining balance thereof payable on the Term Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more

46

--------------------------------------------------------------------------------



promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
(f)    If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Revolving Commitments of the Lenders, the Borrower shall
immediately prepay the Revolving Loans in the amount of such excess. To the
extent that, after the prepayment of all Revolving Loans an excess of the
Revolving Credit Exposure over the aggregate Commitments still exists, the
Borrower shall promptly cash collateralize the Letters of Credit in the manner
described in Section 2.06(j) in an amount sufficient to eliminate such excess.
SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
penalty or premium (except as provided in the second succeeding sentence of this
Section 2.11(a) and Section 2.16), subject to prior notice in accordance with
paragraph (b) of this Section. Optional prepayments of the Term Loans shall be
applied to the principal installments thereon as directed by the Borrower. All
(i) voluntary prepayments of Term Loans effected on or prior to the date that is
the one-year anniversary of the Effective Date with the proceeds of a Repricing
Transaction and (ii) Permitted Amendments, amendments, amendments and
restatements or other modifications of this Agreement on or prior to the date
that is the one-year anniversary of the Effective Date constituting Repricing
Transactions, shall in each case be accompanied by a fee payable to the Term
Lenders in an amount equal to 1.00% of the aggregate principal amount of the
Term Loans so prepaid, in the case of a transaction described in clause (i) of
this paragraph, or 1.00% of the aggregate principal amount of Term Loans
affected by such Permitted Amendment, amendment, amendment and restatement or
other modification (including any such Loans assigned in connection with the
replacement of a Term Lender not consenting thereto), in the case of a
transaction described in clause (ii) of this sentence. Such fee shall be paid by
the Borrower to the Administrative Agent, for the account of the Term Lenders,
on the date of such prepayment.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that such notice delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of a
particular event specified in such notice or other credit facilities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
Notwithstanding anything to the contrary contained herein, no proceeds of
Revolving Loans, directly or indirectly, may be used to make any prepayment
pursuant to Section 2.11(a).
(c)    The Credit Parties and their Subsidiaries shall make mandatory prepayment
of the Loans in amounts equal to the following:

47

--------------------------------------------------------------------------------



(i)    not later than the tenth Business Day following the receipt thereof by
the Parent, the Borrower or any Subsidiary, 100% of the aggregate Net Available
Proceeds realized upon all Asset Dispositions and Asset Swaps (other than (x)
Asset Dispositions or Assets Swaps permitted by Section 6.03 (other than
Sections 6.03(c)(iii) or 6.03(c)(iv)) and (y) Asset Dispositions or Asset Swaps
yielding Net Available Proceeds of less than $1,000,000 in any such Asset
Disposition or Asset Swap or series of related Asset Dispositions or related
Asset Swaps; provided that the aggregate amount of Net Available Proceeds
excluded in any Fiscal Year pursuant to the operation of this clause (y) shall
not exceed $2,500,000) in any Fiscal Year of the Borrower; provided that
notwithstanding the foregoing and provided that no Default or Event of Default
has occurred and is continuing, such prepayment shall not be required to the
extent the Parent, Borrower or such Subsidiary, as applicable, reinvests the Net
Available Proceeds of such Asset Disposition or Asset Swap in productive assets
(other than inventory) of a kind then used or usable in the business of the
Parent, Borrower or such Subsidiary, as applicable, within 365 days after
receipt of such Net Available Proceeds, or enters into a binding commitment
thereof within said 365-day period and subsequently makes such reinvestment
within 545 days after receipt of such Net Available Proceeds; provided that the
Borrower notifies the Administrative Agent of the Parent’s, Borrower’s or such
Subsidiary’s intent, as applicable, to reinvest and of the completion of such
reinvestment at the time such proceeds are received and when such reinvestment
occurs, respectively;
(ii)    not later than the tenth Business Day following the receipt thereof by
the Parent, the Borrower or any Subsidiary, 100% of the Net Available Proceeds
realized upon the incurrence by Parent, the Borrower or any Subsidiary of any
Indebtedness for borrowed money other than Indebtedness permitted under Section
6.01 (excluding Credit Agreement Refinancing Indebtedness), and other than Net
Available Proceeds utilized in connection with the refinancing and/or redemption
of the Parent Preferred Stock;
(iii)    not later than the tenth Business Day following the receipt thereof by
the Parent, the Borrower or any Subsidiary, 100% of the aggregate Net Available
Proceeds realized in connection with any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any such Person (any of the foregoing, a
“Recovery Event”); provided that if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Parent, the Borrower or its Subsidiaries, as applicable, intend to apply the Net
Available Proceeds from such event (or a portion thereof specified in such
certificate), within 365 days after receipt of such Net Available Proceeds, to
repair or replace any such property or assets to be used in the business of the
Credit Parties, and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Available Proceeds specified in such certificate; provided, however that
to the extent of any such Net Available Proceeds therefrom that have not been so
applied by the end of such 365 day period, at which time a prepayment shall be
required in an amount equal to such Net Available Proceeds that have not been so
applied; and
(iv)    commencing with the Fiscal Year ending February 28, 2015, on the date
that is ten days after the earlier of (a) the date on which the Parent’s and
Borrower’s annual audited financial statements for the immediately preceding
Fiscal Year are delivered pursuant to Section 5.01 and (b) the date on which
such annual audited financial statements were required to be delivered pursuant
to Section 5.01, an amount equal to (x) the ECF Percentage of Consolidated
Excess Cash Flow for the immediately preceding Fiscal Year minus (y) prepayments
of Revolving Loans and Swingline

48

--------------------------------------------------------------------------------



Loans during such Fiscal Year solely to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such Fiscal Year (provided that with respect to any
prepayment of Term Loans pursuant to Section 2.23, the amount deducted pursuant
to this clause (y) shall be the discounted amount of such prepayment). Each
Consolidated Excess Cash Flow prepayment shall be accompanied by a certificate
(an “Excess Cash Flow Certificate”) signed by a Financial Officer certifying the
manner in which Consolidated Excess Cash Flow and the resulting prepayment were
calculated, which certificate shall be in form and substance satisfactory to
Administrative Agent.
(d)    In the event the Subsequent Acquisition Funding Date does not occur on or
prior to February 17, 2015, then not later than 5:00 p.m. on February 28, 2015,
(i) the Administrative Agent shall use the Subsequent Acquisition Proceeds to
prepay the Term Loans, which prepayment shall be applied to the scheduled
installments of principal of the Term Loans pro rata to the remaining
installments thereof and (ii) the Borrower shall pay accrued interest on the
principal amount repaid and any amounts due and payable pursuant to Section 2.16
in connection with such prepayment.
(e)    Mandatory prepayments of the Loans pursuant to clause (c) above shall be
accompanied by the payment of accrued interest on the principal amount repaid
and the payment of any amounts due and payable pursuant to Section 2.16 in
connection with such prepayment and shall be applied first to prepay any
protective advances or overadvances that may be outstanding, to the extent
permitted under the Credit Documents, second to the first eight scheduled
installments of principal of the Term Loans payable in direct order of maturity
and third pro rata to all remaining installments thereof.
(f)    Notwithstanding any other provisions of Section 2.11, to the extent any
or all of the Net Available Proceeds of any Asset Disposition or Asset Swap by a
Foreign Subsidiary, the Net Available Proceeds of any Recovery Event received by
a Foreign Subsidiary or Consolidated Excess Cash Flow attributable to Foreign
Subsidiaries, are prohibited or delayed by any applicable local law (including
financial assistance, corporate benefit restrictions on upstreaming of cash
intra group and the fiduciary and statutory duties of the directors of such
Foreign Subsidiary) from being repatriated or passed on to or used for the
benefit of the Borrower or any applicable Domestic Subsidiary or if the Borrower
has determined in good faith that repatriation of any such amount to the
Borrower or any applicable Domestic Subsidiary would have material adverse tax
consequences (including a material acceleration of the point in time when such
earnings would otherwise be taxed) with respect to such amount, the portion of
such Net Available Proceeds or Consolidated Excess Cash Flow so affected will
not be required to be applied to prepay the Term Loans at the times provided in
this Section 2.11 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
or the passing on to or otherwise using for the benefit of the Borrower or the
applicable Domestic Subsidiary, or the Borrower believes in good faith that such
material adverse tax consequence would result, and once such repatriation of any
of such affected Net Available Proceeds or Consolidated Excess Cash Flow is
permitted under the applicable local law or the Borrower determines in good
faith such repatriation would no longer have such material adverse tax
consequences, such repatriation will be promptly effected and such repatriated
Net Available Proceeds or Consolidated Excess Cash Flow will be promptly (and in
any event not later than five (5) Business Days after such repatriation) applied
(net of additional taxes payable or reasonably estimated to be payable as a
result thereof) to the prepayment of the Term Loans pursuant to Section 2.11.
(g)    Notwithstanding the foregoing, any Term Lender may elect, by notice to
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
at least one (1) Business Day (or such shorter

49

--------------------------------------------------------------------------------



period as may be established by the Administrative Agent) prior to the required
prepayment date, to decline all or any portion of any prepayment of its Term
Loans pursuant to this Section 2.11 (other than an optional prepayment pursuant
to Section 2.11(a) or a mandatory prepayment pursuant to Section 2.11(d), which,
in each case, may not be declined), in which case the aggregate amount of the
payment that would have been applied to prepay Term Loans but was so declined
shall be retained by the Borrower.
SECTION 2.12. Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the rate of 0.50% per annum
on the average daily amount of the difference between the Revolving Commitment
of such Lender and the Revolving Credit Exposure (excluding Swingline Exposure
of such Lender) during the period from and including the date hereof to but
excluding the date on which such Commitments terminate. Accrued commitment fees
shall be payable in arrears on the third Business Day following the last day of
March, June, September and December of each year and on the date on which the
applicable Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent, including pursuant to the Fee
Letters.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

50

--------------------------------------------------------------------------------



SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, during the occurrence and continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing shall be continued as an ABR Borrowing and (ii)
if any Borrowing Request requests a Eurodollar Revolving Borrowing, such

51

--------------------------------------------------------------------------------



Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
(b)    If, after the date hereof, any Change in law shall make it unlawful or
impossible for any of the Lenders (or any of their respective lending offices)
to honor its obligations hereunder to make or maintain any Eurodollar Loan or
any ABR Loan as to which the interest rate is determined by reference to the
Adjusted LIBO Rate, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans or ABR Loans as to which the
interest rate is determined by reference to the Adjusted LIBO Rate, and the
right of the Borrower to convert any Loan to a Eurodollar Loan or continue any
Loan as a Eurodollar Loan or an ABR Loan as to which the interest rate is
determined by reference to the Adjusted LIBO Rate shall be suspended and
thereafter the Borrower may select only ABR Loans as to which the interest rate
is not determined by reference to the Adjusted LIBO Rate hereunder, (ii) all ABR
Loans shall cease to be determined by reference to the Adjusted LIBO Rate and
(iii) if any of the Lenders may not lawfully continue to maintain a Eurodollar
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to an ABR Loan as to which the
interest rate is not determined by reference to the Adjusted LIBO Rate for the
remainder of such Interest Period.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, the Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such

52

--------------------------------------------------------------------------------



Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Credit Party under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the

53

--------------------------------------------------------------------------------



good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.17
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority). A certificate as to the
amount of such payment delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so) (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the

54

--------------------------------------------------------------------------------



Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (f)(ii)(B) and (f)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;
(1)    In the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of an applicable IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Credit Document, an applicable IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    Executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of an applicable IRS Form W-8BEN; or

55

--------------------------------------------------------------------------------



(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, an applicable IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certificate documents
from each Beneficial Owner as applicable; provided that if the Foreign Lender is
a partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding Tax
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.

56

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
(i)    Issuing Bank. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank.
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements, its Term Loans or
its Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements, Term Loans and Swingline Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value)

57

--------------------------------------------------------------------------------



participations in the Revolving Loans and participations in LC Disbursements,
Term Loans and Swingline Loans of other Lenders without recourse or warranty
from the other Lenders except as contemplated by Section 9.04 in respect of
assignments to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans, Term
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply); provided further, that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation,” no amounts received from, or set off with respect to, any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender or an affected Lender under Section 2.14(b) requests
compensation under Section 2.15, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans

58

--------------------------------------------------------------------------------



hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender or an affected Lender under Section 2.14(b) requests
compensation under Section 2.15, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20. Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 12(a);
(b)    the Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all

59

--------------------------------------------------------------------------------



non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.03 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such

60

--------------------------------------------------------------------------------



of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.21. Incremental Term Loans; Incremental Revolving Commitments. (a) At
any time after the Subsequent Acquisition Funding Date or, with the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed), prior to the Subsequent Acquisition Funding Date, the Borrower and any
one or more Lenders (including New Lenders) may from time to time agree that
such Lenders shall make, obtain or increase the amount of their Incremental Term
Loans or Revolving Commitments, as applicable, by executing and delivering to
the Administrative Agents an Increased Facility Activation Notice specifying (i)
the amount of such increase and the Facility or Facilities involved (it being
understood that without the consent of the Administrative Agent, each increase
effected pursuant to this Section 2.21 shall be in a minimum amount of at least
$20,000,000 in the case of Incremental Term Loans or $5,000,000 in the case of
Incremental Revolving Commitments), (ii) the applicable Increased Facility
Closing Date and (iii) in the case of Incremental Term Loans, (w) the applicable
Incremental Term Maturity Date, (x) the amortization schedule for such
Incremental Term Loans, (y) the applicable margin for such Incremental Term
Loans and (z) any other terms applicable to the Incremental Term Loans; provided
that (i) no Default or Event of Default shall exist on the Increased Facility
Closing Date or immediately after giving effect to the incurrence of such
Incremental Term Loans or Incremental Revolving Commitments, (ii) the
representations and warranties in the Credit Documents shall be true and correct
in all material respects immediately prior to, and after giving effect to, the
incurrence of such Incremental Term Loans or Incremental Revolving Commitments;
provided that with respect to Incremental Term Loans used to finance an
Acquisition permitted by this Agreement, (x) the representations and warranties
set forth in the Credit Documents shall be true and correct in all material
respects immediately prior to, and after giving effect to, entry into the
acquisition agreement governing such Acquisition and (y) as of the date of
consummation of such Acquisition, the only representations and warranties that
are required to be true as a condition to the borrowing of such Incremental Term
Loans are the Limited Conditionality Representations, (iii) the Incremental Term
Maturity Date and weighted average life to maturity of any Incremental Term
Loans shall not be earlier than the maturity date and weighted average life to
maturity, respectively, of the Term Loans, (iv) if the all-in yield (determined
by taking into account interest rate margins, original issue discount, upfront
fees and interest rate floors, but excluding arrangement, structuring,
underwriting, commitment or other similar fees) of any Incremental Term Facility
exceeds by more than 0.50% the all-in yield for the Term Loans (calculated in
the same manner as the previous parenthetical phrase), the Applicable Margin for
the Term Loans shall be increased so that the all-in yield in respect of such
Incremental Term Loans is no higher than 0.50% above the all-in yield for the
Term Loans (it being agreed that any increase in yield in the Term Loans
required due to the application of interest rate floors on the Incremental Term
Loans shall be effected solely through an increase in any interest rate floors
applicable to the Term Loans), (v) any Incremental Term Loans shall be
guaranteed and secured on a pari passu basis with the existing Facilities and
(vi) any Incremental Term Loans may participate on a pari passu basis or less
than pari passu basis with the Term Loans in voluntary and mandatory prepayments
hereunder. Any other terms of the Incremental Term Loans shall be reasonably
satisfactory to the Administrative Agent to the extent that they are not
consistent with the terms of the existing Term Loans and the documentation in
respect thereof shall be reasonably satisfactory to the Administrative Agent.
From and after the Increased Facility Closing Date with respect to the Revolving
Facility, the associated Incremental Revolving Commitments shall thereafter be
Revolving Commitments. The proceeds of any Incremental Term Loans or loans made
in respect of the Incremental Revolving Commitments shall be used for general
corporate purposes of the Borrower and its Subsidiaries. No Lender shall have
any obligation to participate in any increase described in this paragraph unless
it agrees to do so in its sole discretion.

61

--------------------------------------------------------------------------------



(b)     Notwithstanding the foregoing, the aggregate amount of borrowings of
Incremental Term Loans and the aggregate amount of Incremental Revolving
Commitments obtained pursuant to this Section 2.21 shall not exceed (i) together
with the aggregate principal amount of any Incremental Equivalent Debt incurred
pursuant to clause (i) of the proviso to Section 6.01(g), $20,000,000 and (ii)
an unlimited amount if, after giving effect to such amount (and any other
borrowings occurring substantially simultaneously therewith) on a pro forma
basis the Total Senior Secured Leverage Ratio (without giving effect to the
proceeds of such Incremental Term Loans or Incremental Revolving Commitments or
any Incremental Equivalent Debt incurred substantially simultaneously therewith
for purposes of calculating unrestricted cash and cash equivalents and assuming
(x) in the case of Incremental Revolving Commitments, the full drawing of such
Incremental Revolving Commitments and (y) that any Incremental Equivalent Debt
is senior secured, whether or not it is senior or secured) is less than or equal
to 3.50 to 1.00.
(c)    Any additional bank, financial institution or other entity which, with
the consent of (i) the Borrower and (ii) the Administrative Agent, the Issuing
Bank and the Swingline Lender (in the case of this clause (ii), in each case to
the extent an assignment to such Lender would require such consent and such
consent, in each case, not to be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.21(a) shall execute a supplement in form and substance reasonably
satisfactory to the Administrative Agent, whereupon such bank, financial
institution or other entity (a “New Lender”) shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by the obligations, and entitled to the benefits, of this Agreement. The
consent of the Administrative Agent and the Issuing Bank shall be required for
any New Lender or existing Lender providing Incremental Revolving Commitments.
(d)    Upon the incurrence of any Incremental Revolving Commitments pursuant to
Section 2.21(a), any New Lender providing any Incremental Revolving Commitments
and any existing Lender providing Incremental Revolving Commitments shall, to
the extent and at the time requested by the Administrative Agent, make payments
and accept and shall be deemed to have accepted (and the existing Lenders in
respect of the Revolving Facility shall make and shall be deemed to have made)
an assignment at par of an interest in the Revolving Loans, the Letters of
Credit and the Swingline Loans outstanding at the time of the incurrence of the
Incremental Revolving Commitments such that, after giving effect thereto, all
Revolving Loans and participations in Letters of Credit and Swingline Loans are
held by the Lenders on a pro rata basis based on their respective Revolving
Commitments; provided that the Borrower shall make any payments due and payable
pursuant to Section 2.16 in connection with such assignment. The Adjusted LIBO
Rate applicable to any Eurodollar Loan borrowed pursuant to the preceding
sentence shall equal the Adjusted LIBO Rate then applicable to the Eurodollar
Loans of the other Lenders in the same Eurodollar Tranche (or, until the
expiration of the then-current Interest Period, such other rate as shall be
agreed upon between the Borrower and the relevant Lender).
(e)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
SECTION 2.22. Loan Modification Offers. (a) The Borrower may on one or more
occasions after the Effective Date, by written notice to the Administrative
Agent, make one or more offers (each, a “Loan Modification Offer”) to all (and
not fewer than all) the Lenders of one or more Classes (each Class subject to
such a Loan Modification Offer, an “Affected Class”) to make one or more
Permitted Amendments

62

--------------------------------------------------------------------------------



pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Loan Modification Offer and (ii) the date on
which such Loan Modification Offer is requested to become effective. Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made. With
respect to all Permitted Amendments consummated by the Borrower pursuant to this
Section 2.22, (i) such Permitted Amendments shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (ii) any Loan
Modification Offer, unless contemplating a maturity date already in effect
hereunder pursuant to a previously consummated Permitted Amendment, must be in a
minimum amount of $20,000,000 (or such lesser amount as may be approved by the
Administrative Agent in its reasonable discretion); provided that the Borrower
may at its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Permitted Amendment that a minimum amount (to be
determined and specified in the relevant Loan Modification Offer in the
Borrower’s sole discretion and which may be waived by the Borrower) of
Commitments or Loans of any or all Affected Classes be extended. If the
aggregate principal amount of Commitments or Loans of any Affected Class in
respect of which Lenders shall have accepted the relevant Loan Modification
Offer shall exceed the maximum aggregate principal amount of Commitments or
Loans of such Affected Class offered to be extended by the Borrower pursuant to
such Loan Modification Offer, then the Commitments and Loans of such Lenders
shall be extended ratably up to such maximum amount based on the relative
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Loan Modification Offer.
(b)    A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each Accepting Lender and the
Administrative Agent; provided that no Permitted Amendment shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) the representations and
warranties set forth in the Credit Documents shall be true and correct in all
material respects immediately prior to, and after giving effect to, such
Permitted Amendment, (iii) the Borrower shall have delivered, or agreed to
deliver by a date following the effectiveness of such Permitted Amendment
reasonably acceptable to the Administrative Agent, to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents (including reaffirmation agreements,
supplements and/or amendments to Mortgages or other Collateral Documents, in
each case to the extent applicable) as shall reasonably be requested by the
Administrative Agent in connection therewith and (iv) any applicable Minimum
Extension Condition shall be satisfied (unless waived by the Borrower). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to give effect to the provisions of this Section 2.22, including any
amendments necessary to treat the applicable Loans and/or Commitments of the
Accepting Lenders as a new Class of loans and/or commitments hereunder (and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
such amendments); provided that (i) all Borrowings, all prepayments of Loans and
all reductions of Commitments shall continue to be made on a ratable basis among
all Lenders, based on the relative amounts of their Commitments (i.e., both
extended and non-extended), until the repayment of the Loans attributable to the
non-extended Commitments (and the termination of the non-extended Commitments)
on the relevant maturity date, (ii) the allocation of the participation exposure
with respect to any then-existing or

63

--------------------------------------------------------------------------------



subsequently issued or made Letter of Credit or Swingline Loan as between any
Revolving Commitments of such new “Class” and the remaining Commitments shall be
made on a ratable basis in accordance with the relative amounts thereof until
the maturity date relating to the non-extended Revolving Commitments has
occurred (it being understood, however, that no reallocation of such exposure to
extended Revolving Commitments shall occur on such maturity date if (1) any
Event of Default under clause (a), (b), (h) or (i) of Article VII exists at the
time of such reallocation or (2) such reallocation would cause the Revolving
Credit Exposure of any Lender with a Revolving Commitment to exceed its
Revolving Commitment), (iii) the Availability Period and the Revolving Maturity
Date, as such terms are used with reference to Letters of Credit or Swingline
Loans, may not be extended without the prior written consent of each Issuing
Bank or the Swingline Lender, as applicable, and (iv) at no time shall there be
more than three Classes of Revolving Commitments hereunder, unless otherwise
agreed by the Administrative Agent. If the aggregate Revolving Credit Exposure
exceeds the aggregate Revolving Commitments as a result of the occurrence of the
maturity date with respect to any Class of Revolving Commitments when an
extended Class of Revolving Commitments remains outstanding, the Borrower shall
make such payments and provide such cash collateral as may be required to
eliminate such excess on such maturity date (which payments and provision of
cash collateral shall, for the avoidance of doubt, be deemed a payment in
respect of principal of Loans); provided that, without derogation of the
Borrower’s obligations to make such payments and provide such cash collateral,
if the Borrower fails to make such payment (or any portion thereof) or provide
such cash collateral (or any portion thereof), then until the earlier of (x) the
date on which the aggregate Revolving Credit Exposure no longer exceeds the
aggregate Revolving Commitments or (y) the date the Borrowers provide sufficient
cash collateral to eliminate such excess, the Required Lenders shall be
calculated to include the outstanding exposure of any non-extending Lenders. The
Administrative Agent and the Lenders hereby acknowledge that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement are not intended to apply to the transactions
effected pursuant to this Section 2.22. This Section 2.22 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.
SECTION 2.23. Loan Purchases. (a) Subject to the terms and conditions set forth
or referred to below, a Purchasing Borrower Party may from time to time, in its
discretion, conduct modified Dutch auctions to make Auction Purchase Offers,
each such Auction Purchase Offer to be managed by an investment bank of
recognized standing selected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”) and to be
conducted in accordance with the procedures, terms and conditions set forth in
this Section 2.23 and the Auction Procedures, in each case, so long as the
following conditions are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time of purchase of any Term Loans or on the date of the delivery of each
Auction Notice;
(ii)    the assigning Lender and the Purchasing Borrower Party shall execute and
deliver to the Administrative Agent an Assignment and Assumption;
(iii)    for the avoidance of doubt, the Lenders shall not be permitted to
assign Revolving Commitments or Revolving Loans to any Purchasing Borrower
Party;
(iv)    the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Purchasing Borrower Party offers to purchase in any Auction
Purchase Offer shall be no less than $10,000,000 (unless another amount is
agreed to by the Administrative Agent in its reasonable discretion);

64

--------------------------------------------------------------------------------



(v)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by any Purchasing Borrower Party upon purchase or
acquisition and cancellation of such Term Loans shall not be taken into account
in the calculation of Consolidated Net Income and Consolidated EBITDA);
(vi)    no more than one Auction Purchase Offer with respect to any Class may be
ongoing at any one time and no more than four Auction Purchase Offers
(regardless of Class) may be made in any one year;
(vii)    at the time of each purchase of Term Loans through an Auction Purchase
Offer, the Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Financial Officer of the Borrower certifying as to compliance
with preceding clause (i); and
(viii)    no Purchasing Borrower Party may use the proceeds, direct or indirect,
from Revolving Loans to purchase any Term Loans pursuant to this Section 2.23.
(b)    A Purchasing Borrower Party must terminate any Auction Purchase Offer if
it fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction Purchase Offer. If a Purchasing
Borrower Party commences any Auction Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction Purchase Offer have in fact been satisfied),
and if at such time of commencement the Purchasing Borrower Party reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Auction Purchase Offer shall
be satisfied, then the Purchasing Borrower Party shall have no liability to any
Lender for any termination of such Auction Purchase Offer as a result of the
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Auction Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder.
(c)    A Purchasing Borrower Party may from time to time, in its discretion,
make open market non-pro rata purchases of the Term Loans without complying with
Dutch auction procedures so long as the following conditions are satisfied:
(i)     no Default or Event of Default shall have occurred and be continuing at
the time of purchase of any Term Loans;
(ii)    the assigning Lender and the Purchasing Borrower Party shall execute and
deliver to the Administrative Agent an Assignment and Assumption;
(iii)    for the avoidance of doubt, the Lenders shall not be permitted to
assign Revolving Commitments or Revolving Loans to any Purchasing Borrower
Party;
(iv)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by any Purchasing Borrower Party upon purchase or

65

--------------------------------------------------------------------------------



acquisition and cancellation of such Term Loans shall not be taken into account
in the calculation of Consolidated Net Income and Consolidated EBITDA);
(v)    at the time of each purchase of Term Loans, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate of a Financial
Officer of the Borrower certifying as to compliance with preceding clause (i);
and
(vi)    no Purchasing Borrower Party may use the proceeds, direct or indirect,
from Revolving Loans to purchase any Term Loans pursuant to this Section 2.23.
(d)    With respect to all purchases of Term Loans of any Class or Classes made
by a Purchasing Borrower Party pursuant to this Section 2.23, (x) the Purchasing
Borrower Party shall pay on the settlement date of each such purchase all
accrued and unpaid interest (except to the extent otherwise set forth in the
relevant offering documents), if any, on the purchased Term Loans of the
applicable Class or Classes up to the settlement date of such purchase and (y)
such purchases (and the payments made by the Purchasing Borrower Party and the
cancellation of the purchased Loans) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 or any other provision
hereof.
(e)    The Administrative Agent and the Lenders hereby consent to the Auction
Purchase Offers, the open market non-pro rata purchases and the other
transactions effected pursuant to and in accordance with the terms of this
Section 2.23 (provided that no Lender shall have an obligation to participate in
any such Auction Purchase Offer or open market non-pro rata purchase). For the
avoidance of doubt, it is understood and agreed that the provisions of Section
2.18 will not apply to the purchases of Term Loans pursuant to and in accordance
with the provisions of this Section 2.23. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Article VIII and Article IX to the same extent as if each reference therein
to the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Purchase Offer.
ARTICLE III
Representations and Warranties
Each of the Parent, the Borrower and each other Credit Party represents and
warrants to the Administrative Agent and the Lenders that:
SECTION 3.01. Organization; Powers. Each of the Credit Parties and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
SECTION 3.02. Authorization; Enforceability. The Transactions are within each of
the Credit Parties’ corporate, partnership or limited liability company powers
and have been duly authorized by all necessary corporate, partnership or limited
liability company action and, if required, stockholder action. Each Credit
Document has been duly executed and delivered by each Credit Party thereto and
constitutes a legal, valid and binding obligation of each such Credit Party,
enforceable in accordance with its terms,

66

--------------------------------------------------------------------------------



subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) the filing of UCC
financing statements, (ii) filings with the United States Patent and Trademark
Office and the United States Copyright Office, (iii) the recordation of the
Mortgage over the Emmis Chief Executive Office and (iv) those that have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of each Credit Party or any of its Subsidiaries or any order of any
Governmental Authority, except to the extent any such violations, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon any Credit Party or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of its Subsidiaries,
except to the extent any such violations or resulting rights, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Credit Parties or any of its Subsidiaries except for Liens created
under the Credit Documents.
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders a consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Parent as of and
for the Fiscal Year ended February 28, 2014, reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated subsidiaries as of such dates and for
such periods in accordance with GAAP.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since February 28,
2014.
(c)    The Parent, the Borrower and each of the Subsidiaries has a fiscal year
which is the twelve (12) months ending on February 28, or in the case of a leap
year, February 29, of each calendar year.
SECTION 3.05. Properties. (a) Each of the Credit Parties and its Subsidiaries
has good and indefeasible title to, or valid leasehold interests in, all of its
real and personal property material to its business (including the Emmis Chief
Executive Office), in each case other than minor defects in title that could not
reasonably be expected to materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties or assets for
their intended purposes. All such properties and assets are free of all Liens
other than those permitted by Section 6.02.
(b)    Each Credit Party and each of its Subsidiaries (i) owns, is licensed to
use, or otherwise has the right to use all trademarks, trade names, domain
names, copyrights, patents, know-how, trade secrets, confidential information
and other intellectual property (“Intellectual Property”) material to its
business, and, to the knowledge of each Credit Party and each of its
Subsidiaries, (x) the conduct of its business by each Credit Party and its
Subsidiaries does not infringe upon, misappropriate or violate the rights of any
other Person, and (y) no Person is infringing, misappropriating or violating the
Intellectual Property owned by such Credit Party or Subsidiary, except, with
respect to both (x) and (y), for any such infringements, misappropriations or
violations that, individually or in the aggregate, could not reasonably be
expected to

67

--------------------------------------------------------------------------------



result in a Material Adverse Effect, and there are no proceedings alleging the
same, and (ii) possesses all material franchises, licenses and permits, and
rights in respect of the foregoing, necessary for the conduct of its business
substantially as now conducted without known material conflict with any rights
of others.
(c)    Schedule 3.05(c) sets forth all of the Stations of the Borrower and its
Subsidiaries at the date hereof.
(d)    Schedule 3.05(d) sets forth all of the Magazines owned by the Borrower
and its Subsidiaries at the Effective Date and the Borrower and its Subsidiaries
own all material trademarks in the titles of such Magazines as published.
SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth on
Schedule 3.06(a), there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Credit Party, threatened against or affecting any Credit Party or any of its
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
(b)    Schedule 3.06(b) sets forth a summary of all of the pending FCC
proceedings against any Credit Party or its Subsidiaries as of the Effective
Date. Except for proceedings affecting the television and radio broadcasting
industries generally, there is not pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, any of its Subsidiaries, the
Stations or the FCC Licenses, any action, petition, objection, notice of
violation, notice of proposed forfeiture, complaint (formal or informal),
competing application, investigation or other pleading, or any proceeding with
the FCC that, in each case as to which there is a reasonable possibility of an
adverse determination and that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. As of the Effective Date,
neither any Credit Party nor any of its Subsidiaries has any material additional
information concerning complaints set forth in Schedule 3.06(b), or knowledge of
any other formal or informal complaints submitted to the FCC.
(c)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither any Credit Party nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
SECTION 3.07. Compliance with Laws and Agreements. Each Credit Party and each of
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. Neither any Credit Party nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect. The
proceeds of the Loans and the Letters of Credit shall only be used as set forth
in Section 5.08.
SECTION 3.08. Investment Company Status; Margin Stock.
(a)    Neither any Credit Party nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

68

--------------------------------------------------------------------------------



(b)    Margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) constitutes less than 25% of the value of those assets
of the Borrower and its Subsidiaries which are subject to any limitation on
sale, pledge, or other restriction hereunder. Neither the making of any Loan or
issuance of any Letters of Credit hereunder, the use of the proceeds thereof,
nor any other aspect of the financing of the Acquisition, will violate or be
inconsistent with the provisions of Regulation T, Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System.
SECTION 3.09. Taxes. Each Credit Party and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Credit Party or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. No Tax liens have been filed and no claims are being asserted
with respect to any such Taxes.
SECTION 3.10. ERISA. No ERISA Event or Foreign Pension Plan Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events or other such Foreign Pension Plan Events for which liability has
occurred or is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11. Disclosure. Each of the Parent and the Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Parent or the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
SECTION 3.12. Anti-Corruption Laws. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees, and to the knowledge
of the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of the Borrower,
any Subsidiary or any of their respective directors, officers or employees, or
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.
SECTION 3.13. Material Agreements. (a) No Credit Party or any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party (including the WBLS-WLIB LMA, the Purchase Agreement and the WBLS
Operating Agreement), (ii) any agreement or instrument evidencing or governing
Material Indebtedness and (b) all material radio or television network
affiliation, programming, engineering,

69

--------------------------------------------------------------------------------



consulting, management, employment and related agreements, if any, of the
Borrower and its Subsidiaries which are presently in effect in connection with,
and are material and necessary to, the conduct of the business of the Borrower
or any of its Subsidiaries, including the operation of any Station by the
Borrower or any of its Subsidiaries, are valid, subsisting and in full force and
effect and none of the Borrower, any of its Subsidiaries or, to the Borrower’s
knowledge, any other Person are in material default thereunder.
SECTION 3.14. Security Interests in Collateral. Subject to Section 5.14, the
Collateral Documents create legal and valid Liens on all the Collateral in favor
of the Administrative Agent, for the benefit of the Administrative Agent, the
Lenders and the other holders of the Secured Obligations, and when the actions
described in such Collateral Documents necessary to perfect the Liens in the
Collateral are completed, such Liens constitute perfected and continuing Liens
on the Collateral, securing the Secured Obligations, enforceable against the
applicable Credit Party and all third parties, and having priority over all
other Liens on the Collateral (except in the case of (a) permitted Liens that by
operation of Law have priority and (b) Liens perfected only by possession to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral).
SECTION 3.15. Solvency.
(a)    Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of each Credit Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of each Credit
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Credit Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Credit Party will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
(b)    No Credit Party intends to, or will permit any of its Subsidiaries to,
and no Credit Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
SECTION 3.16. Licenses and Approvals.
(a)    Each of the Borrower and its Subsidiaries has all requisite power and
authority to hold the Necessary Authorizations and to own and operate its
Stations and to carry on its businesses as now conducted, all in material
compliance with the Communications Act.
(b)    Set forth in Schedule 3.16 hereto as of a date within five (5) Business
Days of the Effective Date, is an accurate and complete list, with current dates
of expiration, of (i) all FCC Licenses, (ii) all applications, petitions or
requests pending before the FCC as of a date within five (5) Business Days of
the Effective Date that were filed by Borrower, any of its Subsidiaries or any
WBLS Entity with respect to, or otherwise relating to, the conduct by Borrower
and each of its Subsidiaries of its Stations as presently operated or proposed
to be operated, and (iii) all agreements pursuant to which the Operating
Subsidiaries shall have acquired the rights to use the FCC Licenses held by the
License Subsidiaries. Complete and correct copies of all such FCC Licenses that
are Necessary Authorizations with respect to the Borrower or any of its
Subsidiaries as of the Effective Date have been delivered to the Administrative
Agent. Schedule

70

--------------------------------------------------------------------------------



3.16 (as updated from time to time in accordance with Section 4.02, 6.03 and
6.04, as applicable, with respect to FCC Licenses that are Necessary
Authorizations) lists all of the main station FCC Licenses required by the FCC
in connection with the operation by Borrower, any of its Subsidiaries or any
WBLS Entity of its Stations as presently operated or proposed to be operated.
(c)    Each FCC License that is a Necessary Authorization is validly issued and
in full force and effect and is free and clear of any conditions that might
limit the operation of the Stations other than those restrictions stated on the
face of such FCC License or otherwise generally imposed on broadcast stations of
like authority. Except as identified on Schedule 3.16, FCC Licenses that are
Necessary Authorizations were duly issued by Final FCC Orders in the names of or
validly assigned to, the Borrower or its Subsidiary as identified on Schedule
3.16 and each such Borrower or its Subsidiary is, and on the Effective Date will
be, the holder of such FCC Licenses.
(d)    As to each FCC License that is a Necessary Authorization that has expired
by its terms, a timely renewal application has been filed and the Borrower
and/or its Subsidiaries has FCC authority to continue operating the applicable
Station pending FCC action on such application. Except as set forth in Schedule
3.06(b) and Schedule 3.16, the Borrower and its Subsidiaries have no reason to
believe that the FCC Licenses that are Necessary Authorizations are not likely
to be renewed in the ordinary course or that the holder of each such FCC License
would be denied a renewal expectancy as provided for in the Communications Act.
(e)    Neither the Borrower nor any of its Subsidiaries has granted any Liens or
security interests in such FCC Licenses to any party other than the
Administrative Agent for the benefit of the Lenders. Except as permitted by
Section 6.03 of this Agreement, neither the Borrower nor any of its Subsidiaries
has assigned, transferred, conveyed or otherwise disposed of any of the FCC
Licenses to any third party, or committed to take any of such actions. Except as
permitted by Section 6.03 of this Agreement, no person other than the Borrower
and/or any of its Subsidiaries has any right, title or interest (legal or
beneficial) in or to, or any right or license to use, any FCC License or the
spectrum authorized by such FCC Licenses, except for those parties who have
entered into brokered time arrangements or have contracted for program or
advertising placement or data-casting on the associated Stations, pursuant to an
agreement or understanding with the Borrower or any of its Subsidiaries. The
Borrower and its Subsidiaries are the sole parties authorized by the FCC to
have, and on the Effective Date will have, the absolute and unrestricted right,
power and authority under the Communications Act to hold the FCC Licenses and,
by their FCC Licenses, to control the use of the spectrum authorized to Borrower
and its Subsidiaries under the operating parameters of their FCC Licenses.
(f)    No event has occurred or, to the Borrower's or any of its Subsidiaries’
knowledge, no condition or state of facts exists, and no notice has been
received from the FCC, which is reasonably likely to result in rescission,
revocation, termination, cancellation, suspension or non-renewal of the FCC
Licenses that are Necessary Authorizations, or which is reasonably likely to
result in such FCC Licenses becoming subject to adverse conditions outside of
the ordinary course of business, or that would materially and adversely affect
the ownership and/or operation of the Stations as authorized by the terms of
such FCC Licenses and the Communications Act or adversely and materially affect
the rights of Borrower or any of its Subsidiaries.
(g)    Except as set forth on Schedule 3.06(b) and Schedule 3.16, as of the
Effective Date, each Credit Party and each of its Subsidiaries is in compliance
in all material respects with all requirements of the Communications Act which
are applicable to the business of the Borrower and its Subsidiaries, the

71

--------------------------------------------------------------------------------



Stations or the FCC Licenses. The Borrower or such Subsidiary is taking all
reasonable and appropriate steps to contest or mitigate its potential
liabilities in respect of any such exceptions and has set aside on its books
adequate reserves in conformity with GAAP with respect thereto.
(h)    Except as set forth on Schedule 3.06(b) and Schedule 3.16, no event has
occurred or, to the knowledge of Borrower and each of its Subsidiaries, been
threatened, which, other than events that individually or in the aggregate could
not reasonably be expected to result in a Material Adverse Effect: (i) has
resulted in, or after notice or lapse of time or both would result in,
revocation or termination of any FCC License that is a Necessary Authorization
or (ii) adversely affects or in the future could reasonably be expected to
adversely affect any of the rights of the Borrower or any of its Subsidiaries
under any such FCC License.
(i)    [Reserved].
(j)    The Borrower and each Subsidiary is in compliance with the provisions of
Section 310 of the Communications Act of 1934, as amended, relating to the
interest of aliens and foreign governments.
(k)    Except as set forth in Schedule 3.16(k), the Borrower and each Subsidiary
are in compliance with the provisions of Section 73.3555 of the FCC rules as
they affect the Stations.
(l)    All FCC Licenses and other licenses, permits and approvals relating to
the Stations are held by a License Subsidiary of Borrower. No such License
Subsidiary (A) owns or holds any assets (including the ownership of stock or any
other interest in any Person) other than FCC Licenses and other licenses,
permits and approvals relating to the Stations, (B) is engaged in any business
other than the holding, acquisition and maintenance of FCC Licenses and other
licenses, permits and approvals relating to the Stations, (C) has any
Investments in any Person other than the Borrower or a Subsidiary or (D) owes
any Indebtedness for borrowed money (other than Indebtedness permitted by
Section 6.01).
SECTION 3.17. Subsidiaries; Unrestricted Subsidiaries. As of the date hereof,
the Parent has no Subsidiaries (including Unrestricted Subsidiaries) except
those listed in Schedule 3.17. Schedule 3.17 correctly sets forth, as of the
Effective Date, (i) the percentage ownership (direct or indirect) of the
applicable Credit Party in each class of capital stock or other equity of its
Subsidiaries (including Unrestricted Subsidiaries) and also identifies the
direct owner thereof, and (ii) the jurisdiction of organization of each such
Subsidiary (including Unrestricted Subsidiaries).
SECTION 3.18. Insurance. The Parent, the Borrower and each Subsidiary maintains
with financially sound and reputable insurance companies insurance on all their
property in such amounts and covering such risks as is consistent with sound
business practice.
SECTION 3.19. Labor. Neither the Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. Except as, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there is
no significant unfair labor practice complaint pending against the Borrower or
any of its Subsidiaries or, to the knowledge of the Borrower, threatened against
any of them before the National Labor Relations Board or any similar
Governmental Authority in any jurisdiction, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (b) no significant strike, labor dispute, slowdown or stoppage is pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, threatened against the Borrower or any of its

72

--------------------------------------------------------------------------------



Subsidiaries, (c) to the knowledge of the Borrower, no question concerning union
representation exists with respect to the employees of the Borrower or any of
its Subsidiaries, (d) hours worked by and payment made to employees of the
Borrower or any of its Subsidiaries within the past five years have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters, and (e) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant entity.
SECTION 3.20. Burdensome Restrictions. Neither the Parent, the Borrower nor any
of its Subsidiaries is a party to any agreement or contract or subject to any
restriction contained in its organizational documents which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.21. No Default. No Default or Event of Default exists or would result
from the incurrence by any Credit Party of any Indebtedness hereunder or under
any other Credit Document.
SECTION 3.22. WBLS-WLIB LMA; Purchase Agreement; WBLS Operating Agreement. At
all times prior to consummation of the Subsequent Acquisition, each of the
Purchase Agreement, the WBLS-WLIB LMA and the WBLS Operating Agreement is in
full force and effect and no provision thereof has been amended or waived, and
no consent has been given thereunder, in any manner materially adverse to the
interests of the Lenders, without the prior written consent of the
Administrative Agent.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Credit Documents. Except as provided in Section 5.14, the Administrative
Agent (or its counsel) shall have received from each party to the Credit
Documents either (i) a counterpart of each Credit Document to which such party
is a party signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other means of
electronic transmission (e.g., “pdf”) of a signed signature page of this
Agreement) that such party has signed a counterpart of each such agreement.
(b)    Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel
for the Credit Parties, (ii) FCC counsel for the Credit Parties and (iii) local
counsel to Credit Parties in Indiana and California, as applicable, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
and covering such other matters relating to the Credit Parties, the Credit
Documents or the Transactions as the Administrative Agent shall reasonably
request. The Credit Parties hereby request each such counsel to deliver such
opinion, as applicable.
(c)    Secretary Certificates. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing
(limited to the jurisdiction of formation) of the Credit Parties, the
authorization of the Transactions, the incumbency of their respective authorized
officers and any other legal matters relating to the Credit Parties, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

73

--------------------------------------------------------------------------------



(d)    Closing Certificate. The Administrative Agent shall have received a
certificate (in form and substance reasonably satisfactory to the Administrative
Agent), dated the Effective Date and signed by the President, a Vice President
or a Financial Officer of the Borrower, (i) confirming compliance with the
conditions set forth in clauses (a) and (b) of Section 4.03, (ii) confirming
compliance with the condition set forth in clause (p) of this Section 4.01,
(iii) confirming compliance with the conditions of clause (h) of this Section
4.01, and (iv) confirming compliance with all other conditions set forth in this
Section 4.01.
(e)    Solvency Certificate. The Administrative Agent shall have received a
certificate (in form and substance reasonably satisfactory to the Administrative
Agent), dated the Effective Date and signed by the Chief Financial Officer of
the Borrower confirming the truth and accuracy of the representation and
warranty set forth in Section 3.15.
(f)    Fees. The Administrative Agent shall have received the Ticking Fee Amount
(which Ticking Fee Amount shall be ratably provided to prospective lenders with
allocations in respect of the Term Loans upon, with respect to any such
prospective lender, performance by such prospective lender of its obligations in
respect of its allocation), and the Lenders, the Administrative Agent, the
Syndication Agent and the Arranger shall have received all other fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel) at least one (1) Business Day
prior to the Effective Date, on or before the Effective Date. All such amounts
will be paid with proceeds of Loans made on the Effective Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Effective Date.
(g)    Existing Indebtedness. The Administrative Agent shall have received (i)
satisfactory evidence that all principal, interest, fees and other amounts owing
under the Existing Credit Agreement shall have been (or shall substantially
contemporaneously be) repaid in full, and (ii) satisfactory pay-off letters for
all existing Indebtedness (including such Indebtedness under the Existing Credit
Agreement) to be repaid from the proceeds of the initial Borrowing, confirming
that all Liens upon any of the property of the Credit Parties constituting
Collateral will be terminated concurrently with such payment and the termination
of all commitments thereunder. The Administrative Agent shall have received such
UCC-3 termination statements, duly executed mortgage releases and all other
releases and similar documents as the Administrative Agent may request with
respect to any mortgages or security interests securing Indebtedness being
repaid in full on the Effective Date.
(h)    FCC Licenses; Third Party Consents. The Borrower shall have furnished to
the Administrative Agent (i) an accurate and complete copy of Schedule 3.16 as
of a date within five (5) Business Days of the Effective Date, and (ii) copies
of all FCC, other Governmental Authority, third party and other approvals,
consents and notices necessary in connection with the transactions contemplated
by the Credit Documents and, the Initial Acquisition (including shareholder
approvals, if any), and such approvals and consents shall be in full force and
effect.
(i)    Perfection Certificates; Lien Searches. The Administrative Agent shall
have received (i) perfection certificates from each Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) the
results of recent Lien searches in each of the jurisdictions where assets of the
Credit Parties and their Subsidiaries are located, and such searches shall
reveal no Liens on any of the assets of the Credit Parties and their
Subsidiaries except for Liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

74

--------------------------------------------------------------------------------



(j)    Financial Information. The Administrative Agent shall have received (i)
audited consolidated financial statements of the Parent for the two most recent
Fiscal Years ended prior to the Effective Date as to which such financial
statements are available, (ii) satisfactory audited consolidated financial
statements of the Acquired Business for the most recent fiscal year ended prior
to the Effective Date as to which financial statements are available and (iii)
the Parent’s most recent operating model for the period beginning March 2014 and
ending February 2019.
(k)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests pledged pursuant to the Guarantee and Collateral Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(l)    Filings, Registrations and Recordings; Validity of Liens. Subject to
Section 5.14, (i) each document (including any UCC financing statement) required
by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
6.02), shall be in proper form for filing, registration or recordation and shall
have been duly effected or provided for and (ii) the Collateral Documents shall
be effective to create in favor of the Administrative Agent, for the benefit of
the Secured Creditors, a legal, valid and enforceable first priority (except in
the case of (x) Liens having priority by operation of Law and other Liens
permitted to have priority pursuant to Section 6.02 and (y) Liens perfected only
by possession to the extent the Administrative Agent has not obtained or does
not maintain possession of such Collateral) security interest in and Lien upon
the Collateral.
(m)    Chief Executive Office. The Administrative Agent shall have received,
with respect to the Emmis Chief Executive Office, if such parcel of real
property is determined by the Administrative Agent to be in a flood zone, a
flood notification form signed by the Borrower and evidence that flood insurance
is in place for the building and contents, all in form and substance
satisfactory to the Administrative Agent.
(n)    [Reserved].
(o)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of the Credit
Documents, including insurance certificates and related endorsements naming the
Administrative Agent as additional insured or loss payee, as applicable.
(p)    Initial Acquisition. The Initial Acquisition shall have been consummated
pursuant to the Purchase Agreement substantially concurrently with the initial
funding of the Effective Date Facilities, and no provision thereof shall have
been amended or waived, and no consent shall have been given thereunder, in any
manner materially adverse to the interests of the Arranger or the Lenders,
without the prior written consent of the Arranger.
(q)    Blocked Control Agreement. The Borrower, the Administrative Agent and
JPMorgan, as depositary bank, shall have executed a blocked account control
agreement (the “Blocked Control Agreement”), in form and substance reasonably
acceptable to the Administrative Agent, in respect of the deposit account to
which the Subsequent Acquisition Proceeds shall be disbursed.

75

--------------------------------------------------------------------------------



The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Subsequent Acquisition Funding Date. The obligation of the
Administrative Agent to release the Subsequent Acquisition Proceeds to
consummate the Subsequent Acquisition and for the other purposes contemplated by
Section 5.08 (a)(iii) shall not become effective until the date (the “Subsequent
Acquisition Funding Date”) on which each of the following conditions is
satisfied (or waived by the Required Term Lenders); provided that the Subsequent
Acquisition Funding Date shall occur no later than February 17, 2015:
(a)    No Payment or Bankruptcy Event of Default. At the time of and immediately
after giving effect to the release of the Subsequent Acquisition Proceeds no
Event of Default under clause (a), (b), (h) or (i) of Article VII shall have
occurred and be continuing.
(b)    Representations and Warranties. The representations and warranties of the
Credit Parties and their Subsidiaries set forth in Sections 3.01, 3.02, 3.03,
3.04(a), 3.07, 3.08, 3.14, 3.15 and 3.22 of this Agreement shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) with the same effect as though made on and as of
the Subsequent Acquisition Funding Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects).
(c)    Consummation of the Subsequent Acquisition. The Subsequent Acquisition
shall have been consummated pursuant to the Purchase Agreement substantially
concurrently with the release of the Subsequent Acquisition Proceeds, and no
provision thereof shall have been amended or waived, and no consent shall have
been given thereunder, in any manner materially adverse to the interests of the
Arranger or the Lenders, without the prior written consent of the Administrative
Agent.
(d)    Secretary Certificates. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing
(limited to the jurisdiction of formation) of the WBLS Subsidiary Guarantors,
the authorization of the WBLS Subsidiary Guarantors to enter into the Guarantee
and Collateral Agreement and any applicable Collateral Documents, the incumbency
of their respective authorized officers and any other legal matters relating to
such Person, this Agreement or the Acquired Business Acquisition, all in form
and substance satisfactory to the Administrative Agent and its counsel (it being
agreed that for purposes of this Section 4.02(d), a certificate in form and
substance substantially consistent with the comparable certificate delivered
under Section 4.01 shall be satisfactory).
(e)    Closing Certificate. The Administrative Agent shall have received a
certificate (in form and substance reasonably satisfactory to the Administrative
Agent), dated the Subsequent Acquisition Funding Date and signed by the
President, a Vice President or a Financial Officer of the Borrower, (i)
confirming compliance with the conditions set forth in clause (a) and (b) of
Section 4.02, (ii) confirming compliance with the conditions of clause (h) of
this Section 4.02, and (iii) confirming compliance with all other conditions set
forth in this Section 4.02 (it being agreed that for purposes of this Section
4.02(e), a certificate in form and substance substantially consistent with the
comparable certificate delivered under Section 4.01 shall be satisfactory).

76

--------------------------------------------------------------------------------



(f)    Expenses. The Lenders and the Administrative Agent shall have received
all expenses for which invoices have been presented (including the reasonable
fees and expenses of legal counsel) at least one (1) Business Day prior to the
Subsequent Acquisition Funding Date, on or before the Subsequent Acquisition
Funding Date.
(g)    Existing Indebtedness. The Administrative Agent shall have received (i)
satisfactory evidence that all principal, interest, fees and other amounts owing
in respect of any Indebtedness of the Acquired Business, the WBLS Entities and
any Subsidiaries of the WBLS Entities shall have been (or shall substantially
contemporaneously be) repaid in full, and (ii) satisfactory pay-off letters for
all existing Indebtedness of the Acquired Business, the WBLS Entities and the
Subsidiaries of the WBLS Entities to be repaid subsequent to the Effective Date
and prior to or substantially contemporaneously with the Subsequent Acquisition
Funding Date, confirming that all Liens upon any of the property of the Acquired
Business, the WBLS Entities and any Subsidiaries of the WBLS Entities will be
terminated concurrently with such payment and the termination of all commitments
thereunder. The Administrative Agent shall have received such UCC-3 termination
statements, duly executed mortgage releases and all other releases and similar
documents as the Administrative Agent may request with respect to any mortgages
or security interests securing Indebtedness being repaid in full on the
Subsequent Acquisition Funding Date.
(h)    FCC Licenses; Third Party Consents. The Borrower shall have furnished to
the Administrative Agent (i) an accurate and complete copy of Schedule 3.16 as
of a date within five (5) Business Days of the Subsequent Acquisition Funding
Date and including the WBLS Entities, and (ii) copies of all FCC, other
Governmental Authority, third party and other approvals, consents and notices
necessary in connection with the Subsequent Acquisition, and the continuing
operations of the Borrower and its Subsidiaries (including shareholder
approvals, if any), and such approvals and consents shall be in full force and
effect; provided that the Borrower shall have no obligation to furnish to the
Administrative Agent copies of FCC, other Governmental Authority, third party
and other approvals, consents and notices furnished pursuant to Section 4.01(h).
(i)    Perfection Certificates; Lien Searches. The Administrative Agent shall
have received (i) perfection certificates from each WBLS Subsidiary Guarantor,
in form and substance reasonably satisfactory to the Administrative Agent and
(ii) the results of recent Lien searches in each of the jurisdictions where
assets of the WBLS Subsidiary Guarantors and their Subsidiaries are located, and
such searches shall reveal no Liens on any of the assets of the WBLS Subsidiary
Guarantors and their Subsidiaries except for Liens permitted by Section 6.02 or
discharged on or prior to the Subsequent Acquisition Funding Date pursuant to a
pay-off letter or other documentation satisfactory to the Administrative Agent.
(j)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates, if any, representing the shares of
Equity Interests pledged by the WBLS Subsidiary Guarantors pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note, if any, pledged by any WBLS
Subsidiary Guarantor to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(k)    Filings, Registrations and Recordings; Validity of Liens. Each WBLS
Subsidiary Guarantor shall have entered into a supplement or joinder to the
Guarantee and Collateral Agreement and each other Collateral Document reasonably
requested by the Administrative Agent. Each document

77

--------------------------------------------------------------------------------



(including any Uniform Commercial Code financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral of the WBLS Subsidiary Guarantors described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation and shall have been duly effected or provided for.
The Collateral Documents shall be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Creditors, a legal, valid
and enforceable first priority (except in the case of (x) Liens having priority
by operation of Law and other Liens permitted to have priority pursuant to
Section 6.02 and (y) Liens perfected only by possession to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral) security interest in and Lien upon the Collateral of the WBLS
Subsidiary Guarantors.
SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Credit Parties and their
Subsidiaries set forth in the Credit Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw (or provisions therefor in a manner reasonably
satisfactory to the Issuing Bank have been made), and all LC Disbursements shall
have been reimbursed, the Parent, the Borrower and each other Credit Party
covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each Fiscal Year of the Parent, (x) its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the

78

--------------------------------------------------------------------------------



previous Fiscal Year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit, or without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and the requirements of the SEC, together with (y)
supplemental consolidating schedules for the Parent, the Borrower and its
consolidated Financial Subsidiaries in the case of this clause (y), in a form
reasonably satisfactory to the Administrative Agent;
(b)    within 45 days after the end of each of the first three Fiscal Quarters
of each Fiscal Year of the Parent (commencing with the Fiscal Quarter ended May
31, 2014) (x) its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and the requirements of the SEC,
subject to normal year-end audit adjustments and the absence of footnotes,
together with (y) supplemental consolidating schedules for the Parent, the
Borrower and its consolidated Financial Subsidiaries in the case of this clause
(y), in a form reasonably satisfactory to the Administrative Agent;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above (commencing with the Fiscal Quarter ending May 31, 2014), a
certificate of a Financial Officer of the Borrower (i) certifying, in the case
of the financial statements and the consolidating schedules delivered under
clause (b), as presenting fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
subsidiaries on a consolidated basis and the Parent, the Borrower and its
consolidated Financial Subsidiaries on a consolidating basis, as applicable and
in each case, in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes, (ii) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.17 and (iv) stating whether any material change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and to the extent not disclosed
in such financial statements, a brief statement of the effect of such change on
the financial statements accompanying such certificate;
(d)    promptly after the sending or filing thereof, copies of all periodic and
other reports, proxy statements and other materials filed by the Parent, the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to the SEC, or with any national securities exchange, or distributed
by the Parent or the Borrower to its shareholders generally, as the case may be;
(e)    [reserved];

79

--------------------------------------------------------------------------------



(f)    as soon as available but in any event no later than 60 days after the
commencement of each Fiscal Year, a copy of the budget of the Parent and its
subsidiaries for each quarter of the upcoming Fiscal Year in form reasonably
satisfactory to the Administrative Agent; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent, the
Borrower or any Subsidiary (including Unrestricted Subsidiaries), or compliance
with the terms of any Credit Document, as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request.
Information required to be furnished pursuant to clause (a), (b) or (d) of this
Section 5.01 shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on a platform to which the Lenders have been
granted access or shall be available on the website of the SEC at
http://www.sec.gov.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    within 15 days after the date on which the Borrower or any other Credit
Party becomes aware such event, the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting any Credit Party or any Affiliate thereof that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect;
(c)    within 15 days after the date on which the Borrower or any other Credit
Party becomes aware such event, receipt of any notice of any governmental
investigation or any litigation or proceeding commenced or threatened against
any Credit Party that (i) is asserted or instituted against any Plan, its
fiduciaries or its assets, (ii) alleges criminal misconduct by any Credit Party,
or (iii) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Laws that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
(d)    the occurrence of any ERISA Event or Foreign Pension Plan Event that,
alone or together with any other ERISA Events or any other Foreign Pension Plan
Events that have occurred or are reasonably expected to occur, could reasonably
be expected to result in liability of the Parent, the Borrower and its
Subsidiaries (including the Unrestricted Subsidiaries) in an aggregate amount
exceeding $7,500,000;
(e)    [reserved];
(f)    the acquisition or creation of any new direct Foreign Subsidiary in
accordance with Section 5.13; and
(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

80

--------------------------------------------------------------------------------



SECTION 5.03. Existence; Conduct of Business. Each Credit Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
Notwithstanding anything to the contrary contained herein, each Credit Party
will, and will cause each of (i) its License Subsidiaries to engage solely in
the business of holding the FCC Licenses necessary for the Operating
Subsidiaries to operate the Stations operated by each of them and (ii) its
Subsidiaries to, continue to engage primarily in the businesses now conducted by
them and in related businesses, and in media or entertainment businesses or
Telecom Businesses and other businesses reasonably related thereto.
SECTION 5.04. Payment of Obligations. Each Credit Party will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance. Each Credit Party will, and
will cause each of its Subsidiaries to, (a) (i) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and the abandonment of Intellectual Property no longer
useful to the business excepted, (ii) make all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, and (iii)
obtain, protect, maintain, preserve, renew, extend and keep in full force and
effect all permits, rights, licenses, franchises, authorizations, patents,
trademarks, copyrights, other Intellectual Property and privileges material to
its business, including FCC Licenses; and (b) (i) maintain, with financially
sound and reputable insurance companies having a financial strength rating of at
least A- by A.M. Best Company, insurance in such amounts (with no greater risk
retention) and against such risks (including loss or damage by fire and loss in
transit, theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations,
(ii) pursuant to endorsements and/or assignments in form and substance
reasonably satisfactory to the Administrative Agent, (x) cause the
Administrative Agent to be named as lender’s loss payee in the case of casualty
insurance, and assignee in the case of all business interruption insurance, in
each case for the benefit of the Administrative Agent and Lenders and (y) cause
the Administrative Agent and each Lender to be named as additional insureds in
the case of all liability insurance, (iii) maintain all insurance required
pursuant to the Collateral Documents, and (iv) furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.
SECTION 5.06. Books and Records; Inspection Rights. Each Credit Party will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent

81

--------------------------------------------------------------------------------



accountants, all at such reasonable times and as often as reasonably requested;
provided that excluding any such visits and inspections during the continuation
of an Event of Default, the Administrative Agent shall not exercise such
visitation and inspection rights more often than two (2) times during any
calendar year.
SECTION 5.07. Compliance with Laws, Contracts, Licenses and Permits.
(a)    Each Credit Party will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including all Environmental Laws and
the Communications Act), except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that the Borrower or any of its Subsidiaries may fulfill any
of its obligations hereunder or any of the other Credit Documents to which the
Borrower or such Subsidiary is a party, the Borrower will, or (as the case may
be) will cause such Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of the Borrower or such Subsidiary to obtain
such authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.
(b)    The Borrower will, and will cause each of its Subsidiaries to, (i)
operate its Stations, unless failure to comply could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect, in
accordance with and in compliance with the Communications Act, (ii) file in a
timely manner all necessary applications for renewal of all FCC Licenses that
are Necessary Authorizations, (iii) use commercially reasonable efforts to
defend any proceedings which could result in the termination, forfeiture or
non-renewal of any FCC License that is a Necessary Authorization, and (iv)
promptly furnish or cause to be furnished to the Administrative Agent: (A) a
copy of any order or notice of the FCC which designates any of the Borrower’s or
any of its Subsidiaries’ FCC Licenses that are Necessary Authorizations for a
hearing or which revokes such FCC License or refuses renewal or extension
thereof, or reverses or suspends its or any of its Subsidiaries’ authority to
operate a Station, (B) a copy of any competing application filed with respect to
any FCC Licenses that are Necessary Authorizations, (C) a copy of any material
citation, notice of violation or order to show cause issued by the FCC in
relation to any of the Borrower’s or any of its Subsidiaries’ Stations and (D) a
copy of any notice or application by the Borrower or any of its Subsidiaries
requesting authority to cease broadcasting on any Station or to cease operating
any Station for any period in excess of thirty (30) days.
(c)    The Borrower will, and will cause each of its Subsidiaries to, maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08. Use of Proceeds and Letters of Credit. (a) (i) The proceeds of the
Term Loans (other than the Subsequent Acquisition Proceeds, which shall be used
in accordance with clause (iii) below) will be used on the Effective Date only
to consummate the Initial Acquisition, to refinance Indebtedness under the
Existing Credit Agreement and to pay fees and expenses in connection with the
foregoing, (ii) the proceeds of the Revolving Facility will be used only for
working capital needs and other general corporate purposes of the Borrower and
its Subsidiaries, including for acquisitions (other than Hostile Acquisitions)
and refinancing Indebtedness under the Existing Credit Agreement and other
transactions permitted hereby and (iii) the Subsequent Acquisition Proceeds will
be used only to consummate the Subsequent Acquisition, to refinance Indebtedness
of the Acquired Business and to pay fees and expenses in connection with the
foregoing.

82

--------------------------------------------------------------------------------



(b)    No part of the proceeds of any Loan will be used, and no portion of any
Letter of Credit is to be obtained, whether directly or indirectly, for any
purpose that entails (a) a violation of any of the Regulations of the Board,
including Regulations T, U and X or (b) knowingly purchasing, or providing
credit support for the purchase of, during the underwriting or placement period
or within thirty (30) days thereafter, any Ineligible Securities underwritten or
privately placed by a Financial Affiliate. Letters of Credit will be requested
and utilized only in furtherance of the general corporate purposes of the
Borrower and its Subsidiaries and not to support any transaction not permitted
hereby.
SECTION 5.09. Ratings. The Borrower will use commercially reasonable efforts to
maintain in effect a corporate rating from S&P and a corporate family rating
from Moody’s, in each case in respect of the Borrower, and a rating of the
Facilities hereunder by each of S&P and Moody’s.
SECTION 5.10. Casualty and Condemnation. Each Credit Party will (a) furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral in excess of $2,000,000 or interest therein under power of
eminent domain or by condemnation or similar proceeding, within 15 days after
the date on which the Borrower or any other Credit Party becomes aware such
action or proceeding and (b) ensure that the Net Available Proceeds of any such
event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
SECTION 5.11. Compliance with WBLS-WLIB LMA, Purchase Agreement and WBLS
Operating Agreement. At all times prior to consummation of the Subsequent
Acquisition, the Borrower shall, and shall cause each of its Subsidiaries
(including any Unrestricted Subsidiaries) to comply in all material respects
with the obligations of the Borrower and its Subsidiaries (including any
Unrestricted Subsidiaries) under the Purchase Agreement, the WBLS-WLIB LMA and
the WBLS Operating Agreement. At all times prior to consummation of the
Subsequent Acquisition, the Borrower shall be the sole Manager (as defined in
the WBLS Operating Agreement) of WBLS.
SECTION 5.12. Depository Banks. (a) The Borrower and each Subsidiary will
maintain the Administrative Agent or any Lender as its principal depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business, so long as the costs of such services are commercially reasonable
and customary.
(b)    If an Event of Default shall have occurred and be continuing (other than
with respect to an Event of Default that has occurred under clause (e) of
Article VII due to failure to comply with Section 5.01) and the Administrative
Agent shall so request, (i) the Parent and the Borrower shall, and shall cause
each Credit Party to, cause all Deposit Accounts (other than Excluded Accounts)
to be subject to the control (as such term is defined in 9-104 of the Uniform
Commercial Code of the applicable jurisdiction) of the Administrative Agent
pursuant to a Deposit Account Control Agreement for the purpose of perfecting
the Administrative Agent’s Lien on such Deposit Account and all amounts
deposited therein and (ii) upon the Borrower or any other Credit Party opening
any Deposit Account (other than an Excluded Account) or any Deposit Account of
the Borrower or any other Credit Party ceasing to be an Excluded Account, within
30 days thereof (subject to extension by the Administrative Agent in its sole
discretion) cause the applicable Deposit Account to be subject to the control
(as such term is defined in 9-104 of the Uniform Commercial Code of the
applicable jurisdiction) of the Administrative Agent pursuant to a Deposit
Account Control Agreement for the purpose of perfecting the Administrative
Agent’s Lien on such Deposit Account and all amounts deposited therein.
Notwithstanding the foregoing, no Deposit Account Control Agreement shall be

83

--------------------------------------------------------------------------------



required for any Deposit Account for which the Administrative Agent is the bank
(as defined in the Uniform Commercial Code of the applicable jurisdiction).
(c)    If an Event of Default shall have occurred and be continuing (other than
with respect to an Event of Default that has occurred under clause (e) of
Article VII due to failure to comply with Section 5.01) and the Administrative
Agent shall so request, (i) the Parent and the Borrower shall, and shall cause
each other Credit Party to, cause all Securities Accounts (other than Excluded
Securities Accounts) to be subject to the control (as such term is defined in
Section 8-106 of Article 8 of the Uniform Commercial Code of the applicable
jurisdiction) of the Administrative Agent pursuant to a Securities Account
Control Agreement for the purposes of perfecting the Administrative Agent’s Lien
on such Securities Account and (ii) upon the Borrower or any other Credit Party
opening any Securities Account (other than an Excluded Securities Account) or
any Securities Account of the Borrower or any Credit Party ceasing to be an
Excluded Securities Account, within 30 days thereof (subject to extension by the
Administrative Agent in its sole discretion) cause the applicable Securities
Account to be subject to the control (as such term is defined in Section 8-106
of Article 8 of the Uniform Commercial Code of the applicable jurisdiction) of
the Administrative Agent pursuant to a Securities Account Control Agreement for
the purposes of perfecting the Administrative Agent’s Lien on such Securities
Account.
SECTION 5.13. Additional Guarantors and Collateral; Further Assurances; Excluded
Assets. (a) Subject to applicable law, the Parent, the Borrower and each
Subsidiary that is a Credit Party will cause (i) each of its Domestic
Subsidiaries (other than any Excluded Subsidiary) formed or acquired after the
date of this Agreement in accordance with the terms of this Agreement and (ii)
RAM and/or the Austin Partnership, in the event that the Borrower purchases the
remaining Equity Interests of RAM and/or the Austin Partnership, in each case,
to become a Credit Party by executing the Guarantee and Collateral Agreement (or
a joinder thereto). Upon execution and delivery thereof, each such Person shall
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders and the other holders of the Secured Obligations, in any
property of such Credit Party which constitutes Collateral.
(b)    The Parent, the Borrower and each Subsidiary that is a Credit Party will
cause (i) all Equity Interests, other property and Proceeds (as defined in the
Guarantee and Collateral Agreement) intended to constitute Pledged Collateral,
(ii) the Emmis Chief Executive Office and (iii) all other Collateral, in each
case, to be subject at all times to a first priority (except in the case of (x)
Liens having priority by operation of law and other Liens permitted to have
priority pursuant to Section 6.02 and (y) Liens perfected only by possession to
the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral), perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Credit Documents or other
security documents as the Administrative Agent shall reasonably request. With
respect to FCC Licenses held by the Borrower or any of its Subsidiaries, to the
extent Borrower has not already done so, the Borrower shall form (or cause to be
formed) (and at all times maintain) separate “license subsidiaries” that hold as
its only asset a FCC License or FCC Licenses and the stock or limited liability
company interests of each such licensed subsidiary shall be pledged to the
Administrative Agent in accordance with this clause (b) and the Guarantee and
Collateral Agreement. In addition, all FCC Licenses of the Credit Parties and
their Subsidiaries, now or hereafter acquired, shall be held by one or more
License Subsidiaries. Borrower shall cause each License Subsidiary to (i)
observe all customary corporate, company or partnership formalities regarding
its legal existence, (ii) not commingle its properties with those of its
Affiliates or any other Person, (iii) accurately maintain its own bank accounts
and separate books and records in accordance with GAAP, (iv) pay its own
liabilities from its own separate assets, (v) not make loans to or assume or
guaranty the obligations of any Person (other than pursuant to the Credit
Documents

84

--------------------------------------------------------------------------------



or otherwise permitted hereunder) and (vi) otherwise be operated in such a
manner that the separate legal existence of such License Subsidiary will not be
disregarded in any insolvency or other legal proceeding.
(c)    Without limiting the foregoing, each Credit Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Credit Documents and to
ensure perfection and first-priority (except in the case of (x) Liens having
priority by operation of law and other Liens permitted to have priority pursuant
to Section 6.02 and (y) Liens perfected only by possession to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral) of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Credit Parties.
(d)    If any material assets (including any Intellectual Property, but
excluding any real property) are acquired by the Borrower or any Subsidiary that
is a Credit Party after the Effective Date (other than assets constituting
Collateral under the Guarantee and Collateral Agreement that become subject to
the Lien granted under the Guarantee and Collateral Agreement upon acquisition
thereof), the Borrower will (i) notify the Administrative Agent and the Lenders
thereof and, if requested by the Administrative Agent or the Required Lenders,
cause such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each Subsidiary that is a Credit Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Credit Parties.
Notwithstanding anything in this Section 5.13, this Agreement or the other
Credit Documents to the contrary, the Collateral shall exclude the Excluded
Assets and no foreign law governed security documents shall be required.
SECTION 5.14     Post-Effective Date Deliverables. (a) Each of the Credit
Parties shall use commercially reasonable efforts to cause to be delivered to
the Administrative Agent no later than 120 days after the Effective Date a
Collateral Access Agreement from each landlord which leases real property (and
the accompanying facilities) with respect to tower and/or Station sites in the
cities of New York, Los Angeles and St. Louis to any of the Credit Parties as of
the Effective Date. Such 120 day period may be extended or such requirement may
be waived in the sole discretion of the Administrative Agent. If any Credit
Party shall lease any real property or facilities with respect to tower and/or
Station sites in the cities of New York, Los Angeles or St. Louis after the
Effective Date, such Credit Party shall use commercially reasonable efforts to
cause the landlord in respect of such leased property or facilities to sign a
Collateral Access Agreement. Such requirement may be waived in the sole
discretion of the Administrative Agent. It is understood and agreed that
“commercially reasonable efforts” as used in this clause (e) shall not in any
case include the making of any payment or agreeing to any adverse lease
modifications with respect thereto.
(b)    No later than 30 days after the Effective Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), the Administrative
Agent shall have received, with respect to the Emmis Chief Executive Office,
each of the following, in form and substance reasonably satisfactory to the
Administrative Agent: (i) a Mortgage on such property; (ii) evidence that a
counterpart of the Mortgage has been recorded in the place necessary, in the
Administrative Agent’s judgment, to create a valid and enforceable first
priority Lien in favor of the Administrative Agent for the benefit of itself and
the Lenders;

85

--------------------------------------------------------------------------------



(iii) ALTA or other mortgagee’s title policy; (iv) an ALTA survey prepared and
certified to the Administrative Agent by a surveyor acceptable to the
Administrative Agent; (v) an opinion of counsel in the state in which such
parcel of real property is located in form and substance and from counsel
reasonably satisfactory to the Administrative Agent; and (vi) such other
information, documentation, and certifications as may be reasonably required by
the Administrative Agent.
All representations and warranties contained in this Agreement and the other
Credit Documents shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described above within the
time periods set forth above, rather than as elsewhere provided in the Credit
Documents), provided that (x) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Effective
Date, the respective representation and warranty shall be required to be true
and correct in all material respects (and shall be deemed made by the Borrower)
at the time the respective action is taken (or was required to be taken) in
accordance with the foregoing provisions of this Section 5.14 and (y) all
representations and warranties relating to the Collateral Documents shall be
required to be true in all material respects (and shall be deemed made by the
Borrowers) immediately after the actions required to be taken by this Section
5.14 have been taken (or were required to be taken).     
ARTICLE VI
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw (or provisions therefor in a manner reasonably
satisfactory to the Issuing Bank have been made), and all LC Disbursements shall
have been reimbursed, the Parent, the Borrower and each other Credit Party
covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness. The Credit Parties will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    (i) Indebtedness created hereunder and (ii) any Credit Agreement
Refinancing Indebtedness (and any Permitted Refinancing thereof (and any
successive Permitted Refinancings thereof)); provided that any Permitted
Refinancing permitted by clause (a)(ii) shall satisfy clauses (a), (c), (d) and
(e) of the definition of “Credit Agreement Refinancing Indebtedness” (with the
term “Credit Agreement Refinancing Indebtedness” in clause (d)(i) thereof being
read as applicable to such Permitted Refinancing Indebtedness);
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01,
including any Permitted Refinancing thereof (and any successive Permitted
Refinancing thereof);
(c)    Indebtedness of any Credit Party to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary, provided that (i) Indebtedness owing to
the Credit Parties by any Subsidiary that is not a Subsidiary Guarantor shall be
permitted only to the extent allowed by Section 6.04 and (ii) Indebtedness of
any Credit Party owing to any Subsidiary that is not a Subsidiary Guarantor
shall be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

86

--------------------------------------------------------------------------------



(d)    Guarantees by any Credit Party or any Subsidiary of the Indebtedness of
any such Person other than Indebtedness of the Parent; provided, that any
Guarantee by a Credit Party of the Indebtedness of a Subsidiary that is not a
Subsidiary Guarantor shall be permitted only to the extent allowed by Section
6.04; provided further that any Guarantee by the Parent (other than any
Guarantee of Indebtedness of the Borrower incurred pursuant to Section 6.01(a)
or Section 6.01(g)) shall be unsecured;
(e)    Indebtedness of any Credit Party or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $5,000,000 at any time outstanding;
(f)     Indebtedness of any Credit Party or any Subsidiary as an account party
in respect of trade letters of credit;
(g)    Incremental Equivalent Debt (and any Permitted Refinancing thereof (and
any successive Permitted Refinancing thereof)); provided that (i) the aggregate
principal amount of Incremental Equivalent Debt (and any Permitted Refinancing
thereof (and any successive Permitted Refinancing thereof)) incurred hereunder
shall not exceed (i) together with the aggregate principal amount of all
Incremental Term Loans and the aggregate amount of any Incremental Revolving
Commitments incurred pursuant to Section 2.21(b)(i), $20,000,000, (ii) an
unlimited amount if, after giving effect to such amount (and any other
borrowings occurring substantially simultaneously therewith) on a pro forma
basis the Total Senior Secured Leverage Ratio (without giving effect to the
proceeds of such Incremental Equivalent Debt or any Incremental Term Loans or
Incremental Revolving Commitments incurred substantially simultaneously
therewith for purposes of calculating unrestricted cash and cash equivalents and
assuming that any Incremental Equivalent Debt is senior secured, whether or not
it is senior or secured) is less than or equal to 3.50 to 1.00 and (iii) any
Permitted Refinancing permitted pursuant to this clause (g) shall satisfy
clauses (iii) through (v) of the definition of “Incremental Equivalent Debt”
(with the term “Incremental Equivalent Debt” being read as applicable to such
Permitted Refinancing);
(h)    Indebtedness incurred by the Parent or Subordinated Indebtedness incurred
by the Borrower (and any Permitted Refinancing thereof (and any successive
Permitted Refinancing thereof)) so long as upon each incurrence of such
Indebtedness or Subordinated Indebtedness (i) no Default or Event of Default
exists or would result therefrom and (ii) either (x) all such Indebtedness or
Subordinated Indebtedness incurred pursuant to this clause (h)(ii)(x) does not
exceed $30,000,000 in the aggregate or (y) with respect to any Subordinated
Indebtedness incurred by the Borrower, immediately prior to and after giving
effect to such incurrence, the Total Leverage Ratio calculated on a pro forma
basis is at least 0.25:1.00 less than the Total Leverage Ratio covenant level
set forth in Section 6.17(b) with respect to the applicable period;
(i)    Indebtedness in respect of Swap Agreements not prohibited by Section
6.05;

87

--------------------------------------------------------------------------------



(j)    Indebtedness in respect of netting services, overdraft protections and
similar arrangements, in each case in connection with cash management and
deposit accounts; and
(k)    Indebtedness consisting of (i) the financing of insurance premiums in the
ordinary course of business or (ii) take or pay obligations contained in supply
arrangements in the ordinary course of business.
SECTION 6.02. Liens. Credit Parties will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of any Credit Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of any Credit Party or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(c)    Liens on fixed or capital assets acquired, constructed or improved by any
Credit Party or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
any Credit Party or any Subsidiary;
(d)    other Liens at no time exceeding $5,000,000 in aggregate outstanding
principal amount;
(e)    Liens created pursuant to the Collateral Documents;
(f)    Liens on the Collateral securing Credit Agreement Refinancing
Indebtedness (and any Permitted Refinancing thereof and any successive Permitted
Refinancing thereof, in each case permitted by Section 6.01(a)(ii)); provided
that such Liens shall be subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent;
(g)    Liens on the Collateral securing Incremental Equivalent Debt (and any
Permitted Refinancing thereof and any successive Permitted Refinancing thereof,
in each case permitted by Section 6.01(g)); provided that such Liens shall be
subject to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent;
(h)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for an Investment permitted
hereunder;
(i)    Liens deemed to exist in connection with investments in repurchase
agreements permitted under Section 6.04(a);

88

--------------------------------------------------------------------------------



(j)    Liens arising solely by virtue of any statutory or common law or
customary contractual provision granted in the ordinary course of business
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution; provided that such deposit accounts or
funds are not established or deposited for the purpose of providing collateral
for any Indebtedness and are not subject to restrictions on access by the
Borrower or any Subsidiary in excess of those required by applicable banking
regulations; and
(k)    Liens existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of any Credit Party or any of their Subsidiaries and (iii)
such Lien secures only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be.
SECTION 6.03. Fundamental Changes; Sale of Assets.
(a)    The Parent and the Borrower will not, and will not permit any Subsidiary,
the Austin Partnership or RAM to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge or consolidate with or liquidate or dissolve into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Person may merge or consolidate with or liquidate or dissolve into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary (and,
if either such Subsidiary is a Guarantor, then the surviving entity shall also
be a Guarantor), (iii) any Foreign Subsidiary may merge or consolidate with or
liquidate or dissolve into any other Foreign Subsidiary, (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (v) the Borrower or any Subsidiary
may enter into any merger or consolidation in connection with, or in order to
consummate, a transaction permitted by Section 6.04 (provided that in a
transaction involving the Borrower, the Borrower shall be the surviving Person);
provided that any such merger involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.03(c) or Section 6.04 below.
(b)    The Credit Parties will not, and will not permit any Subsidiary, the
Austin Partnership or RAM to, engage to any material extent in any business
other than (i) businesses of the type conducted by such Credit Party and such
Subsidiary on the date of execution of this Agreement, (ii) media or
entertainment business or Telecom Business and other businesses reasonably
related thereto and (iii) businesses complimentary, similar or reasonably
related, ancillary or incidental thereto or reasonable extensions of the
foregoing.
(c)    The Credit Parties will not, nor will they permit any Subsidiary, the
Austin Partnership or RAM to, make any Asset Disposition or Asset Swap except
for:
(i)    Asset Dispositions among (A) the Borrower and its Subsidiaries and (B)
the Subsidiaries, in each case, upon voluntary liquidation or otherwise;
provided that the aggregate fair

89

--------------------------------------------------------------------------------



market value of Asset Dispositions by a Credit Party to a Subsidiary that is not
a Credit Party shall not exceed $1,000,000 in the aggregate;
(ii)    Asset Dispositions expressly permitted by Sections 6.04, 6.07 or 6.08;
(iii)    other than Asset Dispositions described in Section 6.03(c)(iv), other
Asset Dispositions of property (not including FCC Licenses, Stations or any
Equity Interests of any License Subsidiary) for fair market value that, together
with all other property of the Borrower and its Subsidiaries previously leased,
sold or disposed of in Asset Dispositions made pursuant to this Section
6.03(c)(iii) during the twelve-month period ending with the month in which any
such lease, sale or other disposition occurs, do not constitute a Substantial
Portion of the property of the Borrower and its Subsidiaries; provided that the
aggregate fair market value of assets disposed of pursuant to this clause (iii)
shall not exceed $100,000,000;
(iv)    other Asset Dispositions and Asset Swaps, provided that in the case of
each such Asset Disposition or Asset Swap, (A) no Default or Event of Default
has occurred and is continuing or would result on a pro forma basis from such
Asset Disposition or Asset Swap, (B) is for fair market value, (C) in the case
of an Asset Disposition, at least 75% of the consideration received by the
applicable Credit Party or Subsidiary in connection therewith is in the form of
cash or readily marketable cash equivalents and is received upon consummation of
such Asset Disposition, (D) each such Asset Disposition or Asset Swap is
consummated on an arm’s length basis for fair consideration with a non-Affiliate
of such Credit Party or Subsidiary, (E) in the case of an Asset Swap, and to
extent applicable, the applicable Credit Party or such Subsidiary shall have
complied with the provisions in Section 5.13 with respect to the assets acquired
(including Equity Interests and FCC Licenses) in such Asset Swap, (F) the
Borrower shall have delivered to the Administrative Agent updated Schedule 3.16,
after giving effect to such Asset Disposition or Asset Swap, (G) if any Stations
are sold, the Borrower shall have notified the Administrative Agent thereof and
(H) all Net Available Proceeds realized upon such Asset Disposition or Asset
Swap shall be applied to prepay the Loans in accordance with Section 2.11(c)(i);
(v)    Asset Dispositions pursuant to the TagStation Call Option Agreement;
provided that true and complete copies of the executed TagStation International
License Agreements have been delivered to the Administrative Agent prior to any
such Asset Disposition; provided further, for the avoidance of doubt, it is
understood and agreed that all such Asset Dispositions (and any Asset
Dispositions of the TagStation IP) shall be subject to Section 2.11(c)(i); and
(vi)    Asset Dispositions resulting from any casualty or condemnation of
property or assets.
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Credit Parties will not, and will not permit any Subsidiary to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (each of the foregoing being an
“Investment”), or enter into any LMA Agreement, except:
(a)    Permitted Investments;

90

--------------------------------------------------------------------------------



(b)    Investments by a Credit Party or a Subsidiary existing on the date hereof
and set forth on Schedule 6.04(b);
(c)    Investments by a Credit Party in any other Credit Party or by a
Subsidiary which is not a Credit Party in a Credit Party or another such
Subsidiary;
(d)    loans or advances made by any Credit Party to any other Credit Party;
provided that any such loans and advances shall be evidenced by a promissory
note pledged pursuant to the Guarantee and Collateral Agreement;
(e)    Guarantees constituting Indebtedness permitted by Section 6.01;
(f)    [reserved];
(g)    [reserved];
(h)    other Investments made so long as (i) no Default or Event of Default
exists or would result therefrom and (ii) the Total Senior Secured Leverage
Ratio is, immediately prior and after giving effect to such Investment,
calculated on a pro forma basis, less than or equal to 3.50 to 1.00; provided
that the aggregate amount of Acquisitions made pursuant to this clause (h) in
respect of (x) Subsidiaries that will not become Credit Parties upon
consummation of such Acquisition or (y) assets that will not be owned by Credit
Parties upon consummation of such Acquisition shall at no time exceed
$20,000,000 at any time outstanding;
(i)    other Investments so long as the aggregate amount of all such Investments
made pursuant to this Section 6.04(i) (net of the principal amount of repayments
of loans and the termination or reduction of Guarantees (other than as a result
of payments by the guarantor)) shall at no time exceed $15,000,000 at any time
outstanding;
(j)    without the prior written consent of the Required Lenders, a Credit
Party, the Austin Partnership or RAM shall not enter into any LMA Agreement
under which any television or radio station owned or operated by one or more of
the Credit Parties, the Austin Partnership or RAM is the brokered station (i.e.,
the station whose time is sold or the station which receives, rather than
provides, programming, management, technical or other services under such LMA
Agreement) except in the case where (i) such LMA Agreement is entered into in
connection with an Asset Disposition of the same Station otherwise permitted
hereunder, (ii) such Asset Disposition is subject to an executed purchase or
sale agreement (a copy of which shall be provided to the Administrative Agent
promptly after execution thereof) and (iii) such Asset Disposition is reasonably
expected to be completed within 180 days of the date of such purchase or sale
agreement; provided, that such written consent shall not be required for a
Credit Party, the Austin Partnership or RAM to enter into a LMA Agreement under
which such Credit Party, the Austin Partnership or RAM acts as the broker,
provides programming, sells time on or provides management, technical or other
services to a television or radio station not owned by any Credit Party, the
Austin Partnership or RAM;
(k)    Investments in non-cash consideration received in connection with Asset
Swaps and Asset Dispositions otherwise permitted hereunder so long as the other
requirements with respect to such Asset Swap or Asset Disposition under this
Agreement have been met;
(l)    Acquisitions listed on Schedule 6.04(l) hereto and the Acquired Business
Acquisition;

91

--------------------------------------------------------------------------------



(m)    Investments in Unrestricted Subsidiaries not to exceed $5,000,000 at any
time outstanding;
(n)    Investments in Digonex in an amount not to exceed $6,000,000 in the
aggregate;
(o)    Investments by any Foreign Subsidiary in any other Foreign
Subsidiary;    
(p)    Investments in respect of Swap Agreements not prohibited by Section 6.05;
(q)    bank deposits made in the ordinary course of business;
(r)    promissory notes and other non-cash consideration received in connection
with Asset Sales not prohibited hereby;
(s)    Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
(ii) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
made in the ordinary course of business;
(t)    to the extent constituting Investments, any receivable that is
distributed by a Subsidiary to its equity holders in lieu of a cash dividend
that is otherwise permitted under Section 6.07(a) at such time (it being
understood that any distribution pursuant to this clause (t) shall be deemed
usage of the Restricted Payment capacity under the relevant clause of Section
6.07(a)); and
(u)    other Investments in an amount not in excess of the Available Amount at
the time such Investment is made so long as no Default or Event of Default
exists or would result therefrom.
SECTION 6.05. Swap Agreements. Each Credit Party will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Parent, the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Parent, the Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Parent, the Borrower or any Subsidiary.
SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby the Borrower or any Subsidiary of the Borrower shall sell or
transfer any property or Station or any significant portion of the property,
assets and ownership rights used in connection with the operation of a Station
owned by it in order then or thereafter to lease such property or Station (or
associated rights or assets) or lease other property that the Borrower or any
Subsidiary of the Borrower intends to use for substantially the same purpose as
the property being sold or transferred or in order to then or thereafter enter
into a LMA Agreement (or a similar agreement regardless of whether such
agreement is with a non-Affiliate or an Affiliate) directly or indirectly
relating to such property or the Station operated in connection with such
property unless the Credit Parties would be in compliance with Sections 6.01,
6.02 and 6.03(c) after giving effect to any such transaction or arrangement
described in this Section 6.06.
SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness.

92

--------------------------------------------------------------------------------



(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
declare, pay or make, or agree to declare, pay or make, directly or indirectly,
any Restricted Payment, except:
(i)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
(ii)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(iii)    the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for directors, officers,
employees or independent contractors of the Borrower and its Subsidiaries
(including tax withholding payments in connection with such plans or
arrangements);
(iv)    other Restricted Payments made after the Subsequent Acquisition Funding
Date so long as (w) no Default or Event of Default exists or would result
therefrom and (x) the Total Senior Secured Leverage Ratio is, immediately prior
and after giving effect to such Restricted Payment, calculated on a pro forma
basis, less than or equal to 3.50 to 1.00;
(v)    the Borrower may make payments in connection with Corporate Overhead;
(vi)    so long as the Borrower is a member (but not the parent) of a
consolidated, combined, unitary or similar group for federal, state or local
income tax purposes, the Borrower may pay cash dividends to Parent, the proceeds
of which will be used by Parent solely to pay such consolidated, combined,
unitary or similar federal, state or local income taxes, in an amount not to
exceed the lesser of (x) the actual income tax liability of such consolidated,
combined, unitary or similar group (net of allowable tax credits) and (y) the
income tax liability that would have been payable by the Borrower and its
Subsidiaries on a stand-alone basis if the Borrower was the parent of such
consolidated, combined, unitary or similar group and had filed such return on a
stand-alone basis, taking into account on such hypothetical return, prior year
losses and other tax attributes generated by the Borrower and its Subsidiaries
that would be available on such return (ignoring the ability to carryback losses
or tax attributes); provided that the amount otherwise calculated pursuant to
this provision shall be reduced by any such income taxes paid or to be paid
directly by Borrower or any of its Subsidiary thereof;
(vii)    in connection with any Subordinated Indebtedness issued by the Borrower
in compliance with Section 6.01(h), the Borrower may make Restricted Payments to
the Parent for the purpose of redeeming the Parent Preferred Stock;
(viii)    other Restricted Payments, together with payments pursuant to Section
6.07(b)(v), in an amount not to exceed $10,000,000 so long as no Default or
Event of Default exists or would result therefrom; and
(ix)    other Restricted Payments in an amount not in excess of the Available
Amount at the time such Restricted Payments are made so long as (x) no Default
or Event of Default exists or would result therefrom and (y) the Total Leverage
Ratio is, immediately prior and after giving effect to such Restricted Payment,
calculated on a pro forma basis, less than or equal to the Total Leverage Ratio
on the Effective Date.

93

--------------------------------------------------------------------------------



(b)    The Credit Parties will not, and will not permit any of its Subsidiaries
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
(i)    payment of Indebtedness created under the Credit Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(v)    payments of Indebtedness, together with Restricted Payments made pursuant
to Section 6.07(a)(viii), in an amount not to exceed $10,000,000 so long as no
Default or Event of Default exists or would result therefrom;
(vi)    payments of Indebtedness made after the Subsequent Acquisition Funding
Date so long as (x) no Default or Event of Default exists or would result
therefrom and (y) the Total Senior Secured Leverage Ratio is, immediately prior
and after giving effect to such payment, calculated on a pro forma basis, less
than or equal to 3.50 to 1.00; and
(vii)    other payments of Indebtedness in an amount not in excess of the
Available Amount at the time such payments are made so long as (x) no Default or
Event of Default exists or would result therefrom and (y) the Total Leverage
Ratio is, immediately prior and after giving effect to such payment, calculated
on a pro forma basis, less than or equal to the Total Leverage Ratio on the
Effective Date.
SECTION 6.08. Transactions with Affiliates. The Credit Parties will not, and
will not permit any of its Subsidiaries (including, for purposes of this Section
6.08, the Unrestricted Subsidiaries) to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, and the Parent will not engage in any transaction with any
Unrestricted Subsidiary, involving aggregate consideration or assets with a fair
market value in excess of $250,000, in each case, except (a) transactions
between any Credit Party and an Affiliate that is a Credit Party or transactions
between Foreign Subsidiaries; (b) transactions between any Credit Party and an
Affiliate that is not a Credit Party (i) in the ordinary course of business at
prices and on terms and conditions not less favorable to the Credit Party than
could be obtained on an arm’s-length basis from unrelated third parties or (ii)
constituting Investments in Subsidiaries otherwise permitted under Section 6.04
or Investments in Unrestricted Subsidiaries otherwise permitted under Section
6.04(m); (c) transactions between any Affiliate that is not a Credit Party and
another Affiliate that is not a Credit Party, provided that if any such
Affiliate is a Financial Subsidiary, such transactions shall be in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Credit Party than could be obtained on an arm’s-length basis from unrelated
third parties; (d) transactions listed on Schedule 6.08; (e) ordinary course
executive compensation arrangements consistent with past practices; (f)

94

--------------------------------------------------------------------------------



transactions pursuant to the TagStation Transaction Documents; (g) payment of
customary fees and indemnities to directors, officers and employees and
reimbursement of reasonable out-of-pocket costs of directors in the ordinary
course; and (h) the Transactions. In addition to and without limiting the
foregoing, the Borrower will not, and will not permit any of its Subsidiaries
to, (x) transfer any portion of the operations of the Borrower or its
Subsidiaries (whether related to general overhead functions and expenses or
operating activities at, or expenses of, any Station or Magazine, or any
significant portion of the property, assets and ownership rights used in
connection with the operation of a Station or Magazine), (y) outsource any
services required in connection with the operation of any such Station or
Magazine, or any significant portion of the property, assets and ownership
rights used in connection with the operation of a Station or Magazine owned by
it, or (z) engage in any other activity or enter into any other arrangement in
connection with such Station or Magazine, or any significant portion of the
property, assets and ownership rights used in connection with the operation of
such Station or Magazine owned by it, in each of clauses (x), (y) and (z), with
or to any Unrestricted Subsidiary, any Affiliate of the Borrower or any of its
Subsidiaries or any other Person in whom the Borrower or any of its Subsidiaries
has an Investment if in any such case the effect would be to increase the
Borrower’s Consolidated EBITDA for any period to an amount in excess of what the
Borrower’s Consolidated EBITDA would have been in the absence of such activity
or arrangement.
SECTION 6.09. Restrictive Agreements. The Credit Parties will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of any Credit Party or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to any Credit Party or any other Subsidiary or to Guarantee
Indebtedness of the Credit Parties or any other Subsidiary; provided that (i)
the foregoing shall not apply to restrictions and conditions imposed by law,
(ii) restrictions and conditions imposed by this Agreement or any other Credit
Document, (iii) restrictions and conditions imposed by any documentation
governing any Credit Agreement Refinancing Indebtedness (or any Permitted
Refinancing thereof (or any successive Permitted Refinancing thereof)) or any
Incremental Equivalent Debt (or any Permitted Refinancing thereof (or any
successive Permitted Refinancing thereof)); provided that the restrictions and
conditions contained in any such agreement or document referred to in this
clause (iii) are not less favorable in any material respect to the Lenders than
the restrictions and conditions imposed by this Agreement, (iv) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.09 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (v) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (vi) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (vii) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof and (viii) the foregoing shall not apply to restrictions and conditions
imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred hereunder.
SECTION 6.10. Amendment of Material Documents. No Credit Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness or (b) its certificate of
incorporation, by-laws, operating, management or

95

--------------------------------------------------------------------------------



partnership agreement or other organizational documents in a manner materially
adverse to the interests of the Lenders without the prior written consent of the
Lenders.
SECTION 6.11. Unrestricted Subsidiaries.
(a)    The Borrower will not permit any of its Unrestricted Subsidiaries to (a)
fail to satisfy customary formalities with respect to organization separateness,
including (i) the maintenance of separate books and records and (ii) the
maintenance of separate bank accounts in its own name, (b) fail to act solely in
its own name and through its authorized officers and agents, (c) commingle any
money or other assets of any Unrestricted Subsidiary with any money or other
assets of the Borrower or any other Subsidiary of the Borrower, or (d) take any
action, or conduct its affairs in a manner, which could reasonably be expected
to result in the separate organizational existence of the Unrestricted
Subsidiaries being ignored under any circumstance.
(b)    Prior to the Subsequent Acquisition Funding Date, the Parent and the
Borrower will not permit any of the WBLS Entities to, (a) enter into or permit
to exist any arrangement or agreement (other than this Agreement and the other
Credit Documents) which directly or indirectly prohibits any such WBLS Entity
from creating, assuming or incurring any Lien upon its properties, revenues or
assets or those of any of its subsidiaries whether now owned or hereafter
acquired to secure the Obligations (other than restrictions on specific assets,
which assets are the subject of purchase money security interests), or (b) enter
into any agreement, contract or arrangement (other than this Agreement and the
other Credit Documents) restricting the ability of any such WBLS Entity to pay
or make dividends or distributions in cash or kind to the Borrower or any other
Subsidiary or Unrestricted Subsidiary, to make loans, advances or other payments
of any nature to the Borrower or any other Subsidiary or Unrestricted
Subsidiary, or to make transfers or distributions of all or any part of its
assets to the Borrower or any other Subsidiary or Unrestricted Subsidiary; in
each case other than (i) restrictions on specific assets which assets are the
subject of purchase money security interests, (ii) customary anti-assignment
provisions contained in leases and licensing agreements entered into by any
Unrestricted Subsidiary in the ordinary course of its business and (iii)
property subject to a pending Asset Disposition.
(c)    The Borrower may at any time after the Effective Date designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary by delivering to the Administrative Agent a certificate of an
authorized officer of the Borrower specifying such designation and certifying
that the conditions to such designation set forth in this Section 6.11 are
satisfied; provided that (i) both immediately before and immediately after any
such designation, no Event of Default shall have occurred and be continuing and
(ii) the Borrower shall be in pro forma compliance with the covenants set forth
in Section 6.17, recomputed as of the last day of the most recently ended four
Fiscal Quarter period for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the last day of the Fiscal Quarter ending February 28,
2014).
(d)    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower in such Subsidiary on the date of
designation in an amount equal to the fair market value of the Borrower’s
Investment therein (as determined reasonably and in good faith by a Financial
Officer of the Borrower). The designation of any Unrestricted Subsidiary as a
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.

96

--------------------------------------------------------------------------------



(e)    Upon the consummation of the Subsequent Acquisition, the WBLS Entities
shall be Subsidiaries, without any further action of the Borrower.
SECTION 6.12. Parent Covenant. The Parent shall not (i)(x) perform any services
or activities, or make any cash payments for the performance of any services or
activities, other than those services and activities described in the definition
of “Corporate Overhead” or reasonably related thereto, or (y) perform any
services or activities, or make any cash payments for the performance of any
services or activities that are ordinarily performed or paid for by an operating
company, (ii) engage in any trade or business, (iii) own any assets, (iv)
directly or indirectly, beneficially or otherwise, hold or own (whether pursuant
to an Asset Swap or otherwise) any Equity Interest or other securities of any
Person, (v) issue or incur any Indebtedness or (vi) effect any Equity Issuances,
except that the Parent may:
(a)    hold and own the capital stock of itself, the Borrower and, indirectly,
any other Person that is either a Subsidiary of the Borrower or an Unrestricted
Subsidiary which is a subsidiary of the Borrower,
(b)    perform its obligations with respect to the Acquired Business Acquisition
and the other agreements contemplated thereby, if any,    
(c)    consummate the Transactions,
(d)    make Investments described under Sections 6.04(c) or (d) hereof, and make
Investments permitted under Section 6.04 hereof which are held by the Borrower
or any of its Subsidiaries but only to the extent the Borrower and its
Subsidiaries are permitted to make such Investment,
(e)    incur Guarantees in respect of the Obligations, Credit Agreement
Refinancing Indebtedness and Incremental Equivalent Debt and incur Indebtedness
that Parent is permitted to incur under Section 6.01 hereof so long as any such
Indebtedness continues to be permitted under Section 6.01 hereof at all times
after the incurrence thereof,
(f)    incur Liens on Collateral in respect of (i) the Obligations, (ii) Credit
Agreement Refinancing Indebtedness and (iii) Incremental Equivalent Debt (in the
case of clauses (ii) and (iii), subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent),
(g)    maintain its legal existence (including the ability to incur fees, costs
and expenses related to such maintenance and performance of activities relating
to its employees and those of its Subsidiaries),
(h)    participate in tax, accounting and other administrative matters,
including compliance with applicable laws and legal, tax and accounting matters
related thereto and activities related to its employees,
(i)    hold and own cash or cash equivalents (but not operate any property),
(j)    provide customary indemnification to officers, managers and directors,
(k)    issue any capital stock or other Equity-Like Instruments if otherwise
permitted hereunder,
(l)    administer benefit plans for employees and independent contractors of the
Borrower and its Subsidiaries and directors of the Parent; and
(m)    perform any activities reasonably related or incidental to the foregoing.

97

--------------------------------------------------------------------------------



SECTION 6.13. Fiscal Year. The Borrower will not, and will not permit any of its
Subsidiaries to, change the date of the end of its Fiscal Year to end on any
date other than February 28, or in the case of a leap year, February 29, of each
year.
SECTION 6.14. Use of Proceeds. The Borrower will not, and will not permit any of
its Subsidiaries to, use, and the respective directors, officers, employees and
agents of the Borrower and its Subsidiaries shall not use, the proceeds of any
Loan or Letter of Credit (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
SECTION 6.15. Purchase Agreement; WBLS-WLIB LMA; WBLS Operating Agreement. The
Borrower will not, and will not permit any of its Subsidiaries or any of its
Unrestricted Subsidiaries to, amend, supplement or otherwise modify (pursuant to
a waiver or otherwise) the terms and conditions of the Purchase Agreement, the
WBLS-WLIB LMA or the WBLS Operating Agreement in a manner materially adverse to
the interests of the Lenders without the prior written consent of the
Administrative Agent.
SECTION 6.16. Limitations on Activities of WBLS Entities. From the Effective
Date through the Subsequent Acquisition Funding Date, (a) the Borrower will not
permit any WBLS Entity (or any Subsidiary thereof) to (i) create, incur, assume
or permit to exist any Indebtedness for borrowed money, (ii) create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by such WBLS Entity (other than Permitted Encumbrances and
Liens created under the Collateral Documents), or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
(iii) make any Asset Disposition or Asset Swap that is materially adverse to the
interests of the Lenders, (iv) make any Investment, (v) engage in any business
other than the business of the WBLS Entities as of the date of the execution of
this Agreement or (vi) liquidate, wind-up or dissolve and (b) other than in
respect of consummation of the Subsequent Acquisition or as permitted by Section
11.2.1 or 11.2.2 of the WBLS Operating Agreement, the Borrower will not permit
any sale of Equity Interests of any WBLS Entity.
SECTION 6.17. Financial Covenants.
(a)    The Borrower will not permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than or equal to 2.00 to 1.00; and
(b)    The Borrower will not permit the Total Leverage Ratio as of the last day
of any Fiscal Quarter set forth below to be more than the applicable ratio set
forth below for such Fiscal Quarter:
Fiscal Quarter Ending
Ratio
May 31, 2014 through August 31, 2015
5.25:1.00
November 30, 2015 through November 30, 2016
4.75:1.00
February 2017 and thereafter
4.00:1.00



    

98

--------------------------------------------------------------------------------



(c)    The provisions of Section 6.17(a) are solely for the benefit of the
Revolving Lenders in respect of the Revolving Facility, and the Required
Revolving Lenders may (i) amend or otherwise modify Section 6.17(a) or, solely
for purposes of Section 6.17(a), the defined terms used, directly or indirectly,
therein or (ii) waive any non-compliance with Section 6.17(a) or any Event of
Default arising from any non-compliance, in each case without the consent of any
other Lenders.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or fail to deposit
any cash collateral amount due pursuant to Section 2.06(j) when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under the Credit Documents within five calendar days of when the same
shall become due and payable;
(c)    any representation or warranty made or deemed made by or on behalf of any
Credit Party or any Subsidiary in or in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Credit Document or any amendment or modification hereof
or thereof or waiver hereunder or thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03, 5.05, 5.08 or 5.13 or in Article
VI and, in the case of Section 5.02(a) and Section 5.05, such default shall
continue unremedied for a period of 10 days;
(e)    any Credit Party shall fail to observe or perform any other covenant,
condition or agreement contained in the Credit Documents that such Credit Party
is required to observe or perform (other than those specified in clause (a),
(b), (d) or (n) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower;
(f)    any Credit Party, any Subsidiary, the Austin Partnership or RAM shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after the applicable
grace period;
(g)    any event or condition occurs that results in any Material Indebtedness
of any Credit Party, any Subsidiary, the Austin Partnership or RAM becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both, but after any applicable grace
period) the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled

99

--------------------------------------------------------------------------------



maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding up, administration,
reorganization or other relief in respect of any Credit Party, any Subsidiary,
the Austin Partnership or RAM, or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a
liquidator, receiver, trustee, custodian, sequestrator, conservator,
administrator, or similar official for any Credit Party, any Subsidiary, the
Austin Partnership or RAM for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    any Credit Party, any Subsidiary, the Austin Partnership or RAM shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
winding up, administration, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
liquidator, receiver, trustee, custodian, sequestrator, conservator,
administrator or similar official for any Credit Party, any Subsidiary, the
Austin Partnership or RAM or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    any Credit Party, any Subsidiary, the Austin Partnership or RAM shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $7,500,000 shall be rendered against any Credit Party, any Subsidiary,
the Austin Partnership or RAM or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Credit Party, any
Subsidiary, the Austin Partnership or RAM to enforce any such judgment;
(l)    an ERISA Event or a Foreign Pension Plan Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events or any other Foreign Pension Plan Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in
liability of the Parent, the Borrower and its Subsidiaries (including the
Unrestricted Subsidiaries) in an aggregate amount exceeding $7,500,000;
(m)    a Change in Control shall occur;
(n)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 3.3(a)(i), 3.4, 6.2, 6.4(a) or 6.4(b) of the
Guarantee and Collateral Agreement;
(o)    any Guarantor shall deny that it has any further liability under the
Guarantee of the Obligations provided pursuant to the Guarantee and Collateral
Agreement to which it is a party, or

100

--------------------------------------------------------------------------------



shall give notice to such effect (other than as a result of the discharge of
such Guarantor in accordance with the terms of the Credit Documents);
(p)    any material provision of any Credit Document shall for any reason cease
to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder or any action shall be taken by
any Credit Party or any Subsidiary to discontinue or to assert the invalidity or
unenforceability of any such Credit Document; or any Collateral Document shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of the
Administrative Agent to take any action within its control) cease to be a
perfected and first priority security interest (subject to Liens expressly
permitted by Section 6.02);
(q)    the subordination provisions of any agreement or instrument relating to
any Subordinated Indebtedness constituting Material Indebtedness shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions;
(r)    (i) any Subordinated Indebtedness shall be prepaid, redeemed or
repurchased in whole or in part or an offer to prepay, redeem or repurchase the
Subordinated Indebtedness in whole or in part shall have been made, in each
case, except as otherwise expressly permitted hereby, (ii) the subordination
provisions of any Subordinated Indebtedness is found by any court, or asserted
by the trustee in respect of, or any holder of, Subordinated Indebtedness in a
judicial proceeding to be, invalid or unenforceable or (iii) any Credit Party
breaches or fails to comply with any of the subordination provisions governing
any Subordinated Indebtedness or any other provisions therein expressed to be
for the benefit of the Administrative Agent, the Required Lenders or any Lender;
(s)    the Borrower, any Subsidiary, the Austin Partnership or RAM shall lose,
fail to keep in force, suffer the termination, suspension or revocation of, or
terminate, forfeit or suffer an adverse amendment to, any Necessary
Authorizations at any time held by it which would have a Material Adverse
Effect, it being understood that the Credit Parties acknowledge and agree that
the occurrence of any of the events set forth in this clause (s), individually
or in the aggregate, shall be deemed to have a Material Adverse Effect if they
involve the Necessary Authorizations for one or more Stations that, individually
or in the aggregate, account for ten percent (10%) or more of Consolidated
EBITDA for the most recent period for which financial statements are required to
be delivered pursuant to Section 5.01;
(t)    any of the Borrower, any Subsidiary, the Austin Partnership or RAM, shall
be enjoined, restrained or in any way prevented by the order of the FCC or any
other Governmental Authority from conducting any material part of its business
which would have a Material Adverse Effect and such order shall continue in
effect for more than thirty (30) days, provided that with respect to any such
order relating to the renewal or availability of any Necessary Authorization, if
the issuance of such order would not otherwise constitute an Event of Default
under clause (s)

101

--------------------------------------------------------------------------------



above, it shall not cause an Event of Default solely by virtue of meeting the
criteria of this clause (t);
(u)    any contractual obligation which is necessary to the broadcasting
operations of any of the Borrower, any Subsidiary, the Austin Partnership or
RAM, shall be revoked or terminated and not replaced by a substitute, without a
Material Adverse Effect, within ninety (90) days after such revocation or
termination;
(v)    any (i) order of the FCC relating to any Acquisition permitted hereunder
granting or consenting to a transfer of control or assignment of an FCC License
that is a Necessary Authorization in connection with any Acquisition permitted
hereunder which has been completed shall not have become final and the FCC shall
have entered an order reversing such order that has not been stayed within
thirty (30) days or (ii) filing at the FCC of (A) an application for consent to
the substantive transfer of control or assignment of any FCC License that is a
Necessary Authorization held by any Subsidiary, the Austin Partnership or RAM,
other than a filing in connection with a transaction permitted by Section 6.03
of this Agreement or (B) an application for consent to the substantive transfer
of control of the Borrower or a filing that does not constitute a Change of
Control as defined in this Agreement; or
(w)     (i) the Austin Partnership or RAM shall incur any Material Indebtedness
or (ii) the partnership agreement or any other governing documents relating to
the Austin Partnership or RAM shall permit, after giving effect to any
amendment, modification or waiver of the terms thereof, or there shall occur,
any cash or other distribution (including any redemption, purchase, retirement
or other acquisition of any partnership interests or return of capital
attributable to any partnership interests) by the Austin Partnership or RAM to
all or any of its partners which is not made simultaneously to all of its
partners on a pro rata basis, in terms of both value and kind, in accordance
with such partners’ proportional equity interests in the Austin Partnership or
RAM; provided that it shall not be an Event of Default hereunder if the Borrower
or any of its Subsidiaries receives any distribution in excess of their pro rata
share as so determined or if the Borrower or any of its Subsidiaries receives
any repayment of Indebtedness advanced by the Borrower or any of its
Subsidiaries to the Austin Partnership or RAM;
then, (i) and in every such event (other than an event with respect to any
Credit Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(x) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (y) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Credit Parties; and (ii) in case of any event with respect to any Credit
Party described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Credit Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Credit Parties; provided, however, that upon the
occurrence and during the continuance of any Event of Default attributable to a
failure to comply with Section 6.17(a), (x) actions

102

--------------------------------------------------------------------------------



pursuant to clause (i) may be taken by the Required Revolving Lenders with
respect to the Revolving Loans only or by the Administrative Agent at the
request of such Revolving Lenders (in each case without the requirement for any
Required Lender request or action), and (y) only if action has been taken in
respect of such Event of Default under clause (i) (with respect to the Revolving
Loans) or such Event of Default results in a default under Material
Indebtedness, which Material Indebtedness is accelerated as a result, then such
Event of Default will be deemed to be an Event of Default with respect to all
Lenders hereunder and the remedies set forth above can be exercised by the
Required Term Lenders in respect of the Term Loans. Upon the occurrence and the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Credit Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE VIII
The Administrative Agent
SECTION 8.01. Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Credit Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Credit Documents, together with such
actions and powers as are reasonably incidental thereto.
SECTION 8.02. Rights and Power. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Credit
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Credit Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Credit Documents, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Credit Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Credit Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Credit
Document, (iv) the validity, enforceability, effectiveness or genuineness of

103

--------------------------------------------------------------------------------



any Credit Document or any other agreement, instrument or document, (v) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vi) the satisfaction of any condition set forth in Article
IV or elsewhere in any Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
SECTION 8.04. Administrative Agent Reliance. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
SECTION 8.07. Lender Non-Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

104

--------------------------------------------------------------------------------



SECTION 8.08. Other Titles. No Lender identified in this Agreement as a
“Documentation Agent” or a “Syndication Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in this Article
VIII.
SECTION 8.09. Collateral and Guarantee Matters. In its capacity, the
Administrative Agent is a “representative” of the holders of Secured Obligations
within the meaning of the term “secured party” as defined in the UCC. Each
Lender authorizes the Administrative Agent to enter into each of the Collateral
Documents to which it is a party and to take all action contemplated by such
documents. Each Lender agrees that no holder of Secured Obligations (other than
the Administrative Agent) shall have the right individually to seek to realize
upon the security granted by any Collateral Document, it being understood and
agreed that such rights and remedies may be exercised solely by the
Administrative Agent for the benefit of the holders of Secured Obligations upon
the terms of the Collateral Documents. In the event that any Collateral is
hereafter pledged by any Person as collateral security for the Secured
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the holders of Secured
Obligations any Credit Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of or for the benefit of the Administrative
Agent, on behalf of the holders of Secured Obligations. The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) as described in Section 9.17(b), (ii) as permitted by, but only
in accordance with, the terms of the applicable Credit Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Credit Document, or
which is consented to in writing by the Required Lenders or all of the Lenders,
as applicable, the security interest in such assets shall be automatically
released and the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the holders of Secured Obligations herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s reasonable opinion, would expose the
Administrative Agent to liability (other than immaterial liabilities) or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of any Credit Party or any Subsidiary in respect of) all interests
retained by the Borrower or any Credit Party, including the proceeds of the
sale, all of which shall continue to constitute part of the Collateral. Without
limiting the foregoing, if all of the Equity Interests held by the Borrower and
its Subsidiaries in any Subsidiary Guarantor are sold or transferred in a
transaction permitted hereunder (other than to the Borrower or to a Subsidiary
thereof) and the proceeds of such transaction are applied in accordance with the
terms of Section 2.11(c)(i) (or arrangements for such application satisfactory
to the Administrative Agent have been made) or if such Subsidiary Guarantor
becomes an Excluded Subsidiary (other than pursuant to clauses (c) or (d) of the
definition thereof), such Subsidiary Guarantor and its subsidiaries shall
automatically be released from its Guarantee of the Secured Obligations upon the
consummation of such transaction or on becoming an Excluded Subsidiary (other
than pursuant to clauses

105

--------------------------------------------------------------------------------



(c) or (d) of the definition thereof), and the Administrative Agent is hereby
authorized and directed by the Lenders to take any actions deemed appropriate in
order to effect the foregoing.
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at One Emmis Plaza, 40 Monument Circle, Suite
700, Indianapolis, IN 46204, Attention of Ryan Hornaday (E mail:
RHornaday@emmis.com) with a copy to: Emmis Legal Department, 40 Monument Circle,
Suite 700, Indianapolis, IN 46204 (E-mail: legal@emmis.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1 E. Ohio
Street, Floor 4, Indianapolis, IN 46204, Attention of Thomas W. Harrison
(Telecopy No. (317) 767-8033 and (317) 767-8006), with a copy to JPMorgan Chase
Bank, N.A., 10 S. Dearborn Street, Floor 07, Chicago, IL 60603, Attention of
Susan Thomas (E mail: jpm.agency.servicing.1@jpmorgan.com) (Telecopy No. (888)
303-9732) (Telephone No. (312) 732-7982);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, Floor 5, Chicago, IL 60603, Attention of Global Trade Services
(E-mail: Chicago.LC.agency.closing.team@jpmchase.com) (Telecopy No. (312)
288-8950);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, Floor 07, Chicago, IL 60603, Attention of Susan Thomas (E mail:
jpm.agency.servicing.1@jpmorgan.com) (Telecopy No. (888) 303-9732); and
(v)    if to any other Lender, to it at its address (or e-mail address) set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender. The Administrative Agent or the Borrower (on behalf
of the Credit Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

106

--------------------------------------------------------------------------------



function, as available, return e-mail or other written acknowledgement),
provided that if not given during the normal business hours of the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Credit Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Credit Document or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effec¬tive only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    Neither this Agreement nor any other Credit Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or (y) in the case of any other Credit
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Credit Party or Credit Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon other than interest accruing
pursuant to Section 2.13(c), or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement
(including any prepayment pursuant to Section 2.11(d)), or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or “Required
Term Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) change Section 2.20, without the consent of each Lender (other
than any Defaulting Lender), (vii) release any Guarantor from its obligation
under any Guarantee of the Obligations to which it is a party (except as
otherwise permitted herein or in the other

107

--------------------------------------------------------------------------------



Credit Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (viii) except as provided in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender (other than any Defaulting Lender); provided further that no such
agreement shall (i) amend, modify or waive Section 2.20 without the prior
written consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender or (ii) amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be. Notwithstanding the foregoing, the
Required Revolving Lenders may, without consent of the other Lenders, amend or
waive the covenant set forth in Section 6.17(a) as set forth in Section 6.17(c).
(c)    Notwithstanding the foregoing, no amendment or amendment and restatement
of this Agreement which is in all other respects approved by the Lenders in
accordance with this Section 9.02 shall require the consent or approval of any
Lender (i) which immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment or other obligation to maintain or
extend credit under this Agreement (as so amended or amended and restated),
including any obligation in respect of any drawing under or participation in any
Letter of Credit and (ii) which, substantially contemporaneously with the
effectiveness of such amendment or amendment and restatement, shall have been
paid in full all amounts owing to it hereunder (including principal, interest
and fees). From and after the effectiveness of any such amendment or amendment
and restatement, any such Lender shall be deemed to no longer be a “Lender”
hereunder or a party hereto; provided that any such Lender shall retain the
benefit of indemnification and other provisions hereof which, by the terms
hereof would survive a termination of this Agreement.
(d)    After any failure by any Lender to consent to a requested amendment,
waiver or modification to any Credit Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrower may, at its option, notify the
Administrative Agent and such non-consenting Lender of the Borrower’s intention
to obtain, at the Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such non-consenting Lender, which Replacement Lender shall be
reasonably satisfactory to the Administrative Agent (unless, with respect to the
Term Loan Facility, such Replacement Lender is a Lender, an Affiliate of a
Lender or an Approved Fund). In the event the Borrower obtains a Replacement
Lender following notice of its intention to do so, such non-consenting Lender
shall sell and assign its Loans and Commitments to such Replacement Lender, at
par, provided that the Borrower has reimbursed such non-consenting Lender for
its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment and such Replacement
Lender shall grant its consent with respect to the applicable amendment, waiver
or modification. Upon any such payment and compliance with the provisions of
Section 9.04, such replaced Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such replaced Lender to indemnification
hereunder shall survive; and provided further that if such non-consenting Lender
does not execute the applicable Assignment and Assumption within one (1)
Business Day after the Borrower’s request, the execution of such Assignment and
Assumption by such non-consenting Lender shall not be required.
(e)    In addition, notwithstanding the foregoing, this Agreement may be amended
with (a) the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all or a portion of the
outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
tranche

108

--------------------------------------------------------------------------------



hereunder (“Replacement Term Loans”), provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans (plus reasonable and customary costs,
expenses, accrued interest or premiums in connection with such refinancing,
replacement or modification), (ii) the Replacement Term Loans shall share
ratably or less than ratably in any prepayments or repayments of the Term Loans,
(iii) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Replaced Term
Loans at the time of such refinancing, (iv) the maturity date of such
Replacement Term Loans shall not be earlier than the maturity date of the
Replaced Term Loans, (v) the other terms and conditions of such Replacement Term
Loans (excluding pricing, fees, rate floors and optional prepayment or
redemption terms) shall reflect market terms and conditions at the time of
incurrence thereof (but it no event shall any Replacement Term Loans have
covenants and defaults materially more restrictive (taken as a whole) than those
applicable to the Replaced Term Loans (except for covenants and defaults
applicable only to periods after the Latest Maturity Date in effect of the date
of incurrence of the Replacement Term Loans)) and (vi) any such replacement
shall be subject to any applicable prepayment premium pursuant to Section
2.11(a) and (b) the written consent of the Administrative Agent, the Borrower,
and the Lenders providing the relevant Replacement Revolving Commitments (as
defined below) to permit the refinancing, replacement or modification of all
outstanding Revolving Commitments (“Replaced Revolving Commitments”) with a
replacement revolving facility hereunder (“Replacement Revolving Commitments”),
provided that (i) the aggregate amount of such Replacement Revolving Commitments
(plus reasonable and customary costs, expenses, accrued interest or premiums in
connection with such refinancing, replacement or modification) shall not exceed
the aggregate principal amount of the Replaced Revolving Commitments, (ii) the
Applicable Margin for the loans with respect to such Replacement Revolving
Commitments shall not be higher than the Applicable Margin for the loans with
respect to such Replaced Revolving Commitments, (iii) the termination date of
such Replacement Revolving Commitments shall be no earlier than the termination
date of the Replaced Revolving Commitments and (iv) the Administrative Agent and
the Issuing Bank shall have consented (such consent not to be unreasonably
withheld) to the Lenders in respect of the Replacement Revolving Commitments.
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Parent, the Borrower
and each other Credit Party shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent and the Arranger, including the reasonable and documented fees, charges
and disbursements of one primary counsel to the Administrative Agent, the
Syndication Agent and the Arranger, taken as a whole, and if necessary, one FCC
counsel and one firm of local counsel to the Administrative Agent, the
Syndication Agent and the Arranger, taken as a whole, in each jurisdiction as
the Administrative Agent shall deem advisable in connection with the perfection
of the security interests in the Collateral provided under the Credit Documents,
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that expense set forth in this clause (iii)

109

--------------------------------------------------------------------------------



shall be limited to (A) one primary counsel to the Administrative Agent and the
Lenders (taken together as a single group or client), (B) if necessary, one
local counsel required in any relevant jurisdiction and applicable special
regulatory or FCC counsel to the Administrative Agent and the Lenders (taken
together as a single group or client), (C) additional counsel retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed) and
(D) if representation of the Administrative Agent and/or all of the Lenders in
each matter by a single counsel would be inappropriate based on the advice of
legal counsel due to the existence of an actual or potential conflict of
interest, one additional counsel for each group of similarly affected parties
subject to such conflict.
(b)    The Parent, the Borrower and each other Credit Party shall indemnify the
Administrative Agent, the Syndication Agent, the Issuing Bank, the Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of counsel (limited to reasonable and documented fees,
disbursements and other charges of one primary counsel for all Indemnitees,
taken as a whole, and, if necessary, one firm of local counsel in each
appropriate jurisdiction for all Indemnitees, taken as a whole, and one FCC or
regulatory counsel for all Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest, where any Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee and, if
necessary, one firm of local counsel in each appropriate jurisdiction and one
FCC or regulatory counsel)), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Credit Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Parent, the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Parent, the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a Credit Party or a third party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are deter¬mined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee or the
material breach of such Indemnitee’s obligations under this Agreement or any
other Loan Document, (y) result from a proceeding that does not involve an act
or omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than a proceeding that is brought
against the Administrative Agent, the Arranger, or any other agent in its
capacity as such or in fulfilling its roles as an agent or arranger hereunder or
any similar role with respect to the Indebtedness incurred or to be incurred
hereunder) or (z) result from a settlement of any proceeding effected without
the consent of the Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned). This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.
(c)    To the extent that any Credit Party fails to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section,

110

--------------------------------------------------------------------------------



each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought of such unpaid amount); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, neither the Parent, the
Borrower nor any other Credit Party shall assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby except to the extent such damages are found by a final, non
appealable judgment of a court to arise from the willful misconduct, bad faith
or gross negligence of such indemnified person.
(e)    All amounts due under this Section shall be payable not later than 10
days after written demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than Ineligible Institutions or
Disqualified Lenders) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (in
each case, of the same Class) or, if an Event of Default pursuant to clauses
(a), (b), (h) and (i) of Article VII has occurred and is continuing, any other
Person; and provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that any assigning Lender shall, in connection with
any potential assignment after the occurrence, and during the continuance, of an
Event of Default pursuant to clauses (a), (b), (h) or (i)

111

--------------------------------------------------------------------------------



of Article VII, provide to the Borrower a copy of the applicable Assignment and
Assumption concurrently with its delivery of the same to the Administrative
Agent;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans; provided further that section
9.04(b)(ii)(B) shall not be construed to prohibit assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (such fee to be waived in connection with any
assignment by any Lender that was a Lender on the Effective Date); and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and

112

--------------------------------------------------------------------------------



Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
Notwithstanding the foregoing, each Credit Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Lender and the Administrative Agent shall have no liability with respect to any
assignment made to a Disqualified Lender.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution or a Disqualified Institution (to the extent that
the list of Disqualified Institutions has been made available to all Lenders),
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any

113

--------------------------------------------------------------------------------



amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Sections 2.14, 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Credit Document) to any person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Credit Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Credit Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Credit Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstand¬ing

114

--------------------------------------------------------------------------------



and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement, in the event that, in connection
with the refinancing or repayment in full of the credit facilities provided for
herein, an Issuing Bank shall have provided to the Administrative Agent a
written consent to the release of the Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized by a deposit of cash
with such Issuing Bank in an amount acceptable to such Issuing Bank in its sole
discretion, or being supported by a letter of credit acceptable to the Issuing
Bank in its sole discretion that names such Issuing Bank as the beneficiary
thereunder, or otherwise to the satisfaction of such Issuing Bank), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement, and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(e). The provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or any other electronic means
that reproduces an image of the actual executed signature page (e.g., “pdf”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.07. Severability. Any provision of any Credit Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
other Credit Party against any of and all the obligations of the Borrower or any
other Credit Party now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

115

--------------------------------------------------------------------------------



SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Credit Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.
(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Credit Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents,

116

--------------------------------------------------------------------------------



including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT, THE BORROWER, AND
THEIR AFFILIATES, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in

117

--------------------------------------------------------------------------------



respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Credit Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each such Credit Party, which information includes the name and
address of each such Credit Party and other information that will allow such
Lender to identify such Credit Party in accordance with the Act.
SECTION 9.15. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”)
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates. Each Credit Party agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and each such Credit Party, its stockholders or its Affiliates, on
the other. Each Credit Party acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Credit Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Credit
Party, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its stockholders or its
Affiliates on other matters) or any other obligation to the Credit Parties
except the obligations expressly set forth in the Credit Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of the
Credit Parties, its management, stockholders, creditors or any other Person.
Each Credit Party acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty, to such Credit Party in connection
with such transactions or the process leading thereto.
SECTION 9.16. FCC Approval. Notwithstanding anything to the contrary contained
in this Agreement or in the other Credit Documents, neither the Administrative
Agent nor any Lender will take any action pursuant to this Agreement or any of
the other Credit Documents, which would constitute or result in (i) a change in
control of the Borrower any of its Subsidiaries or (ii) an assignment of any FCC
Licenses, which, in each case, would require the prior approval of the FCC
without first obtaining such prior approval of the FCC unless authorized to do
so by a court in connection with the appointment of a trustee in bankruptcy or a
receiver. After the occurrence of an Event of Default, each Credit Party shall
take or cause to be taken any action which the Administrative Agent may
reasonably request in order to obtain from the FCC such approval as may be
necessary to enable the Administrative Agent to exercise and enjoy the full
rights and benefits granted to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders by this Agreement or any of the other
Credit Documents, including, at the Credit Parties’ cost and

118

--------------------------------------------------------------------------------



expense, the use of the Credit Parties’ best efforts to assist in obtaining such
approval for any action or transaction contemplated by this Agreement or any of
the other Credit Documents for which such approval is required by law, including
specifically, without limitation, upon request, to prepare, sign and file with
the FCC the assignor’s or transferor’s portion of any application or
applications for the consent to the assignment or transfer of control necessary
or appropriate under the FCC’s rules and approval of any of the transactions
contemplated by this Agreement or any of the other Credit Documents.
SECTION 9.17. Appointment for Perfection; Release of Collateral.
(a)    Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Administrative Agent and the
holders of Secured Obligations, in assets which, in accordance with Article 9 of
the UCC or any other applicable law can be perfected only by possession. Should
any Lender (other than the Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.
(b)    The Lenders hereby agree that the Liens granted to the Administrative
Agent or for the benefit of the Administrative Agent and/or the Lenders by any
of the Credit Parties on any Collateral shall automatically be released upon (A)
(i) the termination of the Commitments and payment in full of the Obligations
(other than in respect of contingent indemnification obligations and expense
reimbursement claims not then due and payable), (ii) the termination or
expiration of any Swap Agreements evidencing any of the Swap Obligations or the
substitution of credit in a manner reasonably satisfactory to any swap
counterparty in respect thereof and (iii) the expiration or termination of all
Letters of Credit (or provision therefore in a manner reasonably satisfactory to
the Issuing Bank), (B) the sale, transfer or disposition of any Collateral by
any Credit Party in a transaction permitted by this Agreement to any Person that
is not a Credit Party, (C) the release of a Guarantor from its obligations under
the Guarantee and Collateral Agreement and (D) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 9.02). Any such release shall not in any manner discharge, affect, or
impair the Secured Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.
(c)    In addition, the Lenders hereby irrevocably agree that the Subsidiary
Guarantors shall be released from the Guarantee and Collateral Agreement upon
the consummation of any transaction not prohibited hereunder resulting in such
Subsidiary ceasing to constitute a Subsidiary or becoming an Excluded Subsidiary
(other than pursuant to clauses (c) or (d) of the definition thereof) (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any officer of such Credit Party upon its reasonable request
without further inquiry).
[signature pages follow]
 

119

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
BORROWER:
 
 
 
 
 
 
 
EMMIS OPERATING COMPANY,
 
 
as the Borrower
 
 
 
 
 
 
 
By:
/s/ J. Scott Enright
 
 
 
Name:
J. Scott Enright
 
 
 
Title:
Executive Vice President,
 
 
 
 
General Counsel and Secretary

 
 
PARENT GUARANTOR:
 
 
 
 
 
 
 
EMMIS COMMUNICATIONS CORPORATION
 
 
as the Parent
 
 
 
 
 
 
 
By:
/s/ J. Scott Enright
 
 
 
Name:
J. Scott Enright
 
 
 
Title:
Executive Vice President,
 
 
 
 
General Counsel and Secretary


120

--------------------------------------------------------------------------------



 
 
SUBSIDIARY GUARANTORS:
 
 
 
 
 
 
 
EMMIS RADIO LICENSE, LLC,
 
 
EMMIS RADIO, LLC,
 
 
EMMIS LICENSE CORPORATION OF NEW
 
 
YORK,
 
 
EMMIS RADIO LICENSE CORPORATION
 
 
OF NEW YORK,
 
 
EMMIS INTERNATIONAL BROADCASTING
 
 
CORPORATION,
 
 
EMMIS RADIO HOLDING CORPORATION,
 
 
EMMIS RADIO HOLDING II
 
 
CORPORATION,
 
 
EMMIS PUBLISHING CORPORATION,
 
 
LOS ANGELES MAGAZINE HOLDING
 
 
COMPANY, INC.,
 
 
MEDIATEX COMMUNICATIONS
 
 
CORPORATION,
 
 
EMMIS PUBLISHING, L.P.,
 
 
ORANGE COAST KOMMUNICATIONS, INC.,
 
 
EMMIS INDIANA BROADCASTING, L.P.,
 
 
TAGSTATION, LLC
 
 
 
 
 
 
 
By:
/s/ J. Scott Enright
 
 
 
Name:
J. Scott Enright
 
 
 
Title:
Executive Vice President,
 
 
 
 
General Counsel and Secretary




121

--------------------------------------------------------------------------------



 
 
JPMORGAN CHASE BANK, N.A., as
 
 
Administrative Agent and a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas W. Harrison
 
 
 
Name:
Thomas W. Harrison
 
 
 
Title:
Senior Vice President / Authorized Officer
 
 
 
 
 


122

--------------------------------------------------------------------------------



 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ William J. Krummen
 
 
 
Name:
William J. Krummen
 
 
 
Title:
Vice President
 
 
 
 
 






123